[lantheus-amendmentno1toc001.jpg]
Execution Version AMENDMENT NO. 1 TO CREDIT AGREEMENT This AMENDMENT NO. 1 TO
CREDIT AGREEMENT (this “Amendment”), dated as of June 19, 2020, among LANTHEUS
MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS
HOLDINGS, INC., a Delaware corporation (“Holdings”), each other Guarantor party
hereto and WELLS FARGO BANK, N.A., as administrative agent and collateral agent
(in such capacities, and together with its successors and permitted assigns in
such capacities, the “Administrative Agent” and the “Collateral Agent,”
respectively). RECITALS: WHEREAS, reference is hereby made to the Credit
Agreement, dated as of June 27, 2019 (as amended, restated, amended and
restated, supplemented, or otherwise modified prior to giving effect to the
amendments contemplated by this Amendment, the “Existing Credit Agreement” and,
after giving effect to the amendments contemplated by this Amendment, the
“Credit Agreement”), among the Borrower, Holdings, the several banks and other
financial institutions or entities from time to time parties thereto, as
Lenders, the Administrative Agent, the Collateral Agent and the Issuing Lender;
WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement; and WHEREAS, the Administrative Agent, the Borrower and the Lenders
consenting hereto, constituting the Required Lenders, are willing to agree to
such amendments pursuant to Section 11.1 of the Credit Agreement, subject to the
terms and conditions set forth in this Amendment. NOW, THEREFORE, in
consideration of the premises and agreements, provisions, and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I
DEFINITIONS SECTION 1.1 Definitions. Except as otherwise expressly provided
herein, capitalized terms used in this Amendment (including in the Recitals and
the introductory paragraph above) shall have the meanings given in the Credit
Agreement, and the rules of construction set forth in the Credit Agreement shall
apply to this Amendment. ARTICLE II AMENDMENTS TO EXISTING CREDIT AGREEMENT
SECTION 2.1 Amendments to Existing Credit Agreement. Subject to the occurrence
of the Amendment No. 1 Effective Date: (a) The Credit Agreement is, effective as
of the Amendment No. 1 Effective Date, hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the underlined text (indicated textually in the same manner as
the following example: underlined text) as set forth in Exhibit A hereto.



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc002.jpg]
ARTICLE III REPRESENTATIONS AND WARRANTIES SECTION 3.1 In order to induce the
Administrative Agent to enter into this Amendment and the Lenders to provide
their consent hereto, each Loan Party hereby represents and warrants to the
Lenders party hereto and the Administrative Agent that on and as of the
Amendment No. 1 Effective Date, both before and after giving effect to this
Amendment, (a) Each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents is true and correct in all material
respects on and as of such date as if made on and as of such date (except to the
extent made as of a specific date, in which case such representation and
warranty is true and correct in all material respects on and as of such specific
date). (b) No Default or Event of Default has occurred and is continuing on such
date or after giving effect to this Amendment. (c) Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform this Amendment. Each Loan Party has taken all necessary organizational
and other action to authorize the execution, delivery and performance of this
Amendment. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment, except (i) consents, authorizations, filings
and notices which have been, or will be, obtained or made and are in full force
and effect on or before the Amendment No. 1 Effective Date and (ii) any such
consent, authorizations, filings and notices the absence of which could not
reasonably be expected to have a Material Adverse Effect. This Amendment has
been duly executed and delivered on behalf of each Loan Party. This Amendment
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). ARTICLE IV CONDITIONS
TO THE AMENDMENT NO. 1 EFFECTIVE DATE This Amendment shall become effective on
the date (the “Amendment No. 1 Effective Date”) on which each of the following
conditions is satisfied or waived: SECTION 4.1 Execution of Counterparts. The
Administrative Agent shall have received (i) duly authorized, executed and
delivered counterpart of the signature page to this Amendment from Holdings, the
Borrower, each other Guarantor party hereto, and the Administrative Agent and
(ii) consents to this Amendment from Lenders constituting the Required Lenders.
SECTION 4.2 Corporate Documents. The Administrative Agent shall have received:
(a) a certificate of each Loan Party, dated as of the Amendment No. 1 Effective
Date, substantially in the form of Exhibit F to the Credit Agreement, with
appropriate insertions and attachments including the certificate of
incorporation or certificate of formation, as applicable, of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party; 2



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc003.jpg]
(b) a certificate as to the good standing of each Loan Party as of a recent
date, from the Secretary of State (or other applicable Governmental Authority)
of its jurisdiction of formation; and (c) an officer’s certificate of the
Borrower, dated the Amendment No. 1 Effective Date, certifying that the
conditions set forth in Section 4.3 hereof have been satisfied. SECTION 4.3 No
Default or Event of Default; Representations and Warranties True. Both
immediately prior to this Amendment and also after giving effect to this
Amendment: (a) no Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to this Amendment; and (b) Each
of the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of such date as if made on and as of such date (except to the extent made as of
a specific date, in which case such representation and warranty shall be true
and correct in all material respects on and as of such specific date). SECTION
4.4 Fees. On the Amendment No. 1 Effective Date, the Administrative Agent shall
have received (a) for the account of each Lender that consents to this Amendment
prior to 5:00p.m., New York City time, on June 8, 2020 (which consent, for the
avoidance of doubt, may be evidenced in the form of an email from a Lender to
Wells Fargo indicating credit approval of the amendment), a fee in an amount
equal to 0.20% of the Revolving Commitments and Term Loans held by such
consenting Lender as of the Amendment No. 1 Effective Date, (b) for the account
of each Lender that consents to this Amendment on or after June 8, 2020 but
prior to 5:00 p.m., New York City time, on June 11, 2020, a fee in an amount
equal to 0.15% of the Revolving Commitments and Term Loans held by such
consenting Lender as of the Amendment No. 1 Effective Date, and (c) all other
fees required to be paid, and all expenses for which reasonably detailed
invoices have been presented (including the reasonable fees and expenses of
Cahill Gordon & Reindel LLP), prior to the Amendment No. 1 Effective Date.
SECTION 4.5 Patriot Act, Etc. The Administrative Agent shall have received, with
respect to such documents and other information requested in writing at least
five (5) Business Days prior to the Amendment No. 1 Effective Date, (i) all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act and (ii) to the extent a Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least
three (3) days prior to the Amendment No. 1 Effective Date, any Lender that has
requested, in a written notice to such Borrower at least five (5) days prior to
the Amendment No. 1 Effective Date, a Beneficial Ownership Certification in
relation to such Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Amendment, the condition set forth in this Section
4.5 shall be deemed to be satisfied). SECTION 4.6 Progenics Transaction. The
Progenics Transaction shall have been consummated on or prior to July 31, 2020
and shall have been consummated, in all material respects, in accordance with
applicable laws and in conformity with all applicable Governmental
Authorizations. 3



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc004.jpg]
SECTION 4.7 Progenics Acquisition. (a) On the Amendment No. 1 Effective Date,
the Borrower shall be in compliance with the covenants in Section 8.1(c) of the
Credit Agreement, calculated after giving effect to the Progenics Transaction.
(b) Immediately prior to giving effect to each of the Progenics Transaction and
the Amendment, the Borrower shall be, or shall have been, as applicable, in
compliance with, calculated on a pro forma basis after giving effect to the
Progenics Transaction as if such acquisition had occurred on the first day of
the most recent period of four (4) consecutive fiscal quarters for which
financial statements have been delivered, (i) the covenant set forth in Section
8.1(a) of the Existing Credit Agreement, without giving effect to any Covenant
Increase as defined in the proviso thereto, and (ii) the covenant set forth in
Section 8.1(b) of the Existing Credit Agreement. (c) Any Person or assets or
division as acquired in accordance with the Progenics Transaction shall be in
substantially the same business or lines of business in which the Borrower
and/or its Subsidiaries are engaged, or are permitted to be engaged as provided
in Section 8.15 of the Credit Agreement, as of the time of such acquisition. (d)
On the Amendment No. 1 Effective Date, the Administrative Agent shall have
received (i) the executed Progenics Acquisition Agreement (including all related
documentation, exhibits and schedules) and (ii) a Compliance Certificate, dated
as of the date of the Amendment No. 1 Effective Date, certifying as to
compliance with clauses (a) and (b) of this Section 4.7, and (iii) a certificate
of a Responsible Officer certifying as to compliance with Sections 4.6 and
4.7(c). ARTICLE V VALIDITY OF OBLIGATIONS AND LIENS SECTION 5.1 Reaffirmation.
Each of the Loan Parties (a) acknowledges and agrees that each Loan Party’s
obligations under the Security Documents and the other Loan Documents (as
amended hereby, as applicable) to which it is a party are reaffirmed and remain
in full force and effect on a continuous basis, (b) reaffirms each lien and
security interest granted by each Loan Party to the Collateral Agent for the
benefit of the Secured Parties to secure the Secured Obligations and the
guarantees of the Guarantee Obligations made by it pursuant to the Guarantee and
Collateral Agreement, and (c) acknowledges and agrees that the grants of liens
and security interests by, and the guarantees of, the Loan Parties contained in
the Existing Credit Agreement, the Guarantee and Collateral Agreement and the
other Security Documents are, and shall remain, in full force and effect after
giving effect to this Amendment and the transactions contemplated hereby and
thereby. ARTICLE VI MISCELLANEOUS SECTION 6.1 Amendment, Modification and
Waiver. This Amendment may not be amended, modified or waived other than in
accordance with Section 11.1 of the Credit Agreement. SECTION 6.2 Entire
Agreement. This Amendment (including the Exhibit) and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof. Each Lender consenting hereto, in its 4



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc005.jpg]
capacity as a Lender hereunder and in its capacity as a Lender under the
Existing Credit Agreement, hereby consents to the amendments set forth herein.
SECTION 6.3 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK. SECTION 6.4 SUBMISSION TO JURISDICTION; WAIVER OF
VENUE; SERVICE OF PROCESS; WAIVER. EACH PARTY HERETO AGREES THAT SECTIONS
11.12(a), 11.12(b), 11.12(c), AND 11.12(d) OF THE CREDIT AGREEMENT SHALL APPLY
TO THIS AMENDMENT MUTATIS MUTANDIS. SECTION 6.5 Confidentiality. Each party
hereto agrees that Section 11.15 of the Credit Agreement shall apply to this
Amendment mutatis mutandis. SECTION 6.6 No Advisory or Fiduciary Responsibility.
Each party hereto agrees that Section 11.22 of the Credit Agreement shall apply
to this Amendment mutatis mutandis. SECTION 6.7 Severability. Any provision of
this Amendment that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. SECTION 6.8
Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed agreement by one party to the others may be
made by facsimile, electronic mail (in “.pdf” or similar format, including any
electronic signature complying with the New York Electronic Signatures and
Records Act (N.Y. State Tech. §§ 301- 309), as amended from time to time, or
other applicable law) or other transmission method, and the parties hereto agree
that any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes. SECTION 6.9 Loan
Document. This Amendment shall constitute a “Loan Document”, as defined in the
Credit Agreement. SECTION 6.10 No Novation. The parties hereto expressly
acknowledge that it is not their intention that this Amendment or any of the
other Loans Documents executed or delivered pursuant hereto constitute a
novation of any of the obligations, covenants, or agreements contained in the
Existing Credit Agreement or any other Loan Document, but rather constitute a
modification thereof or supplement thereto pursuant to the terms contained
herein. The Existing Credit Agreement and the other Loan Documents, in each case
as amended, modified, or supplemented hereby, shall be deemed to be continuing
agreements among the parties thereto, and all documents, instruments, and
agreements delivered, as well as all Liens created, pursuant to or in connection
with the Existing Credit Agreement and the other Loans Documents shall remain in
full force and effect, each in accordance with its terms (as amended, modified,
or supplemented by this Amendment), unless such document, instrument, or
agreement has otherwise been terminated or has expired in accordance with or
pursuant to the terms of this Amendment or such document, instrument, or
agreement or as otherwise agreed by the required parties hereto or thereto, it
being understood 5



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc006.jpg]
that from after the occurrence of the Amendment No. 1 Effective Date, each
reference in the Loans Documents to the “Credit Agreement,” “thereunder,”
“thereof” (and each reference in the Credit Agreement to “this Amendment,”
“hereunder,” or “hereof”) or words of like import shall mean and be a reference
to the Credit Agreement as amended, modified or supplemented by this Amendment.
[Remainder of page intentionally left blank] 6



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc007.jpg]




--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc008.jpg]
Acknowledged and Agreed by: WELLS FARGO BANK, N.A., as Administrative Agent By:
Name: Sara Barton Title: Vice President [Signature Page to Amendment No. 1 to
Credit Agreement]



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc009.jpg]
Exhibit A Amendments to the Existing Credit Agreement [see attached]



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc010.jpg]
Exhibit A Published CUSIP Number: 51654LAJ4 Revolving Loan CUSIP Number:
51654LAK1 Term Loan CUSIP Number: 51654LAL9 CREDIT AGREEMENT Dated as of June
27, 2019 as amended by Amendment No. 1 to Credit Agreement on June 19, 2020
among LANTHEUS MEDICAL IMAGING, INC., as Borrower, LANTHEUS HOLDINGS, INC., The
several Lenders from time to time parties hereto, WELLS FARGO BANK, N.A., as
Administrative Agent and Collateral Agent, WELLS FARGO SECURITIES, LLC, CITIZENS
BANK, N.A. and JPMORGAN CHASE BANK, N.A., as Joint Lead Arrangers and Joint
Bookrunners, CITIZENS BANK, N.A. and JPMORGAN CHASE BANK, N.A., as
Co-Syndication Agents, and BMO CAPITAL MARKETS CORP., BANK OF THE WEST, HSBC
SECURITIES (USA) INC. and MANUFACTURERS AND TRADERS TRUST COMPANY, as
Co-Documentation Agents and WELLS FARGO SECURITIES, LLC, as Lead Arranger for
Amendment No. 1 Dated as of June 27, 2019



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc011.jpg]




--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc012.jpg]
TABLE OF CONTENTS Page SECTION 1. DEFINITIONS 1 1.1 Defined Terms 1 1.2 Other
Definitional Provisions 135 1.3 Pro Forma Adjustments 136 1.4 Cashless Rollovers
137 1.5 Divisions 137 1.6 Limited Condition Acquisitions 137 SECTION 2. AMOUNT
AND TERMS OF TERM COMMITMENTS 138 2.1 Term Commitments 138 2.2 Procedure for
Term Loan Borrowing 138 2.3 Repayment of Term Loans 138 2.4 Incremental Term
Loans 139 2.5 [Reserved]. 140 2.6 Extension of Maturity Date in Respect of Term
Facility 140 SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS 141 3.1
Revolving Commitments. 141 3.2 Procedure for Revolving Loan Borrowing 142 3.3
Swingline Loans. 142 3.4 [Reserved]. 144 3.5 Fees. 144 3.6 Termination or
Reduction of Revolving Commitments 144 3.7 L/C Commitment. 144 3.8 Procedure for
Issuance, Amendment, Renewal, Extension of Letters of Credit; Certain
Conditions. 145 3.9 Fees and Other Charges. 145 3.10 L/C Participations. 146
3.11 Reimbursement Obligation of the Borrower 146 3.12 Obligations Absolute 147
3.13 Letter of Credit Payments 147 3.14 Applications 147 3.15 Defaulting
Lenders. 147 3.16 Incremental Revolving Commitments 150 3.17 Extension of
Maturity Date in Respect of Revolving Facility. 151 SECTION 4. GENERAL
PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT 152 4.1 Optional
Prepayments 152 4.2 Mandatory Prepayments 152 4.3 Conversion and Continuation
Options 153 4.4 Limitations on Eurodollar Tranches 154 4.5 Interest Rates and
Payment Dates 154 4.6 Computation of Interest and Fees 154 4.7 Inability to
Determine Interest Rate 155 4.8 Pro Rata Treatment; Application of Payments;
Payments 156 4.9 Requirements of Law 157 4.10 Taxes 158 4.11 Indemnity 161 4.12
Change of Lending Office 161 - i-



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc013.jpg]
Page 4.13 Replacement of Lenders 162 4.14 Evidence of Debt 162 4.15 Illegality
162 SECTION 5. REPRESENTATIONS AND WARRANTIES 163 5.1 Financial Condition 163
5.2 No Change 163 5.3 Corporate Existence; Compliance with Law 163 5.4 Power;
Authorization; Enforceable Obligations 163 5.5 No Legal Bar 163 5.6 Litigation
and Adverse Proceedings 164 5.7 No Default 164 5.8 Ownership of Property; Liens
164 5.9 Intellectual Property 164 5.10 Taxes 164 5.11 Federal Reserve
Regulations 165 5.12 Labor Matters 165 5.13 ERISA 165 5.14 Investment Company
Act; Other Regulations 165 5.15 Capital Stock and Ownership Interests of
Subsidiaries 165 5.16 Use of Proceeds 165 5.17 Environmental Matters 166 5.18
Accuracy of Information, etc 166 5.19 Security Documents 166 5.20 Solvency 167
5.21 Senior Indebtedness 167 5.22 Sanctions and Anti-Corruption Laws 167 5.23
[Reserved] 168 5.24 Patriot Act 168 5.25 EEAAffected Financial Institutions..
168 5.26 Beneficial Ownership Certification.. 1 68 SECTION 6. CONDITIONS
PRECEDENT 168 6.1 Conditions to Initial Extension of Credit 168 6.2 Conditions
to Each Extension of Credit 169 SECTION 7. AFFIRMATIVE COVENANTS 170 7.1
Financial Statements 170 7.2 Certificates; Other Information 171 7.3 Payment of
Taxes 172 7.4 Maintenance of Existence; Compliance 172 7.5 Maintenance of
Property; Insurance 172 7.6 Inspection of Property; Books and Records;
Discussions 173 7.7 Notices 173 7.8 Environmental Laws 173 7.9 OFAC; FCPA;
Patriot Act 174 7.10 Post-Closing; Additional Collateral, etc 174 7.11 Further
Assurances 176 7.12 [Reserved]. 176 7.13 Use of Proceeds 176 7.14 Designation of
Subsidiaries 176 - ii-



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc014.jpg]
Page SECTION 8. NEGATIVE COVENANTS 177 8.1 Financial Covenants. 177 8.2
Indebtedness 178 8.3 Liens 180 8.4 Fundamental Changes 182 8.5 Disposition of
Property 183 8.6 Restricted Payments 184 8.7 Investments 186 8.8 Optional
Payments and Modifications of Certain Debt Instruments 188 8.9 Transactions with
Affiliates 188 8.10 Sales and Leasebacks 189 8.11 Hedge Agreements 189 8.12
Changes in Fiscal Periods 189 8.13 Negative Pledge Clauses 189 8.14 Clauses
Restricting Subsidiary Distributions 190 8.15 Lines of Business 191 8.16 Holding
Company 191 SECTION 9. EVENTS OF DEFAULT 191 9.1 Events of Default 191 SECTION
10. THE AGENTS 194 10.1 Appointment 194 10.2 Delegation of Duties 194 10.3
Exculpatory Provisions 194 10.4 Reliance by Agents 195 10.5 Notice of Default
195 10.6 Non-Reliance on Agents and Other Lenders 195 10.7 Indemnification 196
10.8 Agent in Its Individual Capacity 196 10.9 Successor Administrative Agent
196 10.10 Agents Generally 196 10.11 Lender Action 196 10.12 Withholding Tax 196
SECTION 11. MISCELLANEOUS 197 11.1 Amendments and Waivers 197 11.2 Notices 199
11.3 No Waiver; Cumulative Remedies 1102 11.4 Survival of Representations and
Warranties 1102 11.5 Payment of Expenses 1102 11.6 Successors and Assigns;
Participations and Assignments 1103 11.7 Sharing of Payments; Set-off 1107 11.8
Counterparts 1107 11.9 Severability 1107 11.10 Integration 1107 11.11 GOVERNING
LAW 1108 11.12 Submission To Jurisdiction; Waivers 1108 11.13 Acknowledgments
1108 11.14 Releases of Guarantees and Liens 1109 11.15 Confidentiality 1109
11.16 WAIVERS OF JURY TRIAL 1110 -iii-



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc015.jpg]
Page 11.17 Patriot Act Notice 1110 11.18 Conflicts 1110 11.19 Acknowledgement
and Consent to Bail-In of EEAAffected Financial Institutions. 1110 11.20 Certain
ERISA Matters. 1110 11.21 Acknowledgement Regarding Any Supported QFCs. 1111
11.22 No Advisory or Fiduciary Responsibility 1112 - iv-



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc016.jpg]
SCHEDULES: 1.1 Commitments 5.4 Consents, Authorizations, Filings and Notices
5.15 Subsidiaries 5.19 UCC Filing Jurisdictions 8.2 Existing Indebtedness 8.3
Existing Liens 8.5 Dispositions 8.7 Existing Investments 8.9 Transactions with
Affiliates 8.14 Clauses Restricting Subsidiary Distributions EXHIBITS: A Form of
Assignment and Assumption B Form of Compliance Certificate B-1 Form of Borrowing
Notice C Form of Guarantee and Collateral Agreement D [Reserved] E-1 Form of
Term Note E-2 Form of Revolving Note F Form of Joint Closing Certificate G Form
of Swingline Note H Form of Solvency Certificate I [Reserved] J [Reserved] K
[Reserved] L [Reserved] M [Reserved] N [Reserved] O [Reserved] P [Reserved] Q-1
Form of Tax Status Certificate Q-2 Form of Tax Status Certificate Q-3 Form of
Tax Status Certificate Q-4 Form of Tax Status Certificate - v-



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc017.jpg]
CREDIT AGREEMENT, dated as of June 27, 2019, among LANTHEUS MEDICAL IMAGING,
INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a
Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties hereto, as Lenders, and WELLS
FARGO BANK, N.A. (“Wells Fargo”), as administrative agent and collateral agent
(in such capacities, and together with its successors and permitted assigns in
such capacities, the “Administrative Agent” and the “Collateral Agent,”
respectively) and the Issuing Lender (as defined below). WHEREAS, reference is
made to the Amended and Restated Credit Agreement, dated as of March 30, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time immediately prior to the date hereof, the “Original Credit
Agreement”), by and among the Borrower, Holdings, the several lenders from time
to time parties thereto and JPMorgan Chase Bank, N.A., as administrative agent
and collateral agent; WHEREAS, the Borrower has requested that (a) the Initial
Term Commitments (as defined below) and Initial Term Loans (as defined below) be
made available on the Closing Date (as defined below) to repay in full term
loans outstanding under the Original Credit Agreement and to finance a portion
of the Transactions (as defined below) and to pay related fees and expenses and
(b) the Revolving Commitments (as defined below) be made available on and
following the Closing Date for the purposes set forth herein; and WHEREAS, the
Lenders are willing to make available the Initial Term Commitments and the
Revolving Commitments for such purposes on the terms and subject to the
conditions set forth in this Agreement; NOW THEREFORE, in consideration of the
premises and the agreements, provisions and covenants contained herein, the
parties hereto agree as follows: SECTION 1. DEFINITIONS 1.1 Defined Terms. As
used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1. “Acquired Person”: as defined
in Section 8.2(i). “Additional Revolving Commitment Lender”: as defined in
Section 3.17(d). “Additional Term Commitment”: any Incremental Term Loan
Commitments and/or any commitments established by an Additional Term Commitment
Lender as a separate series or tranche from the Initial Term Commitment.
“Additional Term Commitment Lender”: as defined in Section 2.6(d). “Additional
Term Facility”: each term facility providing a separate series or tranche of
Additional Term Loans under this Agreement. “Additional Term Loans”: any
Incremental Term Loan, any Replacement Term Loans and/or any term loans from an
Extending Term Lender, in each case, provided as a separate series or tranche
from the Initial Term Commitments. “Adjusted Covenant Period”: as defined in
Section 8.1(a). “Adjustment Date”: the date that is three (3) Business Days
after the date on which the relevant financial statements are delivered to the
Lenders pursuant to Section 7.1(a) or (b). “Administrative Agent”: as defined in
the preamble to this Agreement. “Administrative Agent Parties”: as defined in
Section 11.2(c). - 1-



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc018.jpg]
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution. “Affected Lender”: as defined in Section 4.13.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” shall have meanings
correlative thereto. “Agent Related Parties”: the Administrative Agent, the
Collateral Agent, the Issuing Lender and each of their respective Affiliates,
officers, directors, employees, agents, advisors and representatives. “Agents”:
the collective reference to the Administrative Agent, the Collateral Agent and,
the Joint Lead Arrangers and the Amendment No. 1 Lead Arranger, which term shall
include, for purposes of Sections 10 and 11.5 only, the Issuing Lender.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Initial Term Commitment then in effect
and (c) the amount of such Lender’s Revolving Commitment then in effect or, if
the Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, giving effect to any
assignments. “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time. “Agreement”:
this Credit Agreement. “Amendment No. 1”: that certain Amendment No. 1 to Credit
Agreement, dated as of the Amendment No. 1 Effective Date, among the Holdings,
the Borrower, each other Guarantor party thereto and the Administrative Agent.
“Amendment No. 1 Effective Date”: has the meaning set forth in Amendment No. 1.
The Amendment No. 1 Effective Date occurred on June 19, 2020. “Amendment No. 1
Lead Arranger”: Wells Fargo Securities, LLC, in its capacity as Lead Arranger
with respect to Amendment No. 1. “Anti-Corruption Laws”: as defined in Section
5.22(b). “Applicable Margin”: means a percentage per annum equal to: (a) until
the first Adjustment Date occurring for the first full fiscal quarter ending
after the Closing Date, (i) with respect to the Initial Term Loans that are (A)
Eurodollar Loans, 1.75% per annum and (B) Base Rate Loans, 0.75% per annum and
(ii) with respect to the Initial Revolving Loans that are (A) Eurodollar Loans,
1.75% per annum and (B) Base Rate Loans, 0.75% per annum; andprior to the
Amendment No. 1 Effective Date, the applicable rate per annum set forth below,
based on the Total Net Leverage Ratio as of the last Adjustment Date: (b)
thereafter, the applicable rate per annum set forth below, based on the Total
Net Leverage Ratio as of the last Adjustment Date: Pricing Total Net Leverage
Applicable Applicable Margin – Margin – 2



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc019.jpg]
level Ratio Eurodollar Base Rate Loans Loans I < 0.75 to 1.00 1.25% 0.25% II ≥
0.75 to 1.00 and 1.50% 0.50% < 1.50 to 1.00 III ≥ 1.50 to 1.00 and 1.75% 0.75% <
2.50 to 1.00 IV ≥ 2.50 to 1.00 and 2.00% 1.00% < 3.25 to 1.00 V ≥ 3.25 to 1.00
2.25% 1.25% (b) on and after the Amendment No. 1 Effective Date until the
Adjustment Date occurring for the first full fiscal quarter ending after the
last day of the Covenant Waiver Period, (i) with respect to the Initial Term
Loans that are (A) Eurodollar Loans, 3.25% per annum and (B) Base Rate Loans,
2.25% per annum and (ii) with respect to the Initial Revolving Loans that are
(A) Eurodollar Loans, 3.25% per annum and (B) Base Rate Loans, 2.25% per annum;
and (c) on and after the Adjustment Date occurring for the first full fiscal
quarter ending after the last day of the Covenant Waiver Period, the applicable
rate per annum set forth below, based on the Total Net Leverage Ratio as of the
last Adjustment Date: Pricing Total Net Leverage Applicable Applicable level
Ratio Margin – Margin – Eurodollar Base Rate Loans Loans I < 0.75 to 1.00 1.50%
0.50% II ≥ 0.75 to 1.00 and 1.75% 0.75% < 1.50 to 1.00 III ≥ 1.50 to 1.00 and
2.00% 1.00% < 2.50 to 1.00 IV ≥ 2.50 to 1.00 and 2.25% 1.25% < 3.25 to 1.00 V ≥
3.25 to 1.00 and 2.50% 1.50% < 4.00 to 1.00 VI ≥ 4.00 to 1.00 3.00% 2.00% TheOn
and after the Adjustment Date occurring for the first full fiscal quarter ending
after the last day of the Covenant Waiver Period, the Applicable Margin shall be
adjusted quarterly on a prospective basis on each 3



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc020.jpg]
Adjustment Date based upon the Total Net Leverage Ratio in accordance with the
table set forth above; provided, that if financial statements are not delivered
when required pursuant to Section 7.1, then the Applicable Margin shall be the
rate per annum set forth above in Pricing Level VVI under clause (c) above, in
each case, until such financial statements are delivered in compliance with
Section 7.1. “Application”: an application, substantially in such form as the
Issuing Lender may specify as the form for use by its similarly situated
customers from time to time, requesting the Issuing Lender to issue or amend a
Letter of Credit. “Approved Fund”: with respect to any Lender, any Person (other
than a natural person) that is engaged in making, purchasing, holding or
otherwise investing in commercial loans, or similar extensions of credit in the
ordinary course and is administered or managed by (a) such Lender, (b) an
Affiliate of such Lender or (c) an entity or an Affiliate of an entity that
administers or manages such Lender. “Asset Sale”: any Disposition of Property or
series of related Dispositions of Property, including, without limitation, any
issuance of Capital Stock of any Subsidiary of the Borrower to a Person other
than to the Borrower or a Subsidiary of the Borrower (excluding in any case any
such Disposition permitted by clauses (a), (b), (c), (d), (e), (f), (g), (i),
(j), (k), (l), (m), (n), (o), (p), (q), (s), (t) and (v) of Section 8.5) that
yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $3,000,000. “Assignee”: as defined in Section 11.6(b).
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, consented to by the Borrower, substantially in the form of
Exhibit A. “Assignment Effective Date”: as defined in Section 11.6(d).
“Available Revolving Commitment”: (i) as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding and (ii) as to all Revolving Lenders, an amount equal to the excess,
if any, of (a) the Total Revolving Commitments over (b) the Total Revolving
Extensions of Credit. “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEAAffected Financial Institution. “Bail-In Legislation” means,
(a) with respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law, rule, regulation or requirement for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings). “Base Rate”: for any day, a rate per annum equal to the
greatest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (iii) the sum of (a) the
Eurodollar Rate (after giving effect to any Eurodollar Rate “floor”) determined
on such day for a Eurodollar Loan with a one-month interest period plus (b)
1.00%; provided, that in no event shall the Base Rate be less than 1.00%. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective day of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively. “Base Rate Loans”:
Loans the rate of interest applicable to which is based upon the Base Rate. 4



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc021.jpg]
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation and, in any event,
substantially similar in form and substance to the form of Certification
Regarding Beneficial Owners of Legal Entity Customers published jointly, in May
2018, by the Loan Syndications and Trading Association and Securities Industry
and Financial Markets Association. “Beneficial Ownership Regulation” means 31
C.F.R. § 1010.230. “Benefited Lender”: as defined in Section 11.7(a). “Benefit
Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in and subject to Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”. “BHC Act
Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Board”: the
Board of Governors of the Federal Reserve System of the United States (or any
successor). “Borrower”: as defined in the preamble to this Agreement. “Borrower
Materials”: as defined in the penultimate paragraph of Section 11.2. “Borrowing
Date”: any Business Day specified by the Borrower as a date on which the
Borrower requests the relevant Lenders to make Loans hereunder. “Business Day”:
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close; provided, that with
respect to notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, such day is also a day for trading
by and between banks in Dollar deposits in the interbank eurodollar market.
“Calculation Date”: as defined in Section 1.3. “Capital Expenditures”: for any
period, with respect to any Person, the aggregate of all expenditures by such
Person and its Subsidiaries for the acquisition or leasing (pursuant to a
capital lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that
should be capitalized under GAAP on a consolidated balance sheet of such Person
and its Subsidiaries, but excluding (a) expenditures financed with any
Reinvestment Deferred Amount, (b) expenditures made in cash to fund the purchase
price for assets acquired in Permitted Acquisitions or incurred by the Person
acquired in the Permitted Acquisition prior to (but not in anticipation of) the
closing of such Permitted Acquisition and (c) expenditures made with cash
proceeds from any issuances of Capital Stock of any Group Member or
contributions of capital made to the Borrower. “Capital Lease Obligations”: as
to any Person, the obligations of such Person to pay rent or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP. Notwithstanding the foregoing, in no event
will any obligation in respect of a lease that would have been categorized as an
operating lease in accordance with GAAP as in effect prior to giving effect to
the adoption of ASU No. 2016-02 “Leases (Topic 842)” and ASU No. 2018-11 “Leases
(Topic 842) be considered a Capital Lease Obligation for any purpose under this
Agreement (and no agreement relating to any such operating lease shall be
considered a capital lease for any purpose under this Agreement). 5



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc022.jpg]
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided,
that Capital Stock shall not include any debt securities that are convertible
into or exchangeable for any of the foregoing Capital Stock. “Cash Collateral”:
as defined in the definition of “Cash Collateralize”. “Cash Collateralize”: (a)
in respect of an obligation, provide and pledge cash collateral in Dollars,
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent, and (b) in respect of any L/C Obligations under Letters of
Credit, either the deposit of cash collateral (pursuant to documentation in form
and substance reasonably satisfactory to the Issuing Lender) in an amount equal
to 102% of such outstanding L/C Obligations (the “Cash Collateral”) or the
delivery of a “backstop” letter of credit in form and substance, and issued by
an issuing bank, reasonably satisfactory to the Issuing Lender (and “Cash
Collateralization” has a corresponding meaning). “Cash Equivalents”: (i)
Dollars, (ii) (a) euro, or any national currency of any participating member of
the EMU, or (b) in the case of any Foreign Subsidiary, such local currencies
held by them from time to time in the ordinary course of business, (iii)
securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of twelve (12) months or less from
the date of acquisition, (iv) marketable direct EEA Government Obligations with
maturities of twelve (12) months or less from the date of acquisition, (v)
certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any commercial bank having capital and surplus of not less
than $500,000,000, (vi) repurchase obligations for underlying securities of the
types described in clauses (iii), (iv) and (v) entered into with any financial
institution meeting the qualifications specified in clause (v) above, (vii)
commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and, in
each case, maturing within twenty-four (24) months after the date of creation
thereof, (viii) marketable short-term money market and similar securities having
a rating of at least P-2 or A-2 from either Moody’s or S&P, respectively, and in
each case, maturing within twenty-four (24) months after the date of creation
thereof, (ix) readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having one of the two highest ratings obtainable from
either Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized ratings agency) with maturities of twenty-four (24)
months or less from the date of acquisition, 6



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc023.jpg]
(x) investment funds investing 90% of their assets in securities of the types
described in clauses (i) through (ix) above, and (xi) in the case of any
Subsidiary organized or having its principal place of business outside of the
United States, investments of comparable tenor and credit quality to those
described in the foregoing clauses (iii) through (x) customarily utilized in
countries in which such Subsidiary operates. Notwithstanding the foregoing, Cash
Equivalents shall include amounts denominated in currencies other than those set
forth in clauses (i) and (ii) above; provided, that such amounts are converted
into any currency listed in clauses (i) and (ii) as promptly as practicable and
in any event within ten (10) Business Days following the receipt of such
amounts. “Cash Management Agreement”: any agreement for the provision of Cash
Management Services. “Cash Management Services”: (a) cash management services,
including treasury, depository, overdraft, electronic funds transfer and other
cash management arrangements and (b) commercial credit card and merchant card
services. “Cash Pool Obligation”: the offshore cash management programs in
Australian Dollars, British Pound Sterling, Canadian Dollars, Dollars, Euros,
Japanese Yen and Swiss Francs (and such other currencies as may from time to
time be approved by the Administrative Agent) established by the Cash Pool
Participants in which cash funds of the Cash Pool Participants will be
concentrated with a Subsidiary of the Borrower that is not a Loan Party. “Cash
Pool Participants”: certain Subsidiaries of the Borrower that are not Loan
Parties identified by the Borrower to the Administrative Agent in writing from
time to time. “CFC”: a controlled foreign corporation within the meaning of
Section 957 of the Code. “Change of Control”: an event or series of events by
which: (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
Person or its Subsidiaries and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of Voting Stock of Holdings representing more than 35%
or more of the outstanding Voting Stock of Holdings; (b) Holdings shall cease to
beneficially own and control 100% on a fully diluted basis of the economic and
voting interest in the Capital Stock of the Borrower; or (c) a “change of
control” or similar provision as set forth in any indenture or other instrument
evidencing Material Indebtedness of a Group Member has occurred, obligating any
Group Member to repurchase, redeem or repay all or any part of the Indebtedness
provided for therein; provided, that, for purposes of this clause (c) only, the
definition of “Material Indebtedness” shall be Indebtedness, the outstanding
principal amount of which exceeds in the aggregate $20,000,000. “Closing Date”:
June 27, 2019. “Code”: the Internal Revenue Code of 1986, as amended.
“Collateral”: all Property of the Loan Parties (other than Excluded Assets), now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document. 7



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc024.jpg]
“Collateral Agent”: as defined in the preamble to this Agreement. “Commitment”:
with respect to any Lender, any Initial Term Commitment, Additional Term
Commitment, Initial Revolving Commitment and Incremental Revolving Commitment.
“Commitment Fee Rate”: for each fiscal quarter or portion thereofmeans a
percentage per annum equal to: (a) prior to the Amendment No. 1 Effective Date,
the applicable rate per annum set forth below based upon the Total Net Leverage
Ratio as of the last Adjustment Date; provided, that, until the first Adjustment
Date occurring for the first full fiscal quarter after the Closing Date, the
Commitment Fee Rate shall be the applicable rate per annum set forth below in
Pricing Level III.: Pricing Total Net Leverage Commitment level Ratio Fee Rate I
< 0.75 to 1.00 0.15% II ≥ 0.75 to 1.00 and 0.20% < 1.50 to 1.00 III ≥ 1.50 to
1.00 and 0.25% < 2.50 to 1.00 IV ≥ 2.50 to 1.00 0.30% (b) on and after the
Amendment No. 1 Effective Date and until the Adjustment Date occurring for the
first full fiscal quarter ending after the last day of the Covenant Waiver
Period, 0.50%; and (c) thereafter, the applicable rate per annum set forth below
based upon the Total Net Leverage Ratio as of the last Adjustment Date: Pricing
Total Net Leverage Commitment level Ratio Fee Rate I < 0.75 to 1.00 0.15% II ≥
0.75 to 1.00 and 0.20% < 1.50 to 1.00 III ≥ 1.50 to 1.00 and 0.25% < 2.50 to
1.00 IV ≥ 2.50 to 1.00 and 0.30% < 3.25 to 1.00 V ≥ 3.25 to 1.00 and 0.30% <
4.00 to 1.00 VI ≥ 4.00 to 1.00 0.40% 8



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc025.jpg]
TheOn and after the Adjustment Date occurring for the first full fiscal quarter
ending after the last day of the Covenant Waiver Period, the Commitment Fee Rate
shall be adjusted quarterly on a prospective basis on each Adjustment Date based
upon the Total Net Leverage Ratio in accordance with the table set forth above;
provided, that if financial statements are not delivered when required pursuant
to Section 7.1, then the Commitment Fee Rate shall be the rate per annum set
forth above in Pricing Level IVVI, until such financial statements are delivered
in compliance with Section 7.1. “Commonly Controlled Entity”: an entity, whether
or not incorporated, that is under common control with the Borrower within the
meaning of Section 4001 of ERISA or is part of a group that includes the
Borrower and that is treated as a single employer under Section 414 of the Code.
“Communications”: as defined in Section 11.2(b). “Compliance Certificate”: a
certificate duly executed by a Responsible Officer substantially in the form of
Exhibit B. “Consolidated Depreciation and Amortization Expense”: with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of goodwill and other intangibles, deferred
financing fees of such Person and its Subsidiaries, for such period on a
consolidated basis and otherwise determined in accordance with GAAP.
“Consolidated EBITDA”: with respect to any Person for any period, the
Consolidated Net Income of such Person for such period (i) increased (without
duplication) by: (a) Permitted Tax Distributions and any other provision for
Taxes based on income or profits or capital gains, including, with-out
limitation, state franchise and similar Taxes and foreign withholding Taxes of
such Person paid or accrued during such period deducted (and not added back) in
computing Consolidated Net Income; plus (b) Consolidated Interest Expense of
such Person for such period plus amounts excluded from the definition of
Consolidated Interest Expense pursuant to clauses (i)(x) and (i)(y) thereof to
the extent the same was deducted (and not added back) in calculating such
Consolidated Net Income and, to the extent not included therein, agency fees
paid to the Administrative Agent and the Collateral Agent; plus (c) Consolidated
Depreciation and Amortization Expense of such Person for such period to the
extent the same were deducted (and not added back) in computing Consolidated Net
Income; plus (d) the amount of any restructuring charge or reserve deducted (and
not added back) in such period in computing Consolidated Net Income, including
any one-time costs incurred in connection with acquisitions after the Closing
Date and costs related to the closure and/or consolidation of facilities, which,
in each case, to the extent applicable to the fiscal quarter ended June 30, 2020
or any subsequent fiscal quarter ending on or prior to March 31, 2021, shall be
subject to the consent of the Administrative Agent; plus (e) any other non-cash
charges, including any write-offs, write-downs or impairment charges, reducing
Consolidated Net Income for such period (provided, that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period); plus 9



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc026.jpg]
(f) any costs or expense incurred by Holdings or a Subsidiary pursuant to any
management equity plan or stock option plan; plus (g) any costs or expenses
incurred in connection with the ANDA litigation in an amount not to exceed
$4,000,000 in such period; plus (h) cash receipts (or any netting arrangements
resulting in reduced cash expenditures) not representing Consolidated EBITDA or
Net Income in any period to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to clause (ii)
below for any previous period and not added back; plus (i) any net loss included
in the consolidated financial statements due to the application of Financial
Accounting Standards Board’s Accounting Standards Codification No. 810
“Consolidation” with respect to non-controlling interests; plus (j) any costs or
expenses incurred in connection with pursuing a claim under its policy of
property or liability insurance (including any business interruption insurance)
in an amount not to exceed $6,000,000 for such period; plus (k) costs and
expenses incurred to relocate, establish, qualify or commence manufacturing,
supply or distribution operations for the Borrower’s approved products and
clinical candidates at third party manufacturers, suppliers and distributors in
an amount not to exceed $12,500,000 for such period; plus (l) the amount of
“run-rate” cost savings, operating expense reductions, restructuring charges and
expenses and cost-saving synergies projected by the Borrower in good faith to be
realized as a result of actions taken or expected to be taken during such period
(calculated on a pro forma basis as though such cost savings, operating expense
reductions, restructuring charges and expenses and cost-saving synergies had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided, that (1) such
cost savings, operating expense reductions, restructuring charges and expenses
and cost-saving synergies are reasonably identifiable and factually supportable,
(2) such cost savings, operating expense reductions, restructuring charges and
expenses and cost saving synergies are commenced within eighteen (18) months of
such actions, (3) no cost savings, operating expense reductions, restructuring
charges and expenses and cost-saving synergies may be added pursuant to this
clause (l) to the extent duplicative of any expenses or charges relating thereto
that are either excluded in computing Consolidated Net Income or included (i.e.,
added back) in computing Consolidated EBITDA for such period and (4) such
adjustments may be incremental to (but not duplicative of) pro forma adjustments
made pursuant to Section 1.3; plus (m) charges attributable to the undertaking
and/or implementation of cost savings initiatives, operating expense reductions,
transition, opening and pre-opening expenses, business optimization and other
restructuring and integration charges (including inventory optimization
programs, software development costs, costs related to the closure or
consolidation of facilities and plants, costs relating to curtailments, costs
related to entry into new markets, strategic initiatives and contracts,
consulting fees, signing or retention costs, retention or completion bonuses,
expansion and relocation expenses, severance payments, modifications to pension
and post-retirement employee benefit plans, new systems design and
implementation costs and startup costs); (ii) decreased by (without duplication)
non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period, all as determined on a consolidated basis for such
Person and its Subsidiaries in accordance with GAAP; 10



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc027.jpg]
provided, that, the aggregate amount of costs, expenses and other charges added
back pursuant to clauses (k) and (m) above, together with the aggregate amount
of cost savings, operating expense reductions and cost saving synergies added
pursuant to clause (l) above, shall not exceed (A) (x) 20.0% of Consolidated
EBITDA (calculated prior to giving effect to such add-backs or adjustments) for
such four-quarter period or (y) if greater, $20,000,000, in the case of this
clause (y), only to the extent such additions are applicable for a four quarter
period ending on or prior to March 31, 2021, plus (B) with respect to any
adjustments make pursuant to clause (l), the amount of any such cost savings,
operating expense reductions, restructuring charges and expenses and
cost-savings synergies that would be permitted to be included in financial
statements prepared in accordance with Regulation S-X under the Securities Act
during such four-quarter period. “Consolidated Funded Debt”: at any date, the
aggregate amount of indebtedness that is (or would be) reflected on the balance
sheet of Holdings and its Subsidiaries determined on a consolidated basis in
accordance with GAAP. “Consolidated Interest Expense”: with respect to any
Person for any period, without duplication, the sum of: (i) consolidated
interest expense of such Person and its Subsidiaries for such period, to the
extent such expense was deducted (and not added back) in computing Consolidated
Net Income, including (a) amortization of original issue discount resulting from
the issuance of Indebtedness at less than par, (b) all commissions, discounts
and other fees and charges owed with respect to letters of credit or bankers’
acceptances, (c) non-cash interest payments (but excluding any non-cash interest
expense attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capital Lease Obligations, and (e) net payments, if any, pursuant
to interest rate Hedging Obligations with respect to Indebtedness, and
excluding, (w) penalties and interest related to taxes, (x) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses and
(y) any expensing of bridge, commitment and other financing fees; plus (ii)
consolidated capitalized interest of such Person and its Subsidiaries for such
period, whether paid or accrued; less (iii) interest income of such Person and
its Subsidiaries for such period. For purposes of this definition, interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by such Person to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP. “Consolidated Liquidity”:
means the sum of the aggregate amount of (i) unrestricted cash and Cash
Equivalents of the Borrower and the Guarantors and (ii) the Available Revolving
Commitments of all Revolving Lenders. “Consolidated Net Income”: with respect to
any Person for any period, the aggregate of the Net Income of such Person and
its Subsidiaries for such period, on a consolidated basis, and otherwise
determined in accordance with GAAP; provided, however, that, without
duplication, (i) any after-tax effect of extraordinary, non-recurring or unusual
gains or losses (less all fees and expenses relating thereto) or costs, charges
and expenses (including relating to the Transactions), including, without
limitation, any severance costs, integration costs, relocation costs, and
curtailments or modifications to pension and post-retirement employee benefit
plans, shall be excluded, (ii) the cumulative effect of a change in accounting
principles during such period shall be excluded, 11



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc028.jpg]
(iii) any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded, (iv) any after-tax
effect of gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions (including sales or other dispositions under
a financing permitted hereunder) other than in the ordinary course of business,
as determined in good faith by the Borrower, shall be excluded, (v) the Net
Income for such period of any Person that is not a Subsidiary or that is
accounted for by the equity method of accounting, shall be excluded; provided,
that Consolidated Net Income of Holdings shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash) to Holdings or a Subsidiary thereof in
respect of such period by such Person, (vi) effects of adjustments (including
the effects of such adjustments pushed down to Holdings and its Subsidiaries) in
the property and equipment, software and other intangible assets, deferred
revenue and debt line items in such Person’s consolidated financial statements
pursuant to GAAP resulting from the application of purchase accounting in
relation to any consummated acquisition or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded, (vii) (a) any non-cash
compensation expense recorded from grants of stock appreciation or similar
rights, stock options, restricted stock or other rights and non-cash charges
associated with the roll-over, acceleration or payout of Capital Stock by
management of the Borrower, Holdings or any direct or indirect parent thereof in
connection with the Transactions or other acquisitions shall be excluded and (b)
the amount of any contingent payments related to any acquisition or Investment
permitted hereunder that are treated as compensation expense in accordance with
GAAP shall be excluded, (viii) any impairment charge or asset write-off or
write-down, in each case, pursuant to GAAP and the amortization of intangibles
and other assets arising pursuant to GAAP shall be excluded, (ix) any net gain
or loss in such period (a) due solely to fluctuations in currency values or (b)
resulting from currency translation gains or losses related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Hedging Obligations for currency exchange risk) shall be excluded, (x) any
increase in amortization or depreciation or other non-cash charges resulting
from the application of purchase accounting in relation to any acquisition that
is consummated after the Closing Date, net of taxes, shall be excluded, (xi) any
after-tax effect of income (loss) from early extinguishment or cancellation of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded, (xii) any net gain or loss in such period from Hedging Obligations or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements shall be excluded, (xiii) any fees, charges, costs and expenses
incurred in connection with the Transactions or accruals and reserves that are
established within one year from the Closing Date that are required to be
established as a result of the Transactions in accordance with GAAP shall be
excluded, and 12



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc029.jpg]
(xiv) any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investments permitted hereunder, acquisition,
disposition, recapitalization or the incurrence of Indebtedness permitted
hereunder (including a refinancing thereof) (whether or not successful),
including (a) such fees, expenses or charges related to a Qualified Public
Offering, the Facilities and any financing permitted hereunder and (b) any
amendment or other modification of the Loan Documents and any financing
permitted hereunder shall be excluded. In addition, to the extent not already
included in the Net Income of such Person and its Subsidiaries, notwithstanding
anything to the contrary in the foregoing, Consolidated Net Income shall include
the amount of proceeds received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any permitted Investment or
any sale, conveyance or other Disposition permitted hereunder. “Consolidated
Total Assets”: at any date, all amounts that would, in conformity with GAAP, be
set forth opposite the caption “total assets” (or any like caption) on a
consolidated balance sheet of the applicable Person at such date. “Contractual
Obligation”: as to any Person, any provision of any security issued by such
Person or of any agreement, instrument or other undertaking to which such Person
is a party or by which it or any of its property is bound. “Corporate Family
Rating”: an opinion issued by Moody’s of a corporate family’s ability to honor
all of its financial obligations that is assigned to a corporate family as if it
had a single class of debt and a single consolidated legal entity structure.
“Corporate Rating”: an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations. “Covenant
Waiver Period”: the period from the Amendment No. 1 Effective Date through and
including December 31, 2020. “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Declined Proceeds”: as defined in Section 4.2(f). “Default”: any of
the events specified in Section 9.1, whether or not any requirement for the
giving of notice, the lapse of time, or both, has been satisfied. “Defaulting
Lender”: subject to Section 3.15(e), any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two (2) Business Days of the date such
Loans were required to be funded hereunder, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) has not been satisfied or (ii) pay
to the Administrative Agent, the Issuing Lender, the Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in 13



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc030.jpg]
such writing or public statement) cannot be satisfied), (c) has failed, within
three (3) Business Days after written request by the Administrative Agent, the
Issuing Lender or the Borrower, to confirm in writing to the Administrative
Agent or the Issuing Lender and the Borrower that it will comply with its
prospective funding obligations hereunder (provided, that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent, the Issuing Lender, the
Swingline Lender and the Borrower) or (d) as to which the Administrative Agent
has received notification that such Lender is, or has a direct or indirect
parent company that is, (i) insolvent, or is generally unable to pay its debts
as they become due, or admits in writing its inability to pay its debts as they
become due, or makes a general assignment for the benefit of its creditors, (ii)
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its direct or indirect parent
company, or such Lender or its direct or indirect parent company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment or (iii) the subject of a Bail-in Action;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of (i)
the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority, or (ii) in the
case of a solvent Lender, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority or
instrumentality thereof under or based on the law of the country where such
Lender is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, in any case so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. “Default Right” has
the meaning assigned to that term in, and shall be interpreted in accordance
with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “Disposition”: with
respect to any Property, any sale, lease, sale and leaseback, assignment,
conveyance, transfer or other disposition thereof. The terms “Dispose” and
“Disposed of” shall have correlative meanings. “Disqualified Capital Stock”: any
Capital Stock that is not Qualified Capital Stock. “Disqualified Institutions”:
(i) any Person identified by name in writing to the Joint Lead Arrangers on or
prior to June 10, 2019, 2019, (ii) any other Person that was or is identified by
name in writing to the Joint Lead Arrangers (if after June 10, 2019 and prior to
the Closing Date) or the Administrative Agent (on and after the Closing Date) to
the extent such Person is a competitor or is an Affiliate of a competitor of
Holdings or its Subsidiaries, which designations shall become effective two (2)
days after delivery of each such written supplement to the Administrative Agent,
but which shall not apply retroactively to disqualify any Persons that have
previously acquired an assignment or participation interest in the Loans and
(iii) any Affiliate of any Person referred to in clauses (i) or (ii) above that
is (x) reasonably identifiable as such on the basis of its name (provided, that,
the Administrative Agent shall have no obligation to carry out due diligence in
order to identify such Affiliates) or (y) identified as such by name in writing
to the Administrative Agent; provided, that a “competitor” or an Affiliate of a
competitor shall not include any bona fide debt fund or investment vehicle
(other than a bona fide debt fund or investment vehicle that has been identified
in writing pursuant to clause (i) above) that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Person controlling, controlled by or under common control with such
competitor or Affiliate thereof, as applicable, and for which no personnel
involved with the competitive activities of its affiliates (i) makes any
investment decisions for such debt fund or (ii) has access to any information
(other than information publicly available) relating to Holdings or its
Subsidiaries from such debt fund. “Disregarded Domestic Person”: any direct or
indirect Domestic Subsidiary that holds no material assets other than the equity
(or debt treated as equity for U.S. federal income tax purposes) of one or more
direct or indirect Foreign Subsidiaries that are CFCs or other Disregarded
Domestic Persons. “Dollars” and “$”: dollars in lawful currency of the United
States. 14



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc031.jpg]
“Domestic Subsidiary”: any Subsidiary of the Borrower that is not a Foreign
Subsidiary. “Earn-Out Obligations”: those certain obligations of Holdings or any
Subsidiary arising in connection with any acquisition of assets or businesses
permitted under Section 8.7 to the seller of such assets or businesses and the
payment of which is dependent on the future earnings or performance of such
assets or businesses and contained in the agreement relating to such
acquisition, but only to the extent of the reserve, if any, required under GAAP
to be established in respect thereof by Holdings and its Subsidiaries. “EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Government
Obligation”: any direct non-callable obligation of any European Union member for
the payment of which obligation the full faith and credit of the respective
nation is pledged; provided, that such nation has a credit rating at least equal
to that of the highest rated member nation of the European Economic Area. “EEA
Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Eligible
Assignee”: any Assignee permitted by and consented to in accordance with Section
11.6(b); provided, that notwithstanding the foregoing, “Eligible Assignee” shall
not include (a) Holdings or any of its subsidiaries or Affiliates, (b) any
Defaulting Lender or Affiliate of a Defaulting Lender and (c) any natural
person. “EMU”: the economic and monetary union as contemplated in the Treaty on
European Union. “Environment”: ambient air, indoor air, surface water,
groundwater, drinking water, land surface and subsurface strata, and natural
resources such as wetlands, flora and fauna. “Environmental Laws”: any and all
applicable foreign, federal, state, local or municipal laws, rules, orders,
regulations, statutes, ordinances, codes, decrees, requirements of any
Governmental Authority or other Requirements of Law (including common law)
relating to pollution or protection of the Environment, including those relating
to use, generation, storage, treatment, transport, Release or threat of Release
of Materials of Environmental Concern, or to protection of human health or
safety (to the extent relating to the presence in the Environment or the Release
or threat of Release of Materials of Environmental Concern), as now or may at
any time hereafter be in effect. “Equivalent Managing Body”: (i) with respect to
a manager managed limited liability company, the board of managers, (ii) with
respect to a member managed limited liability company, the board of directors of
its most direct corporate parent company and (iii) with respect to a
partnership, the board of directors of the general partner to the extent such
general partner is a corporation, or the Equivalent Managing Body of the general
partner if such general partner is not a corporation. “ERISA”: the Employee
Retirement Income Security Act of 1974, as amended from time to time. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Euro” or “EUR”: the single currency of participating member
states of the Economic and Monetary Union. 15



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc032.jpg]
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System. “Eurodollar
Base Rate”: for any Interest Rate Determination Date with respect to an Interest
Period for a Eurodollar Loan, (a) the rate per annum equal to the rate
determined by the Administrative Agent to be the London interbank offered rate
administered by the ICE Benchmark Administration (or any other Person which
takes over the administration of that rate) for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars
displayed on page LIBOR01 of the Reuters Screen (or any replacement Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Reuters,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date or (b) in the event the rate referenced in the
preceding clause (a) is not available, the Interpolated Rate. “Eurodollar
Floor”: as defined in the definition of Eurodollar Rate. “Eurodollar Loans”:
Loans the rate of interest applicable to which is based upon the Eurodollar
Rate. “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to the greater of (a)
0.00% (the “Eurodollar Floor”) and (b) the rate determined for such day in
accordance with the following formula: Eurodollar Base Rate 1.00 - Eurocurrency
Reserve Requirements “Eurodollar Tranche”: the collective reference to
Eurodollar Loans under a particular Facility the then current Interest Periods
with respect to all of which begin on the same date and end on the same later
date (whether or not such Loans shall originally have been made on the same
day). “Event of Default”: any of the events specified in Section 9.1; provided,
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied. “Exchange Act”: the Securities Exchange Act of 1934, as amended.
“Excluded Assets”: (a) assets of Unrestricted Subsidiaries, (b) assets of
Foreign Subsidiaries, (c) interests in partnerships, joint ventures and
non-Wholly Owned Subsidiaries which cannot be pledged without the consent
pursuant to the terms of the governing documents of such partnership or joint
venture of one or more third parties, subject to Uniform Commercial Code
override provisions, (d) any assets to the extent a security interest in which
would result in material adverse tax consequences as reasonably determined by
the Borrower and the Administrative Agent, (e) any property and assets the
pledge of which would require governmental consent, approval, license or
authorization, subject to Uniform Commercial Code override provisions, (f) any
“intent-to-use” trademark applications prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, (g) any
fee-owned real property (together with improvements thereof) with a fair market
value (as reasonably determined by the Borrower) not in excess of $2,500,000 and
real property leasehold interests, (h) any asset identified in writing with
respect to which the Administrative Agent and the relevant Loan Party have
reasonably determined that the cost, burden, difficulty or consequence
(including any effect on the ability of the relevant Loan Party to conduct its
operations and business in the ordinary course of business) of obtaining or
perfecting a security interest therein outweigh the benefit of a security
interest to the relevant Secured Parties afforded thereby, (i) voting Capital
Stock of any Foreign Subsidiary or Disregarded Domestic Person in excess of 65%
of the total outstanding voting Capital 16



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc033.jpg]
Stock of such Foreign Subsidiary or any Disregarded Domestic Person, (j) any
Intellectual Property, know-how and/or regulatory filings related to (i)
Flurpiridaz F 18, 18F LMI 1195 – Cardiac Neuronal Imaging Agent. (ii) LMI 1174 –
Vascular Remodeling Imaging Agent and (iii) Quadramet, Matrix Metalloproteinase
inhibitors (the “Subject IP”), solely to the extent that, and for so long as,
the Subject IP (x) is or becomes subject to an exclusive license which prohibits
the granting of a Lien thereon (other than in favor of the exclusive licensee)
and (y) is not subject to any other Lien (other than in favor of the exclusive
licensee or nonconsensual Liens arising by operation of law) and (k) the Sale
Leaseback Property. “Excluded Indebtedness”: all Indebtedness permitted by
Section 8.2. “Excluded Subsidiary”: (i) any Unrestricted Subsidiaries, (ii)
Immaterial Subsidiaries, (iii) any subsidiary to the extent that the burden or
cost (including any potential tax liability) of obtaining a guarantee outweighs
the benefit afforded thereby as reasonably determined by the Borrower and the
Administrative Agent, (iv) any Disregarded Domestic Persons, (v) any Foreign
Subsidiary that is a CFC, (vi) any Domestic Subsidiary that is a direct or
indirect subsidiary of a Foreign Subsidiary that is a CFC and (vii) any
not-for-profit subsidiary or captive insurance subsidiary. “Excluded Taxes”: any
of the following Taxes imposed on or with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of any Loan Party under any Loan Document or required to be
withheld or deducted from a payment to the Administrative Agent, any Lender or
any other recipient, (a) Taxes imposed on or measured by such recipient’s net
income or net profits (however denominated), franchise Taxes imposed on such
recipient in lieu of net income Taxes and branch profits (or similar) Taxes
imposed on such recipient, in each case, by any jurisdiction (i) as a result of
such recipient being organized or having its principal office or, in the case of
any Lender, its applicable lending office in such jurisdiction, or (ii) that are
Other Connection Taxes, (b) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 4.13), any U.S.
federal withholding Tax that is imposed on amounts payable to such Foreign
Lender under any laws in effect at the time such Foreign Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new lending office (or assignment), to receive
additional amounts from any Loan Party with respect to such withholding Tax
pursuant to Section 4.10, (c) any withholding Tax attributable to such
recipient’s failure to comply with Section 4.10(e), (d) any withholding Tax that
is imposed pursuant to FATCA and (e) any U.S. federal backup withholding Taxes
imposed under Section 3406 of the Code. “Existing Revolving Facility Maturity
Date”: as defined in Section 3.17(a). “Existing Term Facility Maturity Date”: as
defined in Section 2.6(a). “Extending Revolving Lender”: as defined in Section
3.17(e). “Extending Term Lender”: as defined in Section 2.6(e). “Facility”: each
of the Term Facility, the Revolving Facility and the Swingline Facility.
“FATCA”: current Sections 1471 through 1474 of the Code (and any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), and any current or future Treasury regulations or other
official administrative guidance (including any revenue ruling, revenue
procedure, notice or similar guidance issued by the IRS) promulgated thereunder,
any agreements entered into pursuant to current Section 1471(b)(1) of the Code
(and any amended or successor version as described above) any applicable
intergovernmental agreement, treaty or convention, and related legislation or
administrative rules or practices implementing any of the foregoing. “FCPA”: as
defined in Section 5.22(b). 17



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc034.jpg]
“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent in a commercially reasonable manner. “FEMA”: the Federal
Emergency Management Agency, a component of the U.S. Department of Homeland
Security that administers the National Flood Insurance Program. “Flood Insurance
Laws”: collectively, (i) the National Flood Insurance Reform Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973) as now or hereafter in effect or any successor
statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or hereafter
in effect or any successor statute thereto and (iii) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto. “Foreign Lender”: any Lender that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code. “Foreign
Subsidiary”: any direct or indirect subsidiary of the Borrower that is organized
under the laws of any jurisdiction other than the United States, any state
thereof or the District of Columbia. “Funding Office”: the office of the
Administrative Agent specified in Section 11.2 or such other office as may be
specified from time to time by the Administrative Agent as its funding office by
written notice to the Borrower and the Lenders. “GAAP”: generally accepted
accounting principles in the United States as in effect from time to time
subject to Section 1.2(e). “Governmental Authority”: any nation or government,
any state or other political subdivision thereof, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) and any securities exchange.
“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business. “Grant Cash”: all cash received from customers of the
Borrower or any of its Subsidiaries intended to pay third-party investigator
site fees on behalf of such customer as studies progress. “Group Members”: the
collective reference to Holdings and its Subsidiaries. “Guarantee and Collateral
Agreement”: the Guarantee and Collateral Agreement, dated as of the date hereof,
executed and delivered by Holdings, the Borrower and each Subsidiary Guarantor.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the 18



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc035.jpg]
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith. “guaranteeing
person”: as defined in the definition of “Guarantee Obligation”. “Guarantors”:
collectively, Holdings and the Subsidiary Guarantors. “Hedge Agreements”: any
agreement with respect to any cap, swap, forward, future or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided, that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement. “Hedging Obligations”: obligations
under Hedge Agreements. “Holdings”: as defined in the preamble to this
Agreement. “Immaterial Subsidiary”: each Subsidiary of the Borrower now existing
or hereafter acquired or formed and each successor thereto, (a) which accounts
for not more than (i) 2.5% of the Consolidated EBITDA of Holdings and its
Subsidiaries or (ii) 2.5% of the Consolidated Total Assets of Holdings and its
Subsidiaries, in each case, as of the last day of the most recently completed
fiscal quarter; and (b) if the Subsidiaries that constitute Immaterial
Subsidiaries pursuant to clause (a) above account for, in the aggregate, more
than 5% of such Consolidated EBITDA and more than 5% of the Consolidated Total
Assets, each as described in clause (a) above, then the term “Immaterial
Subsidiary” shall not include each such Subsidiary necessary to account for at
least 95% of the Consolidated EBITDA and 95% of the Consolidated Total Assets,
each as described in clause (a) above. “Increase Revolving Joinder”: as defined
in Section 3.16(c). “Increase Term Joinder”: as defined in Section 2.4(c).
“Incremental Cap”: (a) (i) $100,000,000 less (ii) the aggregate principal amount
of all Incremental Facilities incurred or issued in reliance on clause (a)(i) of
this definition, plus (b) in the case of any Incremental Facility that
effectively extends the Initial Term Loan Maturity Date or the Initial Revolving
Termination Date, as applicable, an amount equal to the portion of the Loans or
commitments that will be replaced by such Incremental Facility, plus (c) in the
case of any Incremental Facility that effectively replaces any Revolving
Commitment terminated in accordance with Section 3.6, an amount equal to the
relevant terminated Revolving Commitment; plus 19



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc036.jpg]
(d) the amount of any optional prepayment of any Loan in accordance with Section
4.1(a) and/or the amount of any permanent reduction of any Revolving Commitment,
so long as, in the case of any optional prepayment, such prepayment was not
funded (i) with the proceeds of any long-term Indebtedness (other than revolving
Indebtedness) or (ii) with the proceeds of any Incremental Facility incurred in
reliance on clause (b) or (c) above, plus (e) an unlimited amount so long as,
the Secured Net Leverage Ratio would not exceed 3.25 to 1.00, calculated on a
pro forma basis, including the application of the proceeds thereof (without
“netting” the cash proceeds of the applicable Incremental Facility) (and
determined on the basis of the financial statements for the most recently ended
fiscal quarter), and assuming a full drawing under all Incremental Revolving
Facilities constituting revolving commitments incurred at such time. Any
Incremental Facility shall be deemed to have been incurred in reliance on clause
(e) above prior to any amounts under clause (a) above, unless the Borrower
specifies otherwise. “Incremental Commitments”: Incremental Revolving
Commitments and Incremental Term Loan Commitments. “Incremental Facilities”: the
Incremental Term Facilities and Incremental Revolving Facilities. “Incremental
Lender”: any Person that makes a Loan pursuant to Sections 2.4 or 3.16, or has a
commitment to make a Loan pursuant to Sections 2.4 or 3.16. “Incremental Loans”:
Incremental Revolving Loans and Incremental Term Loans. “Incremental Revolving
Commitment”: as defined in Section 3.16(a). “Incremental Revolving Facility”: as
defined in Section 3.16(a). “Incremental Revolving Loans”: as defined in Section
3.16(c). “Incremental Term Facility”: as defined in Section 2.4(a). “Incremental
Term Loan Commitment”: as defined in Section 2.4(a). “Incremental Term Loans”:
as defined in Section 2.4(c). “Indebtedness”: of any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (excluding (i) current trade payables incurred in the ordinary course
of such Person’s business and (ii) any Earn-Out Obligations until they become a
liability on the balance sheet of such Person in accordance with GAAP), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of bankers’ acceptances, letters of credit, surety
bonds or similar arrangements, (g) the liquidation value of all Disqualified
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation and (j) for the
purposes of Sections 8.2 and 9.1(e) only, all obligations of such Person in
respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable 20



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc037.jpg]
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. For
purposes of clause (j) above (including as such clause applies to Section
9.1(e)), the principal amount of Indebtedness in respect of Hedge Agreements
shall equal the amount that would be payable (giving effect to netting) at such
time if such Hedge Agreement were terminated. “Indemnified Liabilities”: as
defined in Section 11.5(a). “Indemnified Taxes”: (a) all Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of any Loan Party under any Loan Document and (b) to the
extent not otherwise described in clause (a), Other Taxes. “Indemnitee”: as
defined in Section 11.5(a). “Initial Revolving Availability Period”: the period
from the Closing Date to the Initial Revolving Termination Date. “Initial
Revolving Commitment”: as to each Lender, the obligation of such Lender, if any,
to make Initial Revolving Loans and participate in Letters of Credit to the
Borrower hereunder in a principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original aggregate amount of
Initial Revolving Commitments is $200,000,000. “Initial Revolving Facility”: the
Initial Revolving Commitments and the extensions of credit made thereunder.
“Initial Revolving Loans”: each Revolving Loan provided under the Initial
Revolving Commitment. “Initial Revolving Termination Date”: June 27, 2024.
“Initial Term Commitment”: as to each Lender, the obligation of such Lender, if
any, to make Term Loans to the Borrower hereunder in a principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof, including, without limitation, Section 4.2(e). The original aggregate
amount of Initial Term Commitments is $200,000,000. “Initial Term Facility”: the
term facility under this agreement providing Initial Term Loans. “Initial Term
Loan Maturity Date”: June 27, 2024. “Initial Term Loans”: each Term Loan
provided under the Initial Term Commitment. “Insolvency”: with respect to any
Multiemployer Plan, the condition that such Plan is insolvent within the meaning
of Section 4245 of ERISA. “Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: collectively, all United States and foreign (a)
patents, patent applications, certificates of inventions, industrial designs,
together with any and all inventions or designs described and claimed therein,
and reissues, divisions, continuations, extensions and continuations-in-part
thereof and amendments thereto; (b) trademarks, service marks, certification
marks, trade names, slogans, logos, trade dress, Internet domain names, and
other source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and 21



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc038.jpg]
symbolized thereby, and extensions and renewals thereof and amendments thereto;
(c) copyrights (whether statutory or common law, and whether published or
unpublished), copyrightable subject matter, and all mask works (as such term is
defined in 17 U.S.C. Section 901, et seq.), together with any and all
registrations and applications therefor, and renewals and extensions thereof and
amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered; and (f)
rights, priorities, and privileges corresponding to any of the foregoing or
other similar intangible assets throughout the world. “Intellectual Property
Security Agreements”: an intellectual property security agreement or such other
agreement, as applicable, pursuant to which each Loan Party which owns any
Intellectual Property which is the subject of a registration or application
grants to the Collateral Agent, for the benefit of the Secured Parties a
security interest in such Intellectual Property, substantially in the form
attached to the Guarantee and Collateral Agreement. “Interest Coverage Ratio”:
at any date, the ratio of (a) Consolidated EBITDA of Holdings and its
Subsidiaries for the period of four consecutive fiscal quarters ended on such
date (or, if such date is not the last day of any fiscal quarter, the most
recently completed fiscal quarter for which financial statements are required to
have been delivered pursuant to Section 7.1) to (b) Consolidated Interest
Expense of Holdings and its Subsidiaries for such period, in each case, with
such pro forma adjustments to Consolidated EBITDA and Consolidated Interest
Expense as are appropriate and consistent with the pro forma adjustment
provisions set forth in Section 1.3. “Interest Payment Date”: (a) as to any Base
Rate Loan, the last day of each March, June, September and December to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurodollar Loan having an Interest Period of three (3) months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three (3) months, each day that is three (3) months,
or a whole multiple thereof, after the first day of such Interest Period and the
last day of such Interest Period and (d) as to any Loan (other than any
Revolving Loan that is a Base Rate Loan), the date of any repayment or
prepayment made in respect thereof. “Interest Period”: as to any Eurodollar
Loan, (a) initially, the period commencing on the borrowing or conversion date,
as the case may be, with respect to such Eurodollar Loan and ending one, two,
three or six months (or if consented to by all Lenders under the relevant
Facility, twelve months) thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months (or if consented to by all Lenders under the relevant
Facility, twelve months) thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent no later than 2:00 p.m., New York City time,
on the date that is three (3) Business Days prior to the last day of the then
current Interest Period with respect thereto; provided, that all of the
foregoing provisions relating to Interest Periods are subject to the following:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day; (ii) the Borrower may not select an Interest
Period under a particular Facility that would extend beyond the Maturity Date
with respect thereto; and (iii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month. 22



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc039.jpg]
“Interest Rate Determination Date”: with respect to any Interest Period, the
date that is two (2) Business Days prior to the first day of such Interest
Period. “Interpolated Rate”: in relation to the Eurodollar Base Rate Loans for
any Loan, the rate which results from interpolating on a linear basis between:
(a) the ICE Benchmark Administration’s Interest Settlement Rates for deposits in
Dollars for the longest period (for which that rate is available) which is less
than the Interest Period and (b) the ICE Benchmark Administration’s interest
settlement rates for deposits in Dollars for the shortest period (for which that
rate is available) which exceeds the Interest Period, each as of approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. “Investments”: as defined in Section 8.7. “IRS”: the United
States Internal Revenue Service. “Issuing Lender”: (a) Wells Fargo, in its
capacity as issuer of any Letter of Credit and/or (b) such other Lender or
Affiliate of a Lender as the Borrower may select, and Administrative Agent
approves, which Lender or Affiliate of a Lender has agreed in writing, in its
sole discretion, to serve as the Issuing Lender hereunder pursuant to this
Agreement. “Joint Lead Arrangers”: Wells Fargo Securities, LLC, Citizens Bank,
N.A. and JPMorgan Chase Bank, N.A., in their capacities as joint lead arrangers
and joint bookrunners under this Agreement. “Junior Debt”: any (i) Subordinated
Indebtedness and any Indebtedness that is secured by a Lien on the Collateral
that is junior to the Liens on the Collateral securing the Initial Term Facility
and Initial Revolving Facility, and (ii) Indebtedness that was incurred pursuant
to Section 8.2(j). “Junior Financing”: any Indebtedness of Holdings or any
Subsidiary that is, or that is required to be, subordinated in right of payment
to the Obligations and/or secured by a Lien on the Collateral that is junior to
the Liens on the Collateral securing the Initial Term Facility and Initial
Revolving Facility. “Junior Financing Documentation”: any documentation
governing any Junior Financing. “L/C Commitment”: $20,000,000. “L/C Exposure”:
as to any Lender, its Revolving Percentage of the L/C Obligations. “L/C Fee
Payment Date”: the last day of each March, June, September and December
(commencing on September 30, 2019) and the last day of the Initial Revolving
Availability Period. “L/C Obligations”: at any time, an amount equal to the sum
of (a) the aggregate then undrawn and unexpired amount of the then outstanding
Letters of Credit and (b) the aggregate amount of drawings under Letters of
Credit that have not then been reimbursed pursuant to Section 3.11. “L/C
Participants”: the collective reference to all the Revolving Lenders other than
the Issuing Lender. “Lender Presentation”: the Lender Presentation, dated May
30, 2019, and furnished to the Lenders in connection with the syndication of the
Facilities. “Lenders”: each Revolving Lender, Term Lender and Incremental
Lender; provided, that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include the Issuing Lender and the
Swingline Lender. “Letters of Credit”: as defined in Section 3.7(a). 23



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc040.jpg]
“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing). “Limited Condition Acquisition”:
any acquisition that is not prohibited under this Agreement and is not
conditioned on the availability of, or on obtaining, third-party financing.
“Liquidity Testing Period”: the period from the Amendment No. 1 Effective Date
to and including the date on which the Borrower delivers a Compliance
Certificate pursuant to Section 7.2(a) in respect of the fiscal quarter ended
March 31, 2021. “Loan”: any loans and advances made by the Lenders pursuant to
this Agreement, including any Additional Term Loans, any Incremental Revolving
Loans and any Swingline Loan. “Loan Documents”: this Agreement, the Security
Documents and the Notes, the Notes and any other agreement, instrument or
document designated in writing by the Borrower and the Administrative Agent as a
“Loan Document”. “Loan Party”: each of Holdings, the Borrower and the Subsidiary
Guarantors. “Long-Term Indebtedness”: any Indebtedness for borrowed money that,
in accordance with GAAP, constitutes (or, when incurred, constituted) a
long-term liability (other than any revolving credit facility). “Majority
Facility Lenders”: the holders of more than 50% of (a) with respect to the
Initial Term Facility, the aggregate unpaid principal amount of the outstanding
Initial Term Loans, (b) with respect to the any Additional Term Facility, the
aggregate unpaid principal amount of the outstanding Additional Term Loans under
such Additional Term Facility and (c) with respect to the Initial Revolving
Facility, the total Initial Revolving Commitments outstanding under such
facility (or, if the relevant Initial Revolving Commitments have been terminated
pursuant to the terms hereof, the total Revolving Extensions of Credit under
such Initial Revolving Commitment then outstanding). “Margin Stock”: as defined
in Regulation U of the Board as from time to time in effect and any successor to
all or a portion thereof. “Material Acquisition”: a Permitted Acquisition for
which the aggregate amount of consideration paid or to be paid exceeds
$35,000,000. “Material Adverse Effect”: (a) a material adverse change in, or a
material adverse effect upon, the business, operations or financial condition of
Holdings and its Subsidiaries, taken as a whole; (b) a material adverse effect
on the ability of the Loan Parties taken as a whole to perform their respective
payment obligations under any Loan Document; (c) a material and adverse effect
on the rights of or remedies available to the Lenders or the Administrative
Agent under any Loan Document; or (d) a material adverse effect on the Liens in
favor of the Administrative Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral or the priority of such Liens.
“Material Indebtedness”: of any Person at any date, Indebtedness the outstanding
principal amount of which exceeds in the aggregate $20,000,000. “Materials of
Environmental Concern”: any gasoline or petroleum (including crude oil or any
fraction thereof) or petroleum products, or any chemicals, substances,
materials, wastes, pollutants or contaminants in any form regulated under any
Environmental Law, including asbestos and asbestos-containing materials,
polychlorinated biphenyls, radon gas, radiation, and infectious, biological or
medical waste or animal carcasses. 24



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc041.jpg]
“Maturity Date”: (i) with respect to the Initial Term Loans, the Initial Term
Loan Maturity Date, (ii) with respect to the Initial Revolving Commitments, the
Initial Revolving Termination Date and (iii) with respect to any Additional Term
Loans, the final maturity date applicable thereto. “Maximum Cash Balance
Period”: the period from the Amendment No. 1 Effective Date to and including the
date on which the Borrower delivers a Compliance Certificate pursuant to Section
7.2(a) in respect of the fiscal quarter ended June 30, 2021. “Maximum Rate”: as
defined in Section 4.5(e). “Moody’s”: Moody’s Investors Service, Inc. “Mortgaged
Properties”: the real properties as to which the Collateral Agent for the
benefit of the Secured Parties shall be granted a Lien pursuant to the Mortgages
pursuant to Section 7.10. “Mortgages”: any mortgages and deeds of trust or any
other documents creating and evidencing a Lien on the Mortgaged Properties made
by any Loan Party in favor of, or for the benefit of, the Collateral Agent for
the benefit of the Secured Parties, which shall be in a form reasonably
satisfactory to the Collateral Agent. “Multiemployer Plan”: a Plan that is a
multiemployer plan as defined in Section 4001(a)(3) of ERISA. “Net Cash
Proceeds”: (a) in connection with any Asset Sale or any Recovery Event, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or held in escrow or purchase price adjustment receivable
or by the Disposition of any non-cash consideration received in connection
therewith or otherwise, but only as and when received and net of costs, amounts
and taxes set forth below), net of: (i) attorneys’ fees, accountants’ fees,
investment banking fees and other professional and transactional fees actually
incurred in connection therewith; (ii) amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset that is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document or any Indebtedness secured by the
Collateral on a pari passu or junior basis to the Liens of the Security
Documents on the Collateral); (iii) other customary fees and expenses actually
incurred in connection therewith; (iv) taxes paid or reasonably estimated to be
payable (including Permitted Tax Distributions) as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements); and (v) amounts provided as a reserve in accordance with GAAP
against any liabilities associated with the assets disposed of in an Asset Sale
(including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such Asset Sale); provided, that
such amounts shall be considered Net Cash Proceeds upon release of such reserve;
or (b) in connection with any issuance or sale of Capital Stock, any capital
contribution or any incurrence of Indebtedness, the cash proceeds received from
such issuance, contribution or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith. 25



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc042.jpg]
“Net Income”: with respect to any Person, the net income (loss) of such Person,
determined on a consolidated basis in accordance with GAAP. “Non-Consenting
Lender”: as defined in Section 11.1. “Non-Defaulting Lender”: at any time, a
Lender that is not a Defaulting Lender. “Non-Extending Revolving Lender”: as
defined in Section 3.17(b). “Non-Extending Term Lender”: as defined in Section
2.6(b). “Notes”: the collective reference to any promissory note evidencing
Loans. “Obligations”: the unpaid principal of and interest on (including
interest and fees accruing after the maturity of the Loans and Reimbursement
Obligations and interest and fees accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest or fees is allowed or allowable in such proceeding) the
Loans and all other obligations and liabilities of the Loan Parties to any Agent
or to any Lender (or, in the case of Specified Hedge Agreements or Specified
Cash Management Agreements, any Qualified Counterparty) or any Affiliate of any
Agent or any Lender (including the obligation to provide Cash Collateral
hereunder), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit
(including Reimbursement Obligations), any Specified Hedge Agreement, Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise. “Original
Credit Agreement”: as defined in the recitals hereto. “Organizational
Documents”: as to any Person, the Certificate of Incorporation, Certificate of
Formation, By Laws, Limited Liability Company Agreement, Partnership Agreement
or other similar organizational or governing documents of such Person. “Other
Connection Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). “Other Taxes”: all
present or future stamp or documentary Taxes or any other excise or intangible
Taxes arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
4.13). “Participant”: as defined in Section 11.6(e). “Participant Register”: as
defined in Section 11.6(e). “Patriot Act”: the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)). 26



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc043.jpg]
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto). “Permitted
Acquisition”: any acquisition, whether by purchase, merger or otherwise, of all
or substantially all of the assets of, a majority of the Capital Stock of, or a
business line or unit or a division of, any Person; provided, that (a) at the
time of the execution of the definitive purchase agreement in connection with
such Permitted Acquisition, and after giving pro forma effect thereto, no Event
of Default shall have occurred and be continuing or would result therefrom; (b)
all transactions in connection therewith shall be consummated, in all material
respects, in accordance with all applicable laws and in conformity with all
applicable Governmental Authorizations; (c) the Borrower shall be in compliance
with the covenants in Section 8.1, calculated on a pro forma basis after giving
effect to such acquisition as if such acquisition had occurred on the first day
of the most recent period of four (4) consecutive fiscal quarters for which
financial statements have been delivered; (d) any Person or assets or division
as acquired in accordance herewith shall be in substantially the same business
or lines of business in which the Borrower and/or its Subsidiaries are engaged,
or are permitted to be engaged as provided in Section 8.15, as of the time of
such acquisition; and (e) with respect to any Material Acquisition: (A) no less
than five (5) Business Days prior to the proposed closing date of such
acquisition (or such shorter period as may be agreed to by the Administrative
Agent), the Borrower shall have delivered written notice of such acquisition to
the Administrative Agent, which notice shall include the proposed closing date
of such Acquisition; (B) no later than five (5) Business Days prior to the
proposed closing date of such acquisition (or such shorter period as may be
agreed to by the Administrative Agent) the Borrower, to the extent requested by
the Administrative Agent, (i) shall have delivered to the Administrative Agent
final copies or substantially final drafts if not executed at the required time
of delivery of the purchase agreement, sale agreement, merger agreement or other
agreement evidencing such Acquisition, and (ii) shall have delivered to, or made
available for inspection by, the Administrative Agent all material financial
information available with respect to such acquisition; and (C) the Borrower
shall have delivered to the Administrative Agent a Compliance Certificate for
the most recent fiscal quarter end preceding such acquisition for which
financial statements have been delivered giving pro forma effect to such
acquisition as if it had occurred as of the balance sheet date (in the case of
the balance sheet) or at the beginning of such period (in the case of such
income statements), demonstrating compliance with condition (c) above and
certifying that all of the requirements of a “Permitted Acquisition” hereunder
have been satisfied or will be satisfied on or prior to the consummation of such
purchase or other Acquisition. “Permitted Refinancing”: as to any Indebtedness,
the incurrence of other Indebtedness to refinance, extend, renew, defease,
restructure, replace or refund (collectively, “refinance”) such existing
Indebtedness; provided, that, in the case of such other Indebtedness, the
following conditions are satisfied: (a) the weighted average life to maturity of
such refinancing Indebtedness shall be greater than or equal to the weighted
average life to maturity of the Indebtedness being refinanced; (b) the principal
amount of such refinancing Indebtedness shall be less than or equal to the
principal amount (including any accreted or capitalized amount) then outstanding
of the Indebtedness being refinanced, plus any required premiums, accrued and
unpaid interest and other reasonable amounts paid, and 27



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc044.jpg]
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by any amount equal to any
existing commitments unutilized thereunder; (c) the respective obligor or
obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be substantially the same as that for the Indebtedness being
refinanced (except to the extent that less security is granted to holders of
refinancing Indebtedness); and (e) if the Indebtedness being refinanced is
subordinated to the Obligations, the refinancing Indebtedness is subordinated to
the Obligations on terms that are at least as favorable, taken as a whole, as
the Indebtedness being refinanced (as determined in good faith and, if requested
by the Administrative Agent, certified in writing to the Administrative Agent by
a Responsible Officer of the Borrower) and the holders of such refinancing
Indebtedness have entered into any subordination or intercreditor agreements
reasonably requested by the Administrative Agent evidencing such subordination.
“Permitted Sale Leaseback”: any arrangement with any Person whereby the Borrower
or any of its Subsidiaries sells or transfers the Sale Leaseback Property to
such Person and thereafter rents or leases such Sale Leaseback Property and uses
it for substantially the same purpose or purposes as it was used prior to the
sale. “Permitted Tax Distribution”: for any taxable period for which the
Borrower and/or any of its Subsidiaries or Unrestricted Subsidiaries are members
of a consolidated, unitary, combined or similar income tax group for U.S.
federal and/or applicable state or local income tax purposes of which Holdings
(or its successor) is the common parent (a “Tax Group”), distributions to pay
the actual consolidated, combined, unitary or similar income Tax liabilities of
a Tax Group for such taxable period that are attributable to income of the
Borrower and/or any of its Subsidiaries or Unrestricted Subsidiaries, in an
amount not to exceed the amount that the Borrower and its applicable
Subsidiaries or Unrestricted Subsidiaries would have been required to pay in
respect of such federal, state and local income Taxes, as the case may be, in
respect of such taxable period if the Borrower and/or its applicable
Subsidiaries or Unrestricted Subsidiaries had paid such Taxes directly as a
stand-alone corporate taxpayer or stand-alone corporate group for all taxable
periods ending after the Closing Date (reduced by any such Taxes directly paid
by the Borrower or any of its Subsidiaries or Unrestricted Subsidiaries),
provided, that distributions to pay Taxes attributable to the income of
Unrestricted Subsidiaries shall only be permitted to the extent of cash payments
made by Unrestricted Subsidiaries to the Borrower or any Subsidiary Guarantor
for such purpose, provided further, that any distributions under this clause in
respect of any taxable period (or portion thereof) ending on or before the
Closing Date shall be permitted only to the extent relating to income tax
adjustments that arise after the Closing Date as a result of audits or other tax
proceedings. “Person”: an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature. “Plan”: at a particular time, any employee benefit plan that is covered
by ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform”: as defined in Section 11.2(b). “Pledged Company”: any Subsidiary of
the Borrower the Capital Stock of which is pledged to the Collateral Agent
pursuant to any Security Document. “Pledged Equity Interests”: as defined in the
Guarantee and Collateral Agreement. “Portfolio Interest Exemption”: as defined
in Section 4.10(e). “Pound Sterling”: the lawful currency of the United Kingdom.
“primary obligations”: as defined in the definition of “Guarantee Obligation”.
“primary obligor”: as defined in the definition of “Guarantee Obligation”. 28



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc045.jpg]
“Prime Rate”: the rate of interest per annum determined from time to time by
Wells Fargo as its prime rate in effect at its principal office in New York City
and notified to the Borrower, which rate is determined in good faith and applies
generally to similarly situated borrowers. The prime rate is a rate set by Wells
Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate. “Progenics Acquisition Agreement”: that certain amended and restated
merger agreement entered into by Holdings and Progenics Pharmaceuticals, Inc.,
dated as of February 20, 2020, as in effect on June 2, 2020. “Progenics
Transaction”: the acquisition of Progenics Pharmaceuticals, Inc. and any related
transactions, as contemplated by the Progenics Acquisition Agreement.
“Projections”: as defined in Section 7.2(b). “Properties”: as defined in Section
5.17(a). “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock. “PTE”: a prohibited transaction
class exemption issued by the U.S. Department of Labor, as any such exemption
may be amended from time to time. “Public Company Costs”: (a) costs, expenses
and disbursements associated with, related to or incurred in anticipation of, or
preparation for compliance with (x) the requirements of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith, (y)
the provisions of the Securities Act and the Exchange Act, as applicable to
companies with equity or debt securities held by the public, and (z) the rules
of national securities exchange companies with listed equity or debt securities,
(b) costs and expenses associated with investor relations, shareholder meetings
and reports to shareholders or debtholders and listing fees, and (c) directors’
compensation, fees, indemnification, expense reimbursement (including legal and
other professional fees, expenses and disbursements), and directors’ and
officers’ insurance. “Public Lender”: as defined in the penultimate paragraph of
Section 11.2. “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). “Qualified Capital Stock”: any Capital Stock (other than
warrants, rights or options referenced in the definition thereof) that either
(a) does not have a maturity and is not mandatorily redeemable, or (b) by its
terms (or by the terms of any employee stock option, incentive stock or other
equity-based plan or arrangement under which it is issued or by the terms of any
security into which it is convertible or for which it is exchangeable), or upon
the happening of any event, (x) matures (excluding any maturity as the result of
an optional redemption by the issuer thereof) or is mandatorily redeemable
(excluding any mandatory redemption resulting from an asset sale or change in
control so long as no payments in respect thereof are due or owing, or otherwise
required to be made, until all Obligations have been paid in full in cash),
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, in whole or in part, or requires the payment of
any cash dividend or any other scheduled payment constituting a return of
capital, in each case, at any time on or after the ninety-first (91st) day
following the Initial Term Loan Maturity Date, or (y) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Capital Stock referred to in clause (x) above, in each
case, at any time on or after the ninety-first (91st) day following the Initial
Term Loan Maturity Date. “Qualified Counterparty”: with respect to any Hedge
Agreement or Cash Management Agreement, any counterparty thereto that is, or
that at the time such Hedge Agreement or Cash Management Agreement was entered
into, was, a Lender, an Affiliate of a Lender, a Joint Lead Arranger, an
Affiliate of a Joint Lead Arranger, an Agent or an Affiliate of an Agent (or, in
the case of any such Hedge Agreement entered into prior to the Closing Date, any
29



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc046.jpg]
counterparty that was a Lender, an Affiliate of a Lender, a Joint Lead Arranger,
an Affiliate of a Joint Lead Arranger, an Agent or an Affiliate of an Agent on
the Closing Date); provided, that, in the event a counterparty to a Hedge
Agreement or Cash Management Agreement at the time such Hedge Agreement or Cash
Management Agreement was entered into (or, in the case of any Hedge Agreement
entered into prior to the Closing Date, on the Closing Date) was a Qualified
Counterparty, such counterparty shall constitute a Qualified Counterparty
hereunder and under the other Loan Documents; provided, further, that if such
counterparty is not a Lender or an Agent, such counterparty executes and
delivers to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent pursuant to which such person appoints
the Collateral Agent as its agent under the applicable Loan Documents and agrees
to be bound by the provisions of Sections 10.3, 11.5, 11.11, 11.12, 11.16 as if
it were an Agent or a Lender. “Qualified Public Offering”: an underwritten
primary public offering of common Capital Stock of Holdings pursuant to an
effective registration statement on Form S-1 under the Securities Act resulting
in gross proceeds of at least $65,000,000. “Quarterly Payment Date”: March 31,
June 30, September 30 and December 31 of each year. “Recovery Event”: any
settlement of or payment in excess of $3,000,000 in respect of any property or
casualty insurance claim (but in any case, excluding any business interruption
insurance claim) or any condemnation proceeding relating to any asset of any
Group Member. “refinance”: as defined in the definition of “Permitted
Refinancing”. “Refinanced Term Loans”: as defined in Section 11.1.
“Refinancing”: the (a) repayment in full of the loans under the Original Credit
Agreement, (b) the termination of the revolving commitments under the Original
Credit Agreement, (c) the repayment in full of all accrued interest, fees and
other amounts due and payable under the Original Credit Agreement and (d) the
release of all Liens and return of all collateral securing the foregoing
obligations. “Register”: as defined in Section 11.6(d). “Regulation T”:
Regulation T of the Board as in effect from time to time. “Regulation U”:
Regulation U of the Board as in effect from time to time. “Regulation X”:
Regulation X of the Board as in effect from time to time. “Reimbursement
Obligation”: the obligation of the Borrower to reimburse the Issuing Lender
pursuant to Section 3.11 for amounts drawn under Letters of Credit.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Loans pursuant to Section 4.2(b) as a result
of the delivery of a Reinvestment Notice. “Reinvestment Event”: any Asset Sale
or Recovery Event in respect of which the Borrower has delivered a Reinvestment
Notice. “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business. 30



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc047.jpg]
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s or its Subsidiaries’ businesses. “Reinvestment Prepayment Date”:
with respect to any Reinvestment Event, the earlier of (a) the date occurring
twelve (12) months after such Reinvestment Event, or, if within such twelve (12)
month period the Borrower or a Subsidiary has entered into an agreement in
definitive form to apply any such Net Cash Proceeds to a Reinvestment Event,
then such period shall be extended, solely for purposes of applying such Net
Cash Proceeds pursuant to such agreement, for a period of six (6) months and (b)
the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Borrower’s or its
Subsidiaries’ businesses with all or any portion of the relevant Reinvestment
Deferred Amount. “Related Party Register”: as defined in Section 11.6(d).
“Release”: any release, spill, emission, discharge, deposit, disposal, leaking,
pumping, pouring, dumping, emptying, injection, or leaching into the
Environment, or into or from any building or facility. “Replacement Rate”: as
defined in Section 4.7. “Replacement Term Loans”: as defined in Section 11.1.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
pursuant to PBGC Reg. § 4043. “Required Lenders”: at any time, the holders of
more than 50% of the sum of (a) the aggregate unpaid principal amount of the
Term Loans then outstanding and (b) the total amount of the Revolving
Commitments then in effect or, if any Revolving Commitments have been
terminated, the total amount of Revolving Extensions of Credit then outstanding.
The Loans and Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time. “Required Revolving Lenders”: at any
time, the holders of more than 50% of the sum the total amount of the Revolving
Commitments then in effect or, if any Revolving Commitments have been
terminated, the total amount of Revolving Extensions of Credit then outstanding.
The Loans and Commitments of any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time. “Requirement of Law”: as to
any Person, any law, treaty, rule or regulation, binding determination of an
arbitrator or a court or other Governmental Authority or official administrative
pronouncement, in each case, applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority. “Responsible Officer”: the
chief executive officer, president, chief financial officer, treasurer,
assistant treasurer, secretary or assistant secretary of Holdings or the
Borrower (unless otherwise specified), but in any event, with respect to
financial matters, the chief financial officer, treasurer or assistant treasurer
of the Borrower. “Restricted Debt Payments”: as defined in Section 8.8.
“Restricted Payments”: as defined in Section 8.6. “Revolving Commitment”: the
Initial Revolving Commitments and the Incremental Revolving Commitments. 31



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc048.jpg]
“Revolving Commitment Increase Effective Date”: as defined in Section 3.16(a).
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations and Swingline Loans then outstanding.
“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder. “Revolving Lender”: each Lender that has a Revolving Commitment
or that holds Revolving Loans. “Revolving Loans”: the Initial Revolving Loans
and the Incremental Revolving Loans. “Revolving Notice Date”: as defined in
Section 3.17(b). “Revolving Percentage”: as to any Revolving Lender at any time,
the percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate amount of
such Lender’s Revolving Extensions of Credit then outstanding constitutes of the
aggregate amount of the Total Revolving Extensions of Credit then outstanding).
“S&P”: Standard & Poor’s Ratings Services. “Sale Leaseback Property”: that
certain Property owned by the Borrower on the Closing Date and located at 331
Treble Cove Road, North Billerica, Massachusetts. “Sanctioned Country”: at any
time, a country, territory or region which is the subject or target of any
Sanctions. “Sanctions”: as defined in Section 5.22(a). “SEC”: the Securities and
Exchange Commission, any successor thereto and any analogous Governmental
Authority. “Secured Net Leverage Ratio”: at any date, the ratio of (a)
Consolidated Funded Debt secured by a Lien on all or any portion of the
Collateral or any other assets of any of the Loan Parties as of such date, net
of unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries
and cash and Cash Equivalents of the Borrower and its Subsidiaries restricted in
favor of the Administrative Agent, the Collateral Agent or any Secured Party
(which may also include cash and Cash Equivalents securing indebtedness secured
by a Lien and is included in Consolidated Funded Debt) in an aggregate amount of
such cash or Cash Equivalents not to exceed $50,000,000 to (b) Consolidated
EBITDA of Holdings and its Subsidiaries for the period of four consecutive
fiscal quarters ended on such date (or, if such date is not the last day of any
fiscal quarter, the most recently completed fiscal quarter for which financial
statements are required to have been delivered pursuant to Section 7.1), in each
case, with such pro forma adjustments to Consolidated Funded Debt and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in Section 1.3. “Secured Parties”: the
collective reference to the Lenders, the Administrative Agent, the Collateral
Agent, the Qualified Counterparties and the Issuing Lender and each of their
successors and permitted assigns. “Securities Act”: the Securities Act of 1933,
as amended. “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages (if any), the Intellectual Property Security
Agreements and all other security documents hereafter delivered to the
Administrative Agent or the Collateral Agent granting (or purporting to grant) a
Lien on any Property of any Person 32



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc049.jpg]
to secure the Obligations of any Loan Party under any Loan Document, Specified
Hedge Agreement or Specified Cash Management Agreement. “Single Employer Plan”:
any Plan that is covered by Title IV of ERISA, but that is not a Multiemployer
Plan. “Software”: as defined in the definition of Intellectual Property.
“Solvent”: as to any Person at any time, that (a) the fair value of the property
of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person; (b) the present fair salable value of
the assets of such Person is greater than the amount that will be required to
pay the probable liability of such Person on the sum of its debts and other
liabilities, including contingent liabilities; (c) such Person has not, does not
intend to, and does not believe (nor should it reasonably believe) that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become due (whether at maturity or otherwise); and (d) such
Person does not have unreasonably small capital with which to conduct the
businesses in which it is engaged as such businesses are now conducted and are
proposed to be conducted following the Closing Date. “Special Flood Hazard
Area”: an area that FEMA’s current flood maps indicate has at least one percent
(1%) chance of a flood equal to or exceeding the base flood elevation (a
100-year flood) in any given year. “Specified Cash Management Agreement”: any
Cash Management Agreement entered into by (a) any Loan Party and (b) any
Qualified Counterparty, as counterparty; provided, that any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Cash
Management Agreements. No Specified Cash Management Agreement shall create in
favor of any Qualified Counterparty thereof that is a party thereto any rights
in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement.
“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) any Loan
Party and (b) any Qualified Counterparty, as counterparty; provided, that any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. No Specified Hedge Agreement shall create in favor
of any Qualified Counterparty thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement;
provided, however, nothing herein shall limit the rights of any such Qualified
Counterparty set forth in such Specified Hedge Agreement. “Subject IP”: as
defined in the definition of Excluded Assets. “Subordinated Indebtedness”: any
Indebtedness of the Borrower or a Subsidiary Guarantor the payment of principal
and interest of which and other obligations of the Borrower or such Subsidiary
Guarantor in respect thereof are subordinated to the prior payment in full of
the Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent. “Subsidiary”: as to any Person, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower. Notwithstanding the foregoing, an Unrestricted Subsidiary shall
be deemed not to be a Subsidiary of Holdings or any of its Subsidiaries (except
for purposes of the definition of Unrestricted Subsidiary contained herein) for
purposes of this Agreement. “Subsidiary Guarantor”: each Subsidiary of the
Borrower that is a Wholly Owned Subsidiary on the date it became (or was
required to become) a party hereto or to the Guarantee and Collateral Agreement,
other than an Excluded Subsidiary. 33



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc050.jpg]
“Subsidiary Redesignation”: as defined in Section 7.14. “Survey”: a survey of
any Mortgaged Property (and all improvements thereon) which is (a) (i) prepared
by a surveyor or engineer licensed to perform surveys in the jurisdiction where
such Mortgaged Property is located, (ii) dated (or redated) not earlier than six
(6) months prior to the date of delivery thereof, unless there shall have
occurred within six (6) months prior to such date of delivery any exterior
construction on the site of such Mortgaged Property or any easement, right of
way or other interest in the Mortgaged Property has been granted or become
effective through operation of law or otherwise with respect to such Mortgaged
Property which, in either case, can be depicted on a survey, in which events, as
applicable, such survey shall be dated (or redated) after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than twenty (20) days prior to such date of
delivery, or after the grant or effectiveness of any such easement, right of way
or other interest in the Mortgaged Property; provided, that the Borrower shall
have a reasonable amount of time to deliver such redated survey, (iii) certified
by the surveyor (in a manner reasonably acceptable to the Administrative Agent)
to the Administrative Agent, the Collateral Agent and the Title Company, (iv)
complying in all respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue customary endorsements or (b)
otherwise reasonably acceptable to the Collateral Agent. “Swingline Commitment”:
a portion of the Revolving Facility not in excess of $10,000,000. “Swingline
Facility”: the swingline facility established pursuant to Section 3.3.
“Swingline Lender”: Wells Fargo in its capacity as swingline lender hereunder or
any successor thereto. “Swingline Loan”: any swingline loan made by the
Swingline Lender to the Borrower pursuant to Section 3.3, and all such swingline
loans collectively as the context requires. “Swingline Note”: a promissory note
made by the Borrower in favor of the Swingline Lender evidencing the Swingline
Loans made by the Swingline Lender, substantially in the form attached as
Exhibit G, and any substitutes therefor, and any replacements, restatements,
renewals or extension thereof, in whole or in part. “Swingline Participation
Amount”: as defined in Section 3.3(b)(iii). “Tax Group”: as defined in the
definition of “Permitted Tax Distribution”. “Tax Status Certificate”: as defined
in Section 4.10(e). “Taxes”: all present or future taxes, levies, imposts,
duties, fees, deductions or withholdings or other charges imposed by any
Governmental Authority, and any interest, penalties or additions to tax imposed
with respect thereto. “Term Facility”: the Initial Term Facility, together with
each Additional Term Facility, as applicable. “Term Lender”: each Lender that
provides Initial Term Loans or Additional Term Loans, as applicable. “Term
Loan”: the Initial Term Loans, together with any Additional Term Loans, if
applicable. “Term Loan Increase Effective Date”: as defined in Section 2.4(a).
“Term Notice Date”: as defined in Section 2.6(b). 34



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc051.jpg]
“Term Percentage”: as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding. “Title Company”: any title insurance company as shall be retained
by Borrower and reasonably acceptable to the Collateral Agent. “Total Net
Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded Debt as of
such date, net of unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries and cash and Cash Equivalents of the Borrower and its Subsidiaries
restricted in favor of the Administrative Agent, the Collateral Agent or any
Secured Party (which may also include cash and Cash Equivalents securing
indebtedness included in Consolidated Funded Debt) in an aggregate amount of
such cash or Cash Equivalents not to exceed $50,000,000 to (b) Consolidated
EBITDA of Holdings and its Subsidiaries for the period of four consecutive
fiscal quarters ended on such date (or, if such date is not the last day of any
fiscal quarter, the most recently completed fiscal quarter for which financial
statements are required to have been delivered pursuant to Section 7.1), in each
case, with such pro forma adjustments to Consolidated Funded Debt and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in Section 1.3. “Total Revolving Commitments”:
at any time, the aggregate amount of the Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time. “Transactions”: collectively, (a) the Refinancing, (b) the borrowing of
the Initial Term Loans on the Closing Date and (c) the other transactions
contemplated by the Loan Documents. “Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
“UCC” or “Uniform Commercial Code”: the Uniform Commercial Code as in effect
from time to time (except as otherwise specified) in any applicable state or
jurisdiction. “UK Financial Institution” means any BRRD Undertaking (as such
term is defined under the PRA Rulebook (as amended form time to time)
promulgated by the United Kingdom Prudential Regulation Authority) or any person
subject to IFPRU 11.6 of the FCA Handbook (as amended from time to time)
promulgated by the United Kingdom Financial Conduct Authority, which includes
certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms. “UK Resolution Authority” means the
Bank of England or any other public administrative authority having
responsibility for the resolution of any UK Financial Institution. “Unasserted
Contingent Obligations”: as defined in the Guarantee and Collateral Agreement.
“Uniform Customs”: the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce (or
such later version thereof as may be in effect at the time of issuance). “United
States”: the United States of America. “Unrestricted Subsidiary”: (a) any
Subsidiary of the Borrower designated by the Borrower as an Unrestricted
Subsidiary and (b) any subsidiary of an Unrestricted Subsidiary. 35



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc052.jpg]
“Voting Stock”: of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote, directly or indirectly, in the
election of the board of directors or Equivalent Managing Body of such Person.
“Wells Fargo”: as defined in the preamble to this Agreement. “Wholly Owned
Subsidiary”: as to any Person, any other Person all of the Capital Stock of
which (other than directors’ qualifying shares required by law) is owned by such
Person directly and/or through other Wholly Owned Subsidiaries. “Write-Down and
Conversion Powers” means, (a) with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule, and (b) with respect to the United Kingdom, any powers of the
applicable Resolution Authority under the Bail-In Legislation to cancel, reduce,
modify or change the form of a liability of any UK Financial Institution or any
contract or instrument under which that liability arises, to convert all or part
of that liability into shares, securities or obligations of that person or any
other person, to provide that any such contract or instrument is to have effect
as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers. 1.2 Other Definitional
Provisions. (a) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto. (b) As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP or, in the case of any Foreign
Subsidiary, other accounting standards, if applicable, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) the words “renew”, “renewing” and “renewal”,
when used in respect of a Letter of Credit, shall be construed to refer to the
extension of the expiry date of such Letter of Credit, (vi) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time (subject to any
applicable restrictions hereunder), (vii) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (viii) any references
herein to any Person shall be construed to include such Person’s successors and
permitted assigns. (c) The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. (e) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP in effect as of the date
hereof; provided, that, if either the Borrower notifies the Administrative Agent
that such Borrower requests an amendment to any provision hereof to eliminate
the effect of any change occurring after the date hereof in GAAP or in the
application thereof on the 36



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc053.jpg]
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Administrative
Agent, the Borrower and the Required Lenders shall negotiate in good faith to
amend such provision to preserve the original intent in light of the change in
GAAP; provided, that such provision shall be interpreted on the basis of GAAP as
in effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. (f) When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, that, with respect to any payment of interest on or
principal of Eurodollar Loans, if such extension would cause any such payment to
be made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day. 1.3 Pro Forma Adjustments. In the event that
Holdings or any Subsidiary incurs, assumes, guarantees, redeems, retires or
extinguishes any Indebtedness subsequent to the commencement of the period for
which the Total Net Leverage Ratio or the Secured Net Leverage Ratio is being
calculated but prior to or simultaneously with the event for which the
calculation of the Total Net Leverage Ratio or the Secured Net Leverage Ratio is
made (the “Calculation Date”), then the Total Net Leverage Ratio or the Secured
Net Leverage Ratio, as the case may be, shall be calculated giving pro forma
effect to such incurrence, assumption, guarantee, redemption, retirement or
extinguishment of Indebtedness as if the same had occurred at the beginning of
the applicable period; provided, that, no such pro forma adjustment shall be
made for purposes of Section 8.1 for any events occurring after the last day of
the fiscal quarter. For purposes of making computations herein, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP) that have been made (or committed to be
made pursuant to a definitive agreement) by Holdings or any of its Subsidiaries
during the reference period or subsequent to such reference period and on or
prior to or simultaneously with the Calculation Date shall be calculated on a
pro forma basis assuming that all such Investments, acquisitions, dispositions,
mergers, consolidations and discontinued operations (and the change in any
associated Indebtedness and the change in Consolidated EBITDA resulting
therefrom) had occurred on the first day of the reference period. If since the
beginning of such period any Person that subsequently became a Subsidiary or was
merged with or into the Borrower or any of its Subsidiaries since the beginning
of such period shall have made any Investment, acquisition, disposition, merger,
consolidation or discontinued operation that would have required adjustment
pursuant to this definition, then the Total Net Leverage Ratio and the Secured
Net Leverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such Investment, acquisition, disposition, merger, consolidation or
discontinued operation had occurred at the beginning of the applicable period.
For purposes of this Section 1.3, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of Holdings or the Borrower and may
include, without duplication, cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies resulting from such
Investment, acquisition, disposition, merger, consolidation or discontinued
operation (including the Transactions) or other transaction, in each case,
calculated in the manner described in, and not to exceed the amount set forth in
clause (i)(l) of, the definition of Consolidated EBITDA. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the applicable calculation date had been the applicable rate for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness). Interest on a Capital Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness 37



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc054.jpg]
under a revolving credit facility computed on a pro forma basis shall be
computed based upon the average daily balance of such Indebtedness during the
applicable period except as set forth in the second paragraph of this Section
1.3. Interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as the
Borrower may designate. 1.4 Cashless Rollovers. Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, to the
extent that any Lender extends the maturity date of, or replaces, renews or
refinances any of its then-existing Loans with Additional Term Loans, extended
Revolving Loans or loans incurred under a new credit facility, in each case, to
the extent such extension, replacement, renewal or refinancing is effected by
means of a “cashless roll” by such Lender, such extension, replacement, renewal
or refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in Cash” or any other similar requirement. 1.5 Divisions. For
all purposes under the Loan Documents, in connection with any division or plan
of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (i) if any asset, right, obligation, or liability of any
Person becomes the asset, right, obligation, or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (ii) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time. 1.6 Limited Condition
Acquisitions. In the event that the Borrower notifies the Administrative Agent
in writing that any proposed acquisition is a Limited Condition Acquisition and
that the Borrower wishes to test the conditions to such acquisition and the
Indebtedness that is to be used to finance such acquisition in accordance with
this Section, then, the following provisions shall apply: (a) any condition to
such acquisition or such Indebtedness that requires that no Default or Event of
Default shall have occurred and be continuing at the time of such acquisition or
the incurrence of such Indebtedness, shall be satisfied if (i) no Default or
Event of Default shall have occurred and be continuing at the time of the
execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such acquisition and (ii) no Event of Default
under any of Sections 9.1(a), 9.1(e) or 9.1(f) shall have occurred and be
continuing both before and after giving effect to such acquisition and any
Indebtedness incurred in connection therewith; (b) any condition to such
acquisition or such Indebtedness that the representations and warranties in this
Agreement and the other Loan Documents shall be true and correct at the time of
such acquisition or the incurrence of such Indebtedness shall be subject to
customary “certain funds” conditionality provisions (including, without
limitation, a condition that the representations and warranties under the
relevant agreements relating to such Limited Condition Acquisition as are
material to the lenders providing such Indebtedness shall be true and correct,
but only to the extent that the Borrower or its applicable Subsidiary has the
right to terminate its obligations under such agreement as a result of a breach
of such representations and warranties or the failure of those representations
and warranties to be true and correct), so long as all representations and
warranties in this Agreement and the other Loan Documents are true and correct
at the time of execution of the definitive purchase agreement, merger agreement
or other acquisition agreement governing such acquisition; (c) any financial
ratio test or condition may be tested either (i) upon the execution of the
definitive agreement with respect to such Limited Condition Acquisition or (ii)
upon the consummation of the Limited Condition Acquisition and related
incurrence of Indebtedness, in each case, after giving effect to the relevant
Limited Condition Acquisition and related incurrence of Indebtedness, on a pro
forma basis; and (d) except as provided in the next sentence, if the Borrower
has made an election with respect to any Limited Condition Acquisition to test a
financial ratio test or condition at the time specified in clause (c)(i) of this
Section, then in connection with any subsequent calculation of any ratio or
basket on or following the relevant date of execution of the definitive
agreement with respect to such Limited Condition Acquisition and prior to the
earlier of (i) the date on which such Limited Condition Acquisition is
consummated or (ii) the date that the definitive 38



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc055.jpg]
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket shall be required to be satisfied on a pro forma basis assuming such
Limited Condition Acquisition and other transactions in connection therewith
(including the incurrence or assumption of Indebtedness) have been consummated.
Notwithstanding the foregoing, any calculation of a ratio in connection with
determining (A) the Applicable Margin, (B) whether the Borrower can make a
Restricted Payment pursuant to Section 8.6(o), (C) whether the Borrower can make
a Restricted Debt Payment pursuant to Section 8.8(a)(iv) and (D) whether or not
the Borrower is in compliance with the requirements of Section 8.1 shall, in
each case be calculated assuming such Limited Condition Acquisition and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have not been consummated. The foregoing provisions shall apply
with similar effect during the pendency of multiple Limited Condition
Acquisitions such that each of the possible scenarios is separately tested.
SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS 2.1 Term Commitments. Subject to
the terms and conditions hereof, each Lender with an Initial Term Commitment
agrees to make Initial Term Loans to the Borrower in Dollars on the Closing Date
in an amount not to exceed the amount of its Initial Term Commitment. The
Initial Term Loans may from time to time be Eurodollar Loans or Base Rate Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 4.3. 2.2 Procedure for Term Loan Borrowing. The
Borrower shall give the Administrative Agent irrevocable notice substantially in
the form of Exhibit B-1 (which notice must be received by the Administrative
Agent (i) prior to 11:00 a.m., New York City time, three (3) Business Days prior
to the requested Borrowing Date, in the case of Eurodollar Loans, or (ii) prior
to 11:00 a.m., New York City time, on the requested Borrowing Date, in the case
of Base Rate Loans) requesting that the applicable Term Lenders make the Initial
Term Loans on the Closing Date and specifying the amount to be borrowed. Upon
receipt of such notice the Administrative Agent shall promptly notify each
applicable Term Lender thereof. Not later than 2:00 p.m., New York City time, on
the Closing Date, each applicable Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Initial Term Loans to be made by such Lender. The
Administrative Agent shall make the proceeds of such Initial Term Loans
available to the Borrower on such Borrowing Date by wire transfer in immediately
available funds to a bank account designated in writing by the Borrower to the
Administrative Agent. 2.3 Repayment of Term Loans. On each Quarterly Payment
Date, beginning with the Quarterly Payment Date ending on September 30, 2019,
the Borrower shall repay to the Administrative Agent for the ratable account of
the Lenders the principal amount of the Initial Term Loans then outstanding in
an amount equal to the amount set forth below opposite such Quarterly Payment
Date. Quarterly Payment Date Amortization Payment Each Quarterly Payment Date
ended on or prior to $2,500,000 September 30, 2022 Each Quarterly Payment Date
ended after September 30, $3,750,000 2022 and prior to the Initial Term Loan
Maturity Date The remaining unpaid principal amount of the Initial Term Loans
and all other Obligations under or in respect of the Initial Term Loans shall be
due and payable in full, if not earlier in accordance with this Agreement, on
the Initial Term Loan Maturity Date. 2.4 Incremental Term Loans. (a) Borrowing
Request. The Borrower may at any time and from time to time after the Closing
Datelast day of the Liquidity Testing Period, by written notice to the
Administrative Agent elect to increase 39



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc056.jpg]
the Term Facility and/or request the establishment of one or more new term loan
facilities (each, an “Incremental Term Facility”) with term loan commitments
(each, an “Incremental Term Loan Commitment”) in an amount not in excess of the
Incremental Cap, and in minimum increments of $1,000,000 and a minimum amount of
$10,000,000 (or such lesser amount equal to the remaining Incremental Cap). Each
such notice shall specify (i) the date (each, a “Term Loan Increase Effective
Date”) on which the Borrower proposes that the Incremental Term Loan Commitment
shall be effective, which shall be a date not less than three (3) Business Days
after the date on which such notice is delivered to the Administrative Agent and
(ii) the identity of each Person (which, if not a Lender, an Approved Fund or an
Affiliate of a Lender, shall be reasonably satisfactory to the Administrative
Agent (such acceptance not to be unreasonably withheld or delayed)) to whom the
Borrower proposes any portion of such Incremental Term Loan Commitment be
allocated and the amounts of such allocations. (b) Conditions. The Incremental
Term Loan Commitment shall become effective, as of such Term Loan Increase
Effective Date; provided, that, subject to Section 1.6 in the case of an
Incremental Term Facility incurred in connection with a Limited Condition
Acquisition: (i) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be true and correct in all
material respects on and as of such Term Loan Increase Effective Date as if made
on and as of such date (except to the extent made as of a specific date, in
which case such representation and warranty shall be true and correct in all
material respects on and as of such specific date); (ii) no Event of Default
shall exist immediately prior to or after giving effect to such Incremental Term
Facility; (iii) the Borrower shall deliver or cause to be delivered any
customary legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction; (iv) no Lender
will be required to participate in any Incremental Term Facility without its
consent; (v) the Borrower shall be in compliance with the covenants in Section
8.1, calculated on a pro forma basis, including the application of the proceeds
of such Incremental Term Loan Commitment (without “netting” the cash proceeds of
the applicable Incremental Facility) (and determined on the basis of the
financial statements for the most recently ended fiscal quarter), and assuming a
full drawing under all Incremental Revolving Facilities constituting revolving
commitments incurred at such time; and (vi) the all-in-yield applicable to any
Incremental Term Loan will be determined by the Borrower and the lenders
providing such Incremental Term Loan. (c) Terms of Incremental Term Loans and
Incremental Term Loan Commitments. The terms and provisions of the Incremental
Term Loans made pursuant to the Incremental Term Loan Commitments shall be as
follows: (i) terms and provisions of Loans made pursuant to Incremental Term
Loan Commitments (the “Incremental Term Loans”) shall be on terms consistent
with the existing Term Loans (except as otherwise set forth herein) or, to the
extent not consistent with such existing Term Loans, on terms agreed upon
between the Borrower and the Lenders providing such Incremental Term Loans and
reasonably acceptable to the Administrative Agent (except as otherwise set forth
herein) (it being understood that Incremental Term Loans may be part of the
existing tranche of Term Loans or may comprise one or more new tranches of Term
Loans); 40



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc057.jpg]
(ii) the maturity date of such Incremental Term Loan shall be no earlier than
the Initial Term Loan Maturity Date and the weighted average life to maturity of
all new Incremental Term Loans shall be no shorter than the then remaining
weighted average life to maturity of the existing Term Loans; (iii) the
Incremental Term Loans shall be guaranteed by the Guarantors and secured by
Liens on the Collateral that are pari passu with the Liens on the Collateral
securing the Initial Term Facility. The Incremental Term Loan Commitments shall
be effected by a joinder agreement (the “Increase Term Joinder”) executed by the
Borrower, the Administrative Agent and each Lender making such Incremental Term
Loan Commitment, in form and substance reasonably satisfactory to each of them
(in the case of the Administrative Agent, to the extent required herein). The
Increase Term Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.4 and, in the case of a Limited Condition
Acquisition, subject to the provisions of Section 1.6. In addition, unless
otherwise specifically provided herein, all references in the Loan Documents to
Term Loans shall be deemed, unless the context otherwise requires, to include
references to Incremental Term Loans that are Term Loans made pursuant to this
Agreement. (d) [Reserved]. (e) Making of Incremental Term Loans. On any Term
Loan Increase Effective Date on which Incremental Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
each Lender of such Incremental Term Loan Commitment shall make an Incremental
Term Loan to the Borrower in an amount equal to its Incremental Term Loan
Commitment. (f) Ranking. The Incremental Term Loans and Incremental Term Loan
Commitments established pursuant to this Section 2.4 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from (x) security interests created by
the Security Documents and the guarantees of the Guarantors and (y) mandatory
prepayments of the Term Facility unless the Borrower and the Lenders in respect
of the Incremental Term Facility elect lesser payments. The Loan Parties shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such class of
Incremental Term Loans or any such Incremental Term Loan Commitments. 2.5
[Reserved]. 2.6 Extension of Maturity Date in Respect of Term Facility. (a)
Requests for Extension. The Borrower may, by notice to the Administrative Agent
(who shall promptly notify the Lenders) not later than 30 days prior to the
maturity date then in effect hereunder in respect of the Term Facility (the
“Existing Term Facility Maturity Date”), request that each Term Lender extend
such Lender’s Existing Term Facility Maturity Date in respect of the Term
Facility; provided, that (i) the interest rate margins, interest rate “floors,”
fees and maturity applicable to any Term Loan shall be determined by the
Borrower and the Extending Term Lenders and (ii) any such extension shall be on
the terms and pursuant to documentation to be determined by the Borrower and the
Extending Term Lenders. (b) Term Lender Elections to Extend. Each Term Lender,
acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given within ten (10) Business Days of delivery of the
notice referred to in clause (a) (or such other period as the Borrower and the
Administrative Agent shall mutually agree) (the “Term Notice Date”), advise the
Administrative Agent whether or not such Term Lender agrees to such extension
(and each Term Lender that determines not to so extend its Existing Term
Facility Maturity Date (a “Non-Extending Term Lender”) shall notify the
Administrative Agent of such fact promptly after such determination 41



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc058.jpg]
(but in any event no later than the Term Notice Date) and any Term Lender that
does not so advise the Administrative Agent on or before the Term Notice Date
shall be deemed to be a Non-Extending Term Lender. The election of any Term
Lender to agree to such extension shall not obligate any other Term Lender to so
agree. (c) Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Term Lender’s determination under this Section 2.6
promptly following the Term Notice Date. (d) Additional Commitment Lenders.
Subject to Section 4.11, the Borrower shall have the right to replace each
Non-Extending Term Lender with, and add as “Term Lenders” under this Agreement
in place thereof, one or more Eligible Assignees (each, an “Additional Term
Commitment Lender”) as provided in Section 11.6; provided, that each of such
Additional Term Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Term Commitment Lender shall undertake an
Initial Term Commitment (and, if any such Additional Term Commitment Lender is
already a Term Lender, its Initial Term Commitment shall be in addition to any
other Initial Term Commitment of such Lender hereunder on such date). (e)
Extension Requirement. If (and only if) any Term Lender has agreed so to extend
their Existing Term Facility Maturity Date (each, an “Extending Term Lender”),
the Existing Term Facility Maturity Date in respect of the Term Facility of each
Extending Term Lender and of each Additional Term Commitment Lender shall be
extended subject to the terms of any such notice of extension and each
Additional Term Commitment Lender shall thereupon become a “Term Lender” for all
purposes of this Agreement. (f) Conditions to Effectiveness of Extensions. As a
condition precedent to such extension, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the effective
date of such extension signed by a Responsible Officer of the Borrower (i)
certifying and attaching the resolutions adopted by the Borrower approving or
consenting to such extension and (ii) certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Section 5 and the other Loan Documents are true and correct in all material
respects on and as of the effective date of such extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.6, the
representations and warranties contained in Section 5.1 shall be deemed to refer
to the most recent statements furnished pursuant to Section 6.1(c), and (B) no
Default exists. In addition, on the Existing Term Facility Maturity Date of each
Non-Extending Term Lender, the Borrower shall repay any non-extended Term Loans
of such Non-Extending Term Lender outstanding on such date. (g) Conflicting
Provisions. This Section shall supersede any provisions in Section 11.1 or 11.7
to the contrary, and the Borrower and the Administrative Agent shall be entitled
to enter into any amendments to this Agreement necessary or desirable to reflect
the extensions pursuant to this Section 2.6. SECTION 3. AMOUNT AND TERMS OF
REVOLVING COMMITMENTS 3.1 Revolving Commitments. (a) Subject to the terms and
conditions hereof, each Revolving Lender severally agrees to make Revolving
Loans to the Borrower from time to time during the Initial Revolving
Availability Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the L/C Obligations
then outstanding, does not exceed the amount of such Lender’s Initial Revolving
Commitment. During the Initial Revolving Availability Period the Borrower may
use the Initial Revolving Commitments by borrowing, prepaying and reborrowing
the Initial Revolving Loans in whole or in part, all in accordance with the
terms and conditions hereof. The Initial Revolving Loans may from time to time
be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 3.2 and 4.3.
(b) The Borrower shall repay all outstanding Initial Revolving Loans on the
Initial Revolving Termination Date. In addition, if at any time the sum of (i)
the aggregate principal amount of Revolving Loans, plus 42



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc059.jpg]
(ii) the aggregate amount of L/C Obligations exceeds the Total Revolving
Commitment, the Borrower shall, promptly, but in any event within two Business
Days, repay Revolving Loans in an amount equal to such excess. 3.2 Procedure for
Revolving Loan Borrowing. The Borrower may borrow under the Revolving
Commitments during the Initial Revolving Availability Period on any Business
Day; provided, that the Borrower shall give the Administrative Agent irrevocable
notice substantially in the form of Exhibit B-1 (which notice must be received
by the Administrative Agent (i) prior to 11:00 a.m., New York City time, three
(3) Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (ii) prior to 11:00 a.m., New York City time, on the
requested Borrowing Date, in the case of Base Rate Loans) (provided, that any
such notice of a borrowing of Base Rate Loans to finance payments required to be
made pursuant to Section 3.5 may be given not later than 1:00 p.m., New York
City time, on the date of the proposed borrowing), specifying (x) the amount and
Type of Revolving Loans to be borrowed, (y) the requested Borrowing Date and (z)
in the case of Eurodollar Loans, the respective amounts of each such Type of
Loan and the respective lengths of the initial Interest Period therefor. Each
borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of Base Rate Loans, $250,000 or a multiple of $100,000 in excess
thereof (or, if the then aggregate Available Revolving Commitments are less than
$250,000 or $100,000, as the case may be, such lesser amounts) and (y) in the
case of Eurodollar Loans, $500,000 or a whole multiple of $100,000 in excess
thereof (or, if the then aggregate Available Revolving Commitments are less than
$500,000 or $100,000, as the case may be, such lesser amounts); provided, that
borrowings of Base Rate Loans pursuant to Section 3.11 shall not be subject to
the foregoing minimum amounts. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 2:00 p.m., New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. The Administrative Agent shall make the proceeds of such
Revolving Loan available to the Borrower on such Borrowing Date by wire transfer
of immediately available funds to a bank account designated in writing by the
Borrower to the Administrative Agent. 3.3 Swingline Loans. (a) Availability.
Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender may, in its
sole discretion (not to be unreasonably withheld), make Swingline Loans in
Dollars to the Borrower from time to time from the Closing Date to, but not
including, the Initial Revolving Termination Date; provided, that (i) after
giving effect to any amount requested, the Revolving Extensions of Credit shall
not exceed the Revolving Commitment and (ii) the aggregate principal amount of
all outstanding Swingline Loans (after giving effect to any amount requested)
shall not exceed the Swingline Commitment. (b) Requests for Borrowing. The
Borrower shall give the Administrative Agent irrevocable prior written notice
substantially in the form of Exhibit B-1 not later than 1:00 p.m. on the same
Business Day as each Swingline Loan of its intention to borrow, specifying (A)
the date of such borrowing, which shall be a Business Day, (B) the amount of
such borrowing, which shall be, with respect to Swingline Loans in an aggregate
principal amount of $250,000 or a whole multiple of $100,000 in excess thereof
and (C) specifying that such Loan is to be a Swingline Loan. All Swingline Loans
will be Base Rate Loans. (c) Disbursement of Swingline Loans. Not later than
3:00 p.m. on the proposed borrowing date, the Swingline Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by wire transfer of immediately available
funds to a bank account designated in writing by the Borrower to the
Administrative Agent. (d) Repayment on Termination Date. The Borrower hereby
agrees to repay the outstanding principal amount of all Swingline Loans in
accordance with Section 3.2(b) (but, in any event, no later than the Initial
Revolving Termination Date), together, with all accrued but unpaid interest
thereon. (e) Refunding. 43



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc060.jpg]
(i) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 11:00 a.m. on any Business Day request each Revolving Lender to make,
and each Revolving Lender hereby agrees to make, a Revolving Loan as a Base Rate
Loan in an amount equal to such Revolving Lender’s Revolving Percentage of the
aggregate amount of the Swingline Loans outstanding on the date of such notice,
to repay the Swingline Lender. Each Revolving Lender shall make the amount of
such Revolving Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the day specified in such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Swingline Loans.
No Revolving Lender’s obligation to fund its respective Revolving Percentage of
a Swingline Loan shall be affected by any other Revolving Lender’s failure to
fund its Revolving Percentage of a Swingline Loan, nor shall any Revolving
Lender’s Revolving Percentage be increased as a result of any such failure of
any other Revolving Lender to fund its Revolving Percentage of a Swingline Loan.
(ii) The Borrower shall pay to the Swingline Lender within two (2) Business Days
of demand, and in any event on the Initial Revolving Termination Date, in
immediately available funds the amount of such Swingline Loans to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded. If any
portion of any such amount paid to the Swingline Lender shall be recovered by or
on behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise,
the loss of the amount so recovered shall be ratably shared among all the
Revolving Lenders in accordance with their respective Revolving Percentages.
(iii) If for any reason any Swingline Loan cannot be refinanced with a Revolving
Loan pursuant to Section 3.3(b)(i), each Revolving Lender shall, on the date
such Revolving Loan was to have been made pursuant to the notice referred to in
Section 3.3(b)(i), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to such Revolving Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding. Each Revolving Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its Swingline
Participation Amount. Whenever, at any time after the Swingline Lender has
received from any Revolving Lender such Revolving Lender’s Swingline
Participation Amount, the Swingline Lender receives any payment on account of
the Swingline Loans, the Swingline Lender will distribute to such Revolving
Lender its Swingline Participation Amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Revolving Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all Swingline Loans then due); provided that in the event that such
payment received by the Swingline Lender is required to be returned, such
Revolving Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender. (iv) Each Revolving
Lender’s obligation to make the Revolving Loans referred to in Section 3.3(b)(i)
and to purchase participating interests pursuant to Section 3.3(b)(iii) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section VI, (C) any adverse change in the
condition (financial or otherwise) of the Borrower, (D) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. 44



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc061.jpg]
(v) If any Revolving Lender fails to make available to the Administrative Agent,
for the account of the Swingline Lender, any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 3.3(b) by
the time specified in Section 3.3(b)(i) or 3.3(b)(iii), as applicable, the
Swingline Lender shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the applicable Federal Funds Effective Rate, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing. If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Revolving Loan or Swingline Participation Amount, as the case
may be. A certificate of the Swingline Lender submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error. (f) Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, this
Section 3.3 shall be subject to the terms and conditions of Section 3.15. 3.4
[Reserved]. 3.5 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender with an Initial Revolving Commitment (other than
a Defaulting Lender) a commitment fee for the period from and including the
Closing Date to the last day of the Initial Revolving Availability Period,
computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the Initial Revolving Termination Date, commencing on the first
of such dates to occur after the date hereof. (b) The Borrower agrees to pay to
the Administrative Agent the fees in the amounts and on the dates previously
agreed to in writing by the Borrower and the Administrative Agent. 3.6
Termination or Reduction of Revolving Commitments. The Borrower shall have the
right, upon not less than three (3) Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided, that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments; provided, further, that such notice may be contingent on
the occurrence of a refinancing or the consummation of a sale, transfer, lease
or other disposition of assets and may be revoked or the termination date
deferred if the refinancing or sale, transfer, lease or other disposition of
assets does not occur. Any such reduction shall be in an amount equal to
$500,000, or a multiple of $250,000 in excess thereof (or, if less, the amount
of the Revolving Commitments then in effect), and shall reduce permanently the
Revolving Commitments then in effect. 3.7 L/C Commitment. (a) Subject to the
terms and conditions hereof, the Issuing Lender, in reliance on the agreements
of the other Revolving Lenders and the Loan Parties set forth herein and in the
other Loan Documents, agrees to issue documentary or standby letters of credit
(the “Letters of Credit”) for the account of the Borrower on any Business Day
during the Initial Revolving Availability Period in such form as may be approved
from time to time by the Issuing Lender; provided, that the Issuing Lender shall
have no obligation to issue or cause to be issued any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars, (ii) have a face amount of at least $200,000 (unless otherwise agreed
by the Issuing Lender) and (iii) expire no later than the earlier of (x) the
first anniversary of its date of 45



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc062.jpg]
issuance and (y) the date that is five (5) Business Days prior to the Initial
Revolving Termination Date; provided, that any Letter of Credit with a one-year
term may provide for the extension thereof for additional one-year periods (or a
longer period if agreed to by the Issuing Lender but in no event shall any
extended period extend beyond the date referred to in clause (y) above), unless
the Issuing Lender elects, in its sole discretion, not to extend for any such
additional period; provided, further, that (i) any Letter of Credit that expires
after the Initial Revolving Termination Date shall be Cash Collateralized on or
prior to the Initial Revolving Termination Date and (ii) to the extent that the
L/C Obligations exceed the L/C Commitment, the Borrower shall promptly, but in
any event within one (1) Business Day, Cash Collateralize such excess (it being
agreed that the Issuing Lender shall promptly upon written request return such
Cash Collateral to the Borrower if the L/C Obligations are less than or equal to
the L/C Commitment for ten (10) consecutive Business Days). Each Letter of
Credit shall be governed by laws of the State of New York (unless the laws of
another jurisdiction is agreed to by the respective Issuing Lender) and governed
under The International Standby Practices (ISP98) or the Uniform Customs, as
applicable. (b) The Issuing Lender shall not at any time be obligated to issue
any Letter of Credit hereunder if such issuance would (i) conflict with, or
cause the Issuing Lender or any L/C Participant to exceed any limits imposed by,
any applicable Requirement of Law or (ii) violate one or more policies of
general application of the Issuing Lender now or hereafter in effect. 3.8
Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions. The Borrower may from time to time request that the Issuing
Lender issue a Letter of Credit. To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Lender) to the Issuing Lender an Application requesting the issuance of the
Letter of Credit and specifying the requested date of issuance of such Letter of
Credit (which shall be a Business Day) and, as applicable, specifying the date
of amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with Section
3.7(a)(iii)), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. Such Application shall be
accompanied by documentary and other evidence of the proposed beneficiary’s
identity as may reasonably be requested by the Issuing Lender to enable the
Issuing Lender to verify the beneficiary’s identity or to comply with any
applicable laws or regulations, including, without limitation, Section 326 of
the Patriot Act. The Issuing Lender will issue, amend, renew or extend (or cause
to be issued, amended, renewed or extended) the requested Letter of Credit for
the account of the Borrower in the Issuing Lender’s then current standard form
with such revisions as shall be requested by the Borrower and approved by the
Issuing Lender, which shall have been approved by the Borrower, within (x) in
the case of an issuance, five (5) Business Days of the date of the receipt of
the Application and all related information and (y) in the case of an amendment,
renewal or extension, three (3) Business Days of the date of the receipt of the
Application and all related information. The Issuing Lender shall furnish a copy
of such Letter of Credit to the Borrower (with a copy to the Administrative
Agent) promptly following the issuance thereof. The Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance (or, amendment, extension or
renewal, as applicable) of each Letter of Credit (including the amount thereof).
3.9 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility on the face
amount of such Letter of Credit, shared ratably among the Revolving Lenders and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of such Letter of Credit. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.125% per annum on the
face amount of each Letter of Credit, payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date of such Letter of Credit. (b) In
addition to the foregoing fees, the Borrower shall pay or reimburse the Issuing
Lender for such normal and customary costs and expenses as are incurred or
charged by the Issuing Lender in issuing, negotiating, effecting payment under,
amending or otherwise administering any Letter of Credit. 46



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc063.jpg]
3.10 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft or other
demand for payment paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
or other demand for payment is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Administrative
Agent upon demand of the Issuing Lender an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft or other demand
for payment, or any part thereof, that is not so reimbursed (it being agreed
that with respect to a Letter of Credit in a currency other than Dollars, each
L/C Participant shall pay the Administrative Agent the applicable amount). The
Administrative Agent shall promptly forward such amounts to the Issuing Lender.
(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
3.10(a) is paid to the Administrative Agent for the account of the Issuing
Lender after the date such payment is due, then such L/C Participant shall pay
interest on such amount to the Administrative Agent for the account of the
Issuing Lender on demand at a rate per annum equal to the product of (i) such
amount, times (ii) the daily average Federal Funds Effective Rate during the
period from and including the date such payment is required to be made to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. Notwithstanding the foregoing
sentence, if any such amount required to be paid by any L/C Participant pursuant
to Section 3.10(a) is not made available to the Administrative Agent for the
account of the Issuing Lender by such L/C Participant by the date that is three
(3) Business Days after such payment is due, then the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date to the date on which such payment
is immediately available to the Issuing Lender at the rate per annum applicable
to Base Rate Loans under the Revolving Facility. A certificate of the Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this Section 3.10 shall be conclusive in the absence of manifest error. (c)
Whenever, at any time after the Issuing Lender has made payment under any Letter
of Credit and has received from any L/C Participant its pro rata share of such
payment in accordance with Section 3.10(a), the Administrative Agent or the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by the Administrative Agent or the Issuing Lender), or any
payment of interest on account thereof, the Administrative Agent will distribute
to such L/C Participant (or in the case of any such amounts received directly by
the Issuing Lender, the Issuing Lender will distribute to the Administrative
Agent who in turn will distribute to such L/C Participant) its pro rata share
thereof; provided, that in the event that any such payment received by the
Administrative Agent or the Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or the Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of the
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or the Issuing Lender, as the case may be, to it. 3.11 Reimbursement
Obligation of the Borrower. The Issuing Lender shall notify the Administrative
Agent who shall in turn notify the Borrower of the date and amount paid by the
Issuing Lender under any Letter of Credit. The Borrower agrees to reimburse the
Issuing Lender for the amount of (a) such draft or other demand for payment so
paid and (b) any fees, charges or other costs or expenses (other than taxes or
similar amounts) incurred by the Issuing Lender in connection with such payment
on the next Business Day following the date on which the Borrower receives such
notice. Each such payment shall be made to the Issuing Lender at its address for
notices referred to herein in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft or other demand for payment is paid until payment in full at the
rate set forth in (i) until the Business Day next succeeding the date of the
relevant notice, Section 4.5(b) and (ii) thereafter, Section 4.5(c). Each
drawing under any Letter of Credit shall (unless an event of the type described
in clause (i) or (ii) of 47



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc064.jpg]
Section 9.1(f) shall have occurred and be continuing with respect to the
Borrower, in which case, the procedures specified in Section 3.10 for funding by
L/C Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate Loans
in the amount of such drawing. The Borrowing Date with respect to such borrowing
shall be the first date on which a borrowing of Revolving Loans could be made,
pursuant to Section 3.2, if the Administrative Agent had received a notice of
such borrowing at the time the Administrative Agent receives notice from the
Issuing Lender of such drawing under such Letter of Credit. 3.12 Obligations
Absolute. The Borrower’s obligations under Section 3.11 shall be absolute,
unconditional and irrevocable under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.11 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee, payment by the Issuing Lender under a Letter of
Credit against presentation or a draft or other document that does not comply
with the terms of such Letter of Credit, or any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 3.12, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Obligations of the Borrower
hereunder. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors, omissions, interruptions or delays found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts other demands for payment or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on the Borrower and shall not result in any liability of the
Issuing Lender to the Borrower. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit 3.13 Letter of Credit Payments. If any draft or other demand
for payment shall be presented for payment under any Letter of Credit, the
Issuing Lender shall promptly notify the Administrative Agent who in turn shall
promptly notify the Borrower of the date of payment and amount paid by the
Issuing Lender in respect thereof. The responsibility of the Issuing Lender to
the Borrower in connection with any draft or other demand for payment presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft or other demand for
payment) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit. 3.14
Applications. To the extent that any provision of any Application related to any
Letter of Credit is inconsistent with the provisions of this Agreement, the
provisions of this Agreement shall apply. 3.15 Defaulting Lenders. (a) The
Borrower may terminate the unused amount of the Commitment of a Defaulting
Lender upon not less than three (3) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of clause (b)(ii) below will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided, that such termination will not be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Lender or any Lender may have against such Defaulting Lender. 48



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc065.jpg]
(b) If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply with respect to any
outstanding L/C Exposure and any outstanding Revolving Percentage of such
Defaulting Lender: (i) the L/C Exposure and the Revolving Percentage of such
Defaulting Lender will, subject to the limitation in the proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided, that (x) no Event of Default has
occurred and is continuing at such time (and, unless the Borrower shall have
otherwise notified the Administrative Agent at the time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), (y) the sum of each Non-Defaulting Lender’s Revolving Extensions of
Credit may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and (z)
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Lender or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender; provided, further, that, (A) for purposes of clause (x) in the first
proviso above, such reallocation shall be given effect immediately upon the cure
or waiver of such Event of Default and subject to clauses (y) and (z) above and
(B) the Borrower shall Cash Collateralize the Lender’s fronting exposure with
respect to such Defaulting Lender to the extent the L/C Exposure of such
Defaulting Lender cannot be reallocated as provided in this clause (i); and (ii)
any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.7(b) shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Lender hereunder; third, to Cash Collateralize the Issuing Lender’s
fronting exposure with respect to such Defaulting Lender; fourth, as the
Borrower may request (so long as no Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released in order to, on a pro
rata basis, (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Lender’s future fronting exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; 49



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc066.jpg]
seventh, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that if (x)
such payment is a payment of the principal amount of any Loans or payment under
any Letter of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made or the related Letters
of Credit were issued at a time when the conditions set forth in Section 6.2
were satisfied and waived, such payment shall be applied solely to pay the Loans
of, and any payment under any Letter of Credit owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or payment under any Letter of Credit owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in L/C Obligations
are held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 3.15(b)(i). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 3.15(b)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. (c) Notwithstanding anything to the contrary set forth in this
Agreement, if any Lender becomes, and during the period it remains, a Defaulting
Lender, the Issuing Lender will not be required to issue any Letter of Credit or
to amend any outstanding Letter of Credit to increase the face amount thereof,
alter the drawing terms thereunder or extend the expiry date thereof, unless any
exposure that would result therefrom is eliminated or fully covered by the
Commitments of the Non-Defaulting Lenders or replacement Lenders or by Cash
Collateralization or a combination thereof reasonably satisfactory to the
Issuing Lender. (d) Notwithstanding anything to the contrary set forth in this
Agreement, during such period as a Lender is a Defaulting Lender, all fees
pursuant to Sections 3.5(a) and 3.9 shall cease to accrue with respect to such
Defaulting Lender (without prejudice to the rights of the Lenders other than
Defaulting Lenders in respect of such fees); provided, that (i) to the extent
that a portion of the L/C Exposure of such Defaulting Lender is reallocated to
the Non-Defaulting Lenders pursuant to clause (b)(i) above, such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Revolving Commitments, and (ii) to the extent
any portion of such L/C Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the Issuing Lender as its
interests appear (and the pro rata payment provisions of Section 4.8 will
automatically be deemed adjusted to reflect the provisions of this Section)
until and to the extent that such L/C Exposure is reallocated, Cash
Collateralized and/or such Defaulting Lender is replaced. (e) If the Borrower,
the Administrative Agent and the Issuing Lender agree in writing in their
discretion that a Lender that is a Defaulting Lender should no longer be deemed
to be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in clause (b)
above), such Lender will, to the extent applicable, purchase such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Revolving
Extensions of Credit and L/C Exposure of the Lenders to be on a pro rata basis
in accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such L/C Exposure of each Lender will automatically be adjusted on a prospective
basis to reflect the foregoing); provided, that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender. 3.16 Incremental Revolving Commitments
50



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc067.jpg]
(a) Borrower Request. The Borrower may at any time and from time to time after
the Closing Datelast day of the Liquidity Testing Period by written notice to
the Administrative Agent elect to request an increase to the Initial Revolving
Commitment (each, an “Incremental Revolving Facility”) with revolving
commitments (each, an “Incremental Revolving Commitment”) in an amount not in
excess of the Incremental Cap, and in minimum increments of $500,000 and a
minimum amount of $5,000,000 (or such lesser amount equal to the remaining
Incremental Cap). Each such notice shall specify (i) the date (each, a
“Revolving Commitment Increase Effective Date”) on which the Borrower proposes
that the Incremental Revolving Commitment shall be effective, which shall be a
date not less than three (3) Business Days after the date on which such notice
is delivered to the Administrative Agent and (ii) the identity of each Person
(which, if not a Lender, an Approved Fund or an Affiliate of a Lender, shall be
reasonably satisfactory to the Administrative Agent and the Issuing Lender (each
such acceptance not to be unreasonably withheld or delayed)) to whom the
Borrower proposes any portion of such Incremental Revolving Commitment be
allocated and the amounts of such allocations; provided, that any existing
Lender approached to provide all or a portion of the Incremental Revolving
Commitments may elect or decline, in its sole discretion, to provide such
Incremental Revolving Commitment. (b) Conditions. The Incremental Revolving
Commitment shall become effective as of such Revolving Commitment Increase
Effective Date; provided, that, subject to Section 1.6 in the case of
Incremental Revolving Commitments incurred in connection with a Limited
Condition Acquisition: (i) subject to clause (b)(ii) below, each of the
conditions set forth in Section 6.2 shall be satisfied; (ii) no Event of Default
shall exist immediately prior to or after giving effect to such Incremental
Facility; (iii) the Borrower shall deliver or cause to be delivered any
customary legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction; (iv) no existing
Lender will be required to participate in any Incremental Revolving Facility
without its consent; and (v) the Borrower shall be in compliance with the
covenants in Section 8.1, calculated on a pro forma basis, including the
application of the proceeds of such Incremental Term Loan Commitment (without
“netting” the cash proceeds of the applicable Incremental Facility) (and
determined on the basis of the financial statements for the most recently ended
fiscal quarter), and assuming a full drawing under all Incremental Revolving
Facilities constituting revolving commitments incurred at such time. (c) Terms
of Incremental Revolving Loans and Incremental Revolving Commitments. The terms
and provisions of the Incremental Revolving Commitments and the Loans made
pursuant to the Incremental Revolving Commitments shall be as follows: (i) terms
and provisions of Loans made pursuant to Incremental Revolving Commitments (the
“Incremental Revolving Loans”) shall be on terms consistent with the existing
Revolving Loans; and (ii) the Incremental Revolving Loans may only be guaranteed
by the Guarantors and may only be secured by Liens on Collateral that are pari
passu with the Liens on Collateral securing the Initial Revolving Facility. The
Incremental Revolving Commitments shall be effected by a joinder agreement (the
“Increase Revolving Joinder”) executed by the Borrower, the Administrative Agent
and each Lender making such Incremental Revolving Commitment, in form and
substance reasonably satisfactory to each of them (in the case of the
Administrative Agent, 51



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc068.jpg]
to the extent required herein). The Increase Revolving Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 3.16. (d)
Ranking. The Incremental Revolving Loans and Incremental Revolving Commitments
established pursuant to this Section 3.16 shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from security interests created by the Security Documents
and the guarantees of the Guarantors. 3.17 Extension of Maturity Date in Respect
of Revolving Facility.Requests for ExtensionThe Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not later than
thirty (30) days prior to the termination date then in effect with respect to
the Revolving Facility (the “Existing Revolving Facility Maturity Date”),
request that each Revolving Lender extend such Lender’s Existing Revolving
Facility Maturity Date in respect of the Revolving Facility; provided, that (i)
the interest rate margins, interest rate “floors,” fees and maturity applicable
to any extended Revolving Loan shall be determined by the Borrower and the
Extending Revolving Lenders and (ii) any such extension shall be on the terms
and pursuant to documentation to be determined by the Borrower and the Extending
Revolving Lenders. (b) Revolving Lender Elections to Extend. Each Revolving
Lender, acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given within ten (10) Business Days of delivery of the
notice referred to in clause (a) (or such other period as the Borrower and the
Administrative Agent shall mutually agree) (the “Revolving Notice Date”), advise
the Administrative Agent whether or not such Revolving Lender agrees to such
extension (and each Revolving Lender that determines not to so extend its
Existing Revolving Facility Maturity Date (a “Non-Extending Revolving Lender”)
shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Revolving Notice Date) and any
Revolving Lender that does not so advise the Administrative Agent on or before
the Revolving Notice Date shall be deemed to be a Non-Extending Revolving
Lender. The election of any Revolving Lender to agree to such extension shall
not obligate any other Revolving Lender to so agree. (c) Notification by
Administrative Agent. The Administrative Agent shall notify the Borrower of each
Revolving Lender’s determination under this Section 3.17 promptly following the
Revolving Notice Date. (d) Additional Commitment Lenders. Subject to Section
4.11, the Borrower shall have the right to replace each Non-Extending Revolving
Lender with, and add as “Revolving Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Revolving
Commitment Lender”) as provided in Section 11.6; provided, that each of such
Additional Revolving Commitment Lenders shall enter into an Assignment and
Assumption pursuant to which such Additional Revolving Commitment Lender shall
undertake an Revolving Commitment (and, if any such Additional Revolving
Commitment Lender is already a Revolving Lender, its Revolving Commitment shall
be in addition to any other Revolving Commitment of such Lender with respect
thereto on such date). (e) Extension Requirement. If (and only if) any Revolving
Lender has agreed so to extend their Existing Revolving Facility Maturity Date
(each, an “Extending Revolving Lender”), the Initial Revolving Termination Date
in respect of such Initial Revolving Facility of each Extending Revolving Lender
and of each Additional Revolving Commitment Lender shall be extended subject to
the terms of any such notice of extension and each Additional Revolving
Commitment Lender shall thereupon become a “Revolving Lender” for all purposes
of this Agreement. (f) Conditions to Effectiveness of Extensions. As a condition
precedent to such extension, the Borrower shall deliver to the Administrative
Agent a certificate of the Borrower dated as of the effective date of such
extension signed by a Responsible Officer of the Borrower (i) certifying and
attaching the resolutions adopted by the Borrower approving or consenting to
such extension and (ii) certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in Section 5 and the
other Loan Documents are true 52



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc069.jpg]
and correct in all material respects on and as of the effective date of such
extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 3.17, the representations and warranties contained in Section
5.1 shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.1(c), and (B) no Default exists. In addition, on the termination date
of each Non-Extending Revolving Lender, the Borrower shall repay any
non-extended Revolving Loans of such Non-Extending Revolving Lender outstanding
on such date. (g) Conflicting Provisions. This Section shall supersede any
provisions in Section 11.1 or 11.7 to the contrary, and the Borrower and the
Administrative Agent shall be entitled to enter into any amendments to this
Agreement necessary or desirable to reflect the extensions pursuant to this
Section 3.17. SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF
CREDIT 4.1 Optional Prepayments. The Borrower may at any time and from time to
time prepay the Loans under any Facility, in whole or in part, without premium
or penalty, upon irrevocable notice delivered to the Administrative Agent no
later than 2:00 p.m., New York City time, three (3) Business Days prior thereto,
in the case of Eurodollar Loans, and no later than 2:00 p.m., New York City
time, one (1) Business Day prior thereto, in the case of Base Rate Loans, which
notice shall specify the date and amount of prepayment, the applicable Facility
and whether the prepayment is of Eurodollar Loans or Base Rate Loans and if such
payment is to be applied to prepay Term Loans, the manner in which such
prepayment is to be applied thereto; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 4.11;
provided, further, that such notice may be contingent on the occurrence of a
refinancing or the consummation of a sale, transfer, lease or other Disposition
of assets and may be revoked or the termination date deferred if the refinancing
or sale, transfer, lease or other Disposition of assets does not occur. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are Base Rate Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Eurodollar
Loans shall be in an aggregate principal amount of $500,000 or integral
multiples of $100,000 in excess thereof. Partial prepayments of Base Rate Loans
shall be in an aggregate principal amount of $250,000 or integral multiples of
$100,000 in excess thereof. 4.2 Mandatory Prepayments. (a) If any Indebtedness
shall be incurred or issued by any Group Member after the Closing Date (other
than Excluded Indebtedness), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such incurrence or issuance toward the
prepayment of the Term Loans and accrued and unpaid interest thereon as set
forth in Section 4.2(e). (b) If on any date any Group Member shall receive Net
Cash Proceeds in excess of $5,000,000 in any fiscal year from any Asset Sale or
Recovery Event then, unless a Reinvestment Notice shall be delivered in respect
thereof, an amount equal to 100% of such Net Cash Proceeds shall be applied on
such date toward the prepayment of the Term Loans and accrued and unpaid
interest thereon as set forth in Section 4.2(e); provided, that, notwithstanding
the foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans and accrued and unpaid
interest thereon as set forth in Section 4.2(e). (c) [reserved].If on the last
Business Day of any week during the Maximum Cash Balance Period the aggregate
amount of cash and Cash Equivalents of the Borrower and its Subsidiaries exceeds
$75,000,000, then the amount of such cash and Cash Equivalents that exceeds
$75,000,000 shall be applied promptly after such date toward the reduction of
outstanding amounts under first, Swingline Loans and second, Revolving Loans, in
each case, to the extent any are then outstanding and without resulting in a
permanent reduction in any Revolving Commitments. 53



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc070.jpg]
(d) [reserved]. (e) Unless any Increase Term Joinder or any other amendment
governing any Incremental Term Loans, any Replacement Term Loans and/or any term
loans provided by an Extending Term Lender provides that Incremental Term Loans,
Replacement Term Loans or such term loans provided by an Extending Term Lender,
as applicable, shall participate on a less than pro rata basis with the Initial
Term Loans in connection with prepayments pursuant to this Section 4.2, each
prepayment of Term Loans pursuant to this Section 4.2 shall be applied on a pro
rata basis between the Initial Term Loans and each Additional Term Facility then
outstanding based on the aggregate principal amount of the Term Loans under each
such Term Facility then outstanding (provided, that any prepayment of Term Loans
with the net proceeds of an Incremental Term Facility or Replacement Term Loans
incurred for the purpose of refinancing or replacing such Term Loans shall be
applied to the Term Loans of the applicable Term Facility being refinanced or
replaced). With respect to Term Loans under any Term Facility, amounts to be
applied in connection with prepayments made pursuant to this Section 4.2 shall
be applied against the remaining scheduled installments of principal due in
respect of the Term Loans of such Term Facility as directed by the Borrower (or,
in the absence of direction from the Borrower, to the remaining scheduled
amortization payments in respect of the Term Loans of such Term Facility in
direct order of maturity), and each such prepayment shall be paid to the Term
Lenders of such class in accordance with Section 4.8 and first, to Base Rate
Loans and, second, to Eurodollar Loans in a manner that minimizes the amount of
any payments required to be made by the Borrower pursuant to Section 4.11. Each
prepayment of the Term Loans under this Section 4.2 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid. (f) Each
Lender may elect, by notice to the Administrative Agent at or prior to the time
and in the manner specified by the Administrative Agent, prior to any prepayment
of Term Loans required to be made by the Borrower pursuant Section 4.2(b), to
decline all (but not a portion) of its share of such prepayment (such declined
amounts, the “Declined Proceeds”), in which case such Declined Proceeds may be
retained by the Borrower; provided, that, for the avoidance of doubt, no Lender
may reject any prepayment made under Section 4.2(a) above to the extent that
such prepayment is made with the Net Cash Proceeds of any Permitted Refinancing
incurred to refinance all or a portion of the Term Loans. If any Lender fails to
deliver a notice to the Administrative Agent of its election to decline receipt
of its share of any mandatory prepayment within the time frame specified by the
Administrative Agent, such failure will be deemed to constitute an acceptance of
such Lender’s share of the total amount of such mandatory prepayment of Term
Loans. (g) Notwithstanding the foregoing, to the extent that (and for so long
as) the repatriation to the Borrower as a distribution or dividend of any
amounts required to mandatorily prepay the Term Loans pursuant to Section 4.2(b)
above that are attributable to any Foreign Subsidiary are (i) prohibited or
delayed by applicable local Requirements of Law from being repatriated to the
jurisdiction of organization of the Borrower or (ii) would result in a material
and adverse Tax liability (including any withholding Tax) (such amount, a
“Restricted Amount”), the calculation of Net Cash Proceeds shall be reduced by
such Restricted Amount; provided, that once such repatriation of any such
affected Net Cash Proceeds is (x) permitted under the applicable local
Requirements of Law and/or (y) would no longer result in such material and
adverse Tax liability, the Group Members shall be treated as having received Net
Cash Proceeds equal to the amount of such reduction. 4.3 Conversion and
Continuation Options. (a) The Borrower may elect from time to time to convert
Eurodollar Loans to Base Rate Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 2:00 p.m., New York City time,
on the Business Day preceding the proposed conversion date; provided, that any
such conversion of Eurodollar Loans may be made only on the last day of an
Interest Period with respect thereto. The Borrower may elect from time to time
to convert Base Rate Loans to Eurodollar Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 2:00 p.m., New
York City time, on the third (3rd) Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided, that no Base Rate Loan under a particular Facility
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. 54



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc071.jpg]
(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided, that no
Eurodollar Loan under a particular Facility may be continued as such when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such continuations; and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. 4.4 Limitations on Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $500,000 or integral multiples of $100,000 in excess thereof (or, if less,
the then outstanding amount of the Eurodollar Loans (or, in the case of a
conversion, Base Rate Loans) to be borrowed, converted or continued) and (b) no
more than five (5) Eurodollar Tranches shall be outstanding at any one time. 4.5
Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to the Eurodollar Rate determined for such day plus the Applicable
Margin. (b) Each Base Rate Loan shall bear interest at a rate per annum equal to
the Base Rate plus the Applicable Margin. (c) If an Event of Default under
Section 9.1(a) shall have occurred and be continuing, such overdue amounts shall
bear interest at a rate per annum equal to (i) in the case of the Loans, the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2.00%, (ii) in the case of Reimbursement
Obligations, the non-default rate applicable to Base Rate Loans under the
Revolving Facility plus 2.00% and (iii) in the case of any such other amounts
that do not relate to a particular Facility, the non-default rate then
applicable to Base Rate Loans under the Revolving Facility plus 2.00%, in each
case, from the date of such Event of Default until such Event of Default is no
longer continuing. (d) Interest shall be payable in arrears on each Interest
Payment Date and as provided in Section 3.11; provided, that interest accruing
pursuant to clause (c) of this Section shall be payable from time to time on
demand. (e) Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable law
(the “Maximum Rate”). If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. 4.6 Computation
of Interest and Fees. (a) Interest and fees payable pursuant hereto shall be
calculated on the basis of a 360-day year for the actual days elapsed, except
that, with respect to Base Rate Loans, the interest thereon shall be calculated
on the basis of a 365- (or 366-, as the case may be) day year for the actual
days elapsed. The Administrative Agent 55



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc072.jpg]
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate. (b) Each determination of
an interest rate by the Administrative Agent pursuant to any provision of this
Agreement shall be conclusive and binding on the Borrower and the Lenders in the
absence of manifest error. The Administrative Agent shall, at the request of the
Borrower, promptly deliver to the Borrower a statement showing the quotations
used by the Administrative Agent in determining any interest rate pursuant to
Section 4.6(a). 4.7 Inability to Determine Interest Rate. (a) If prior to the
first day of any Interest Period: (i) the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or (ii) the Administrative Agent shall have received
notice from the Majority Facility Lenders in respect of the relevant Facility
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as reasonably
determined and conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period, the Administrative Agent shall
give written notice thereof to the Borrower and the relevant Lenders as soon as
practicable thereafter but at least two (2) Business Days prior to the first day
of such Interest Period. If such notice is given (x) any Eurodollar Loans under
the relevant Facility requested to be made on the first day of such Interest
Period shall be made as Base Rate Loans, (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as Base Rate Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then current Interest Period, to Base Rate Loans. Until such
notice has been withdrawn by the Administrative Agent (which notice the
Administrative Agent agrees to withdraw promptly upon a determination that the
condition or situation which gave rise to such notice no longer exists), no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans. (b) Notwithstanding anything to the
contrary in Section 4.7(a) above, if the Administrative Agent has made the
determination (such determination to be conclusive absent manifest error) or the
Borrower notifies the Administrative Agent that (i) the circumstances described
in Section 4.7(a) have arisen and that such circumstances are unlikely to be
temporary, (ii) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the U.S.
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent and the
Borrower may, to the extent practicable (as determined by the Administrative
Agent and the Borrower to be generally in accordance with similar situations in
other transactions in which Wells Fargo is serving as administrative agent or
otherwise consistent with market practice generally), establish a replacement
interest rate (the “Replacement Rate”), in which case, the Replacement Rate
shall, subject to the next two sentences, replace such applicable interest rate
for all purposes under the Loan Documents unless and until (A) an event
described in Section 4.7(a) occurs with respect to the Replacement Rate or (B)
the Administrative Agent (or the Required Lenders through the Administrative
Agent) notifies the Borrower that the Replacement Rate does not 56



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc073.jpg]
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate. In connection with the establishment
and application of the Replacement Rate, this Agreement and the other Loan
Documents shall be amended solely with the consent of the Administrative Agent
and the Borrower, as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
4.7 (including, without limitation, adjustments to the interest rate margins or
interest rate benchmark floors as the Administrative Agent or the Required
Lenders may request to equalize (to the extent practicable), as of the effective
date of such amendment, the sum of the Replacement Rate and any applicable
interest rate margin with respect thereto (taking into account applicable
currencies and/or interest periods) with the sum of the applicable interest rate
being replaced with such Replacement Rate and the interest rate margin
applicable thereto). Notwithstanding anything to the contrary in this Agreement
or the other Loan Documents (including, without limitation, Section 11.1), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent and the Borrower in
connection with this clause (b), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent and the Borrower (it being
understood that any such modification by the Administrative Agent and the
Borrower shall not require the consent of, or consultation with, any of the
Lenders). 4.8 Pro Rata Treatment; Application of Payments; Payments. (a) Each
borrowing by the Borrower from the Lenders hereunder, each payment by the
Borrower on account of any commitment fee and any reduction in the Commitments
of the Lenders under the applicable Facility shall be made pro rata according to
the respective Term Percentages or Revolving Percentages, as the case may be, of
the relevant Lenders. (b) Except as provided in Section 4.2(e), each payment
(including each prepayment) on account of principal of and interest on the Term
Loans under any Term Facility shall be made pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Term Lenders
under such Term Facility. The amount of each principal prepayment of the Term
Loans under the relevant Term Facility made pursuant to Section 4.1(a) shall be
applied to reduce the then remaining installments of the Term Loans under such
Term Facility as specified by the Borrower in the applicable notice of
prepayment. The amount of each principal prepayment of the Term Loans made
pursuant to Section 4.2 shall be applied to reduce the then remaining
installments of the Term Loans in direct order of maturity. (c) Each payment on
account of principal of and interest on the Revolving Loans under any Revolving
Facility shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the Revolving Lenders
under such Revolving Facility. (d) All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 1:00 p.m., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars and in immediately available funds. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension. 57



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc074.jpg]
(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may (but
shall not be required to), in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower. (f)
Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may (but shall not be required to), in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower. (g) Notwithstanding anything to the contrary contained herein, the
provisions of this Section 4.8 (i) shall be subject to the express provisions of
this Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders and (ii) shall not
restrict any transactions permitted by Section 11.6, or any “amend and extend”
transactions. 4.9 Requirements of Law. (a) If the adoption of, taking effect of
or any change in any Requirement of Law or in the administration, interpretation
or application thereof or compliance by any Lender or Issuing Lender with any
request, guideline or directive (whether or not having the force of law) from
any central bank or other Governmental Authority made subsequent to the date
hereof (and, for purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
regulatory authorities, in each case, pursuant to Basel III, are deemed to have
gone into effect and adopted subsequent to the date hereof): (A) shall impose,
modify or hold applicable any reserve, special deposit, liquidity, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; (B) shall impose on such Lender or Issuing Lender (or
its applicable lending office) any additional Tax (other than any Indemnified
Taxes indemnified under Section 4.10 or any Excluded Taxes) with respect to this
Agreement or any of the other Loan Documents or any of its obligations hereunder
or thereunder or any payments to such Lender or Issuing Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder or thereunder; or 58



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc075.jpg]
(C) shall impose on such Lender or Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein; and the result of
any of the foregoing is to increase the cost to such Lender or Issuing Lender of
making, converting into, continuing or maintaining Loans or Letters of Credit or
to reduce any amount receivable hereunder in respect thereof (whether of
principal, interest or any other amount), then, in any such case, the Borrower
shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender or Issuing Lender for
such increased cost or reduced amount receivable. If any Lender or Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
(b) If any Lender or Issuing Lender shall have reasonably determined that the
adoption of, taking effect of or any change in any Requirement of Law regarding
capital adequacy or in the interpretation or application thereof or compliance
by such Lender or Issuing Lender or any corporation controlling such Lender or
Issuing Lender with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof (and, for purposes of this
Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or regulatory authorities, in each case,
pursuant to Basel III, are deemed to have gone into effect and adopted
subsequent to the date hereof) shall have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect to the Loans or
the Letters of Credit to a level below that which such Lender or Issuing Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or Issuing Lender’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, after submission by such Lender or Issuing Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender or Issuing Lender such additional amount or amounts as
will compensate such Lender or Issuing Lender or such corporation for such
reduction. (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender or Issuing Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided, that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any amounts incurred more than 180 days prior to
the date that such Lender or Issuing Lender notifies the Borrower of such
Lender’s or Issuing Lender’s intention to claim compensation therefor; provided,
further, that, if the circumstances giving rise to such claim have a retroactive
effect, then such 180 day period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder. The Borrower shall pay the Lender or
Issuing Lender, as the case may be, the amount shown as due on any certificate
referred to above within thirty (30) days after receipt thereof. 4.10 Taxes. (a)
Payments Free of Indemnified Taxes. All payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall
(except to the extent required by any Requirement of Law) be made free and clear
of and without deduction or withholding for any Taxes; provided, that if any
Loan Party, the Administrative Agent or any other applicable withholding agent
shall be required by applicable Requirements of Law to deduct or withhold any
Taxes from any sum paid or payable by any Loan Party under any of the Loan
Documents, then (i) if the Tax in question is an Indemnified Tax, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions or withholdings have been made by any applicable
withholding agent (including deductions or withholdings applicable to additional
sums payable under this Section 4.10), the Lender or the applicable Agent (in
the case of payments being made to such Agent for its own account), as the case
may be, receives on the due date a net amount equal to the sum it would have 59



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc076.jpg]
received had no such deductions or withholdings been made, (ii) the applicable
Loan Party, the Administrative Agent or withholding agent shall make such
deductions or withholdings and (iii) the applicable Loan Party, the
Administrative Agent or withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable Requirements of Law. (b) Payment of Other Taxes by the Borrower.
Without limiting the provisions of clause (a) above, the Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable Requirements of Law. (c) Indemnification by the Borrower. The Loan
Parties shall, jointly and severally, indemnify each Agent or Lender, within ten
(10) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed on or attributable to
amounts payable under this Section 4.10) imposed on or payable by such Agent or
Lender, as the case may be, with respect to this Agreement or any other Loan
Document, and reasonable expenses arising therefrom, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth the amount of such payment
or liability delivered by a Lender (with a copy to the relevant Agent), or by an
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. (d) Evidence of Payments. As soon as practicable after any
payment of any Taxes by any Loan Party to a Governmental Authority pursuant to
this Section 4.10, the Borrower shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Agent. (e) Status of Lenders. Each Lender shall deliver to the Borrower and to
the Administrative Agent, whenever reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Requirements of Law and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, (a) to determine whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (b) to determine, if applicable, the
required rate of withholding or deduction and (c) to establish such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of any payments to be made to such Lender pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding Tax
purposes in an applicable jurisdiction. If any form, certification or other
documentation provided by a Lender pursuant to this Section 4.10(e) (including
any of the specific documentation described below) expires or becomes obsolete
or inaccurate in any respect, such Lender shall promptly notify the Borrower and
the Administrative Agent in writing and shall promptly update or otherwise
correct the affected documentation or promptly notify the Borrower and the
Administrative Agent in writing that such Lender is not legally eligible to do
so. Each Lender hereby authorizes the Administrative Agent to deliver to the
Borrower and to any successor Administrative Agent any documentation provided to
the Administrative Agent pursuant to this Section 4.10(e). Without limiting the
generality of the foregoing, (A) Any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent) two duly completed
and executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding. (B) Each Foreign Lender shall deliver to
the Borrower and the Administrative Agent on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent), two
duly completed and executed originals of whichever of the following is
applicable: 60



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc077.jpg]
(i) IRS Form W-8BEN or W-8BEN-E (or any successor thereto) claiming eligibility
for benefits of an income tax treaty to which the United States is a party, (ii)
IRS Form W-8ECI (or any successor thereto), (iii) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
Sections 881(c) or 871(h) of the Code (the “Portfolio Interest Exemption”), (x)
a certificate, substantially in the form of Exhibit Q-1, Q-2, Q-3 or Q-4, as
applicable (a “Tax Status Certificate”) and (y) IRS Form W-8BEN or W-8BEN-E (or
any successor thereto), (iv) where such Lender is a partnership (for U.S.
federal income tax purposes) or otherwise not a beneficial owner (e.g., where
such Lender has sold a participation), IRS Form W-8IMY (or any successor
thereto) and all required supporting documentation (including, where one or more
of the underlying beneficial owner(s) is claiming the benefits of the Portfolio
Interest Exemption, a Tax Status Certificate of such beneficial owner(s)
(provided, that, if the Foreign Lender is a partnership and not a participating
Lender, the Tax Status Certificate from the direct or indirect partner(s) may be
provided by the Foreign Lender on behalf of the direct or indirect partner(s)),
or (v) any other form prescribed by applicable Requirements of Law as a basis
for claiming exemption from or a reduction in United States federal withholding
Tax together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made. (C) If a
payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the applicable withholding agent to comply with its
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA and to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Notwithstanding anything to the contrary in this Section 4.10(e), no Lender
shall be required to deliver any documentation pursuant to this Section 4.10(e)
that it is not legally eligible to provide. Each Lender hereby authorizes the
Administrative Agent to deliver to the Loan Parties and to any successor
Administrative Agent any documentation provided by the Lender to the
Administrative Agent pursuant to this Section 4.10(e). (f) On or prior to the
date on which the Administrative Agent becomes an Administrative Agent under
this Agreement (and from time to time thereafter upon the request of the
Borrower), the Administrative Agent shall deliver to the Borrower two duly
completed and executed originals of whichever of the following is applicable:
(i) if the Administrative Agent is a “United States person” within the meaning
of Section 7701(a)(30) of the Code, IRS Form W-9 certifying that such
Administrative Agent is exempt from U.S. federal backup withholding or (ii) if
the Administrative Agent is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code, (x) IRS Form W-8ECI with respect to payments
received for its own account and (y) IRS Form W-8IMY 61



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc078.jpg]
certifying that the Administrative Agent is a U.S. branch and has agreed to be
treated as a “United States person” within the meaning of Section 7701(a)(30) of
the Code with respect to payments received by it from the Borrower in its
capacity as Administrative Agent on behalf of the Lenders. Notwithstanding
anything to the contrary in this Section 4.10(f), the Administrative Agent shall
not be required to deliver any documentation that the Administrative Agent is
not legally eligible to deliver as a result of a change in Requirements of Law
occurring after the Closing Date. If any documentation provided by the
Administrative Agent pursuant to this Section 4.10(f) expires or becomes
obsolete or inaccurate in any respect, the Administrative Agent shall promptly
notify the Borrower in writing and shall promptly update or otherwise correct
the affected documentation or promptly notify the Borrower in writing that such
Lender is not legally eligible to do so. (g) If any Agent or Lender determines,
in its good faith discretion, that it has received a refund (whether received in
cash or applied as an offset against other Taxes due) of any Indemnified Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section 4.10, it
shall promptly pay to the Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by any Loan
Party under this Section 4.10 with respect to the Indemnified Taxes giving rise
to such refund), net of all out-of-pocket expenses of such Agent or Lender
(including any Taxes), as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of such Agent or Lender,
shall repay the amount paid over to the Borrower (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to such Agent
or Lender in the event such Agent or Lender is required to repay such refund to
such Governmental Authority. Such Lender or Agent, as the case may be, shall, at
the Borrower’s written reasonable request, provide the Borrower with a copy of
any notice of assessment or other evidence reasonably satisfactory to the
Borrower of the requirement to repay such refund received from the relevant
taxing authority. This subsection shall not be construed to require any Agent or
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Borrower or any other Person. (h)
The agreements in this Section 4.10 shall survive the termination of this
Agreement, the payment of the Loans and all other amounts payable hereunder or
under any other Loan Document the resignation of the Administrative Agent and
any assignment of rights by, or replacement of, any Lender. 4.11 Indemnity. The
Borrower agrees to indemnify each Lender and to hold each Lender harmless from
any loss, cost or expense that such Lender may sustain or incur as a consequence
of (a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement, (c) the making of a prepayment of, or a
conversion from, Eurodollar Loans on a day that is not the last day of an
Interest Period with respect thereto or (d) any other default by the Borrower in
the repayment of such Eurodollar Loans when and as required pursuant to the
terms of this Agreement. Such indemnification may include an amount (other than
with respect to clause (d)) equal to the excess, if any, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure), in each
case, at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin and the Eurodollar Floor included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market. A certificate as to any amounts payable pursuant to
this Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
4.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a), (b) or (c)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to 62



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc079.jpg]
suffer no economic, legal or regulatory disadvantage or any unreimbursed costs
or expenses; and provided, further, that nothing in this Section shall affect or
postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 4.9 or 4.10(a), (b) or (c). The Borrower hereby agrees to
pay all reasonable, documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation. 4.13 Replacement of Lenders. The
Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 4.9 or 4.10(a), (b) or (c)
(such Lender, an “Affected Lender”), (b) is a Non-Consenting Lender or (c) is a
Defaulting Lender, with a replacement financial institution or other entity;
provided, that (i) such replacement does not conflict with any Requirement of
Law, (ii) in the case of an Affected Lender, prior to any such replacement, such
Lender shall have taken no action under Section 4.12 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 4.9 or 4.10(a),
(b) or (c), (iii) the replacement financial institution or entity shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Section 4.11 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (v) the replacement financial institution or entity shall be
an Eligible Assignee, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.6 (provided, that,
except in the case of clause (c) hereof, the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (vii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 4.9 or 4.10(a), (b) or (c), as the
case may be, (viii) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender and (ix) in the case of a Non-Consenting
Lender, the replacement financial institution or entity shall consent at the
time of such assignment to each matter in respect of which the replaced Lender
was a Non-Consenting Lender. 4.14 Evidence of Debt. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
indebtedness of the Borrower to such Lender resulting from each Loan of such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. (b) The
Administrative Agent, on behalf of the Borrower (or, in the case of an
assignment not required to be recorded in the Register in accordance with the
provisions of Section 11.6(d), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), a Related Party Register), in
each case, pursuant to Section 11.6(d), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent (or,
in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), the assigning Lender)
hereunder from the Borrower and each Lender’s share thereof. (c) The entries
made in the Register and the accounts of each Lender maintained pursuant to
Section 4.14(a) shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded (absent manifest error); provided, however, that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement; provided, further
that, in the event of any inconsistency between entries made in the Register and
such account of a Lender, the entries in the Register shall control. (d) The
Borrower agrees that, upon the request to the Administrative Agent by any
Lender, the Borrower will execute and deliver to such Lender a promissory note
of the Borrower evidencing any Term Loans 63



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc080.jpg]
or Revolving Loans, as the case may be, of such Lender, substantially in the
forms of Exhibit E-1, or E-2, respectively, with appropriate insertions as to
date and principal amount. 4.15 Illegality. Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans shall
forthwith be canceled and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 4.11.
SECTION 5. REPRESENTATIONS AND WARRANTIES To induce the Agents and the Lenders
to enter into this Agreement and to make the Loans and issue, amend, extend,
renew or participate in the Letters of Credit, each of Holdings and the Borrower
hereby represents and warrants to each Agent and each Lender that: 5.1 Financial
Condition. The audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Holdings and its Subsidiaries as
of and for each of the fiscal years ended on December 31, 2016, 2017 and 2018,
accompanied by a report from Deloitte & Touche LLP, present fairly in all
material respects the consolidated financial condition of Holdings and its
Subsidiaries as at such dates, and the consolidated results of their respective
operations and cash flows for such period then ended. All such financial
statements, including the related schedules and notes thereto, have been
prepared substantially in accordance with GAAP applied consistently throughout
the periods involved. 5.2 No Change. Since December 31, 2018, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect. 5.3 Corporate Existence; Compliance with Law. Except as
permitted under Section 8.4, each Group Member (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the organizational power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, (d) is in compliance with the terms
of its Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law and all Governmental Authorizations, except to the extent
that any failure under clause (a) (with respect to any Group Member other than
the Borrower) or clauses (b), (c) and (e) to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. 5.4 Power;
Authorization; Enforceable Obligations. Each Loan Party has the organizational
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational and other action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except (a)
consents, authorizations, filings and notices described in Schedule 5.4, (b)
consents, authorizations, filings and notices which have been, or will be,
obtained or made and are in full force and effect on or before the Closing Date,
(c) any such consent, authorizations, filings and notices the absence of which
could not reasonably be expected to have a Material Adverse Effect, and (d) the
filings referred to in Section 5.19. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party thereto. This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party thereto, enforceable against each such
Loan Party 64



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc081.jpg]
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law). 5.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate (a)
the Organizational Documents of any Loan Party, (b) any Requirement of Law,
Governmental Authorization or any Contractual Obligation of any Group Member and
(c) will not result in, or require, the creation or imposition of any Lien on
any Group Member’s respective properties or revenues pursuant to its
Organizational Documents, any Requirement of Law or any such Contractual
Obligation (other than the Liens created by the Security Documents and Liens
permitted by Section 8.3), except for any violation set forth in clause (b) or
(c) which could not reasonably be expected to have a Material Adverse Effect.
5.6 Litigation and Adverse Proceedings. No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of Holdings or the Borrower, threatened in writing by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents, which would in any
respect impair the enforceability of the Loan Documents, taken as a whole or (b)
that could reasonably be expected to have a Material Adverse Effect. 5.7 No
Default. No Group Member is in default under or with respect to any of its
Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing. 5.8 Ownership of Property; Liens. (a) Each Group Member has title in
fee simple (or local law equivalent) to all of its owned real property, a valid
leasehold interest in all its leased real property, and good title to, or a
valid leasehold interest in, license to, or right to use, all its other tangible
Property material to its business, in all material respects, and no such
Property is subject to any Lien except as permitted by Section 8.3. The tangible
Property of the Group Members, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear excepted) and (ii) constitutes all
the Property which is required for the business and operations of the Group
Members as presently conducted. (b) Schedule 3 to the perfection certificate
dated the Closing Date contains a true and complete list of each interest in
real property owned by any Loan Party in the United States having a fair market
value (as reasonably determined by the Borrower) in excess of $2,500,000 (other
than any Excluded Asset) as of the date hereof. (c) No Mortgage encumbers
improved real property that is located in Special Flood Hazard Area unless flood
insurance under the applicable Flood Insurance Laws has been obtained in
connection with Section 7.5. 5.9 Intellectual Property. Except as could not
reasonably be expected to have a Material Adverse Effect, to the knowledge of
any Loan Party: (a) the conduct of, and the use of Intellectual Property in, the
business of the Group Members as currently conducted (including the products and
services of the Group Members) does not infringe, misappropriate, or otherwise
violate the Intellectual Property rights of any other Person; (b) in the last
two (2) years, there has been no such claim, to the knowledge of any Loan Party,
threatened in writing against any Group Member; (c) to the knowledge of any Loan
Party, there is no valid basis for a claim of infringement, misappropriation, or
other violation of Intellectual Property rights against any Group Member; (d) to
the knowledge of any Loan Party, no Person is infringing, misappropriating, or
otherwise violating any Intellectual Property of any Group Member, and there has
been no such claim asserted or threatened in writing against any third party by
any Group Member or to the knowledge of any Loan Party, any other Person; and
(e) each Group Member has at all times complied with all applicable laws, as
well as its own rules, policies, and procedures, relating to privacy, data 65



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc082.jpg]
protection, and the collection and use of personal information collected, used,
or held for use by such Group Member. 5.10 Taxes. Each Loan Party has filed or
caused to be filed all federal, state and other tax returns that are required to
be filed by it and each Loan Party has paid all federal, state and other taxes
and any assessments made in writing against it or any of its property by any
Governmental Authority, other than (a) any which are not yet due or the amount
or validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Loan Party or (b) any which the failure to
so file or pay could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. 5.11 Federal Reserve
Regulations. No Group Member is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock. No part of the proceeds of any extension of credit under
this Agreement will be used for any purpose that violates or would be
inconsistent with the provisions of Regulation T, U or X of the Board. 5.12
Labor Matters. Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (a) there are no strikes or other labor disputes
against any Group Member pending or, to the knowledge of Holdings or the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act, as
amended, or any other applicable Requirement of Law dealing with such matters;
and (c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member. 5.13 ERISA. Neither a Reportable Event nor a failure to
satisfy the minimum funding standard under Section 412 of the Code or Section
302 of ERISA, whether or not waived has occurred or is reasonably expected to
occur with respect to any Single Employer Plan, and each Single Employer Plan
and Multiemployer Plan is in compliance in all respects with the applicable
provisions of ERISA and the Code except where such Reportable Event, failure, or
non-compliance could not reasonably be expected to have a Material Adverse
Effect. No withdrawal by the Borrower or any Commonly Controlled Entity from a
Single Employer Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer (as defined in Section 4001(a)(2) of ERISA)
or a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA has occurred or is reasonably expected to occur, except as
could not reasonably be expected to have a Material Adverse Effect. Except as
could not reasonably be expected to have a Material Adverse Effect, no
termination of a Single Employer Plan has occurred or is reasonably expected to
occur. No Lien against the Borrower or any Commonly Controlled Entity in favor
of the PBGC or a Single Employer Plan or a Multiemployer Plan has arisen during
the past five years, except as could not reasonably be expected to have a
Material Adverse Effect. No non-exempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) has occurred or is
reasonably expected to occur with respect to any Plan, except as could not
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any Commonly Controlled Entity has had a complete or partial withdrawal from
any Multiemployer Plan and neither the Borrower nor any Commonly Controlled
Entity reasonably would become subject to any liability under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made, except, in each case, for
any liability that could not reasonably be expected to result in a Material
Adverse Effect. No failure to make a required contribution to a Multiemployer
Plan has occurred or is reasonably expected to occur, except as could not
reasonably be expected to have a Material Adverse Effect. No such Multiemployer
Plan is Insolvent or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), except as could not reasonably
be expected to have a Material Adverse Effect. 5.14 Investment Company Act;
Other Regulations. No Loan Party is an “investment company,” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended. No Loan Party is subject to regulation under
any Requirement of Law (other than Regulation X of the Board, as amended) that
limits its ability to incur Indebtedness. 66



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc083.jpg]
5.15 Capital Stock and Ownership Interests of Subsidiaries. As of the Closing
Date (a) Schedule 5.15 sets forth the name and jurisdiction of formation or
incorporation of each Group Member and, as to each such Group Member (other than
Holdings), states the beneficial and record owners thereof and the percentage of
each class of Capital Stock owned by any Loan Party, and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees, independent
contractors or directors and directors’ qualifying shares) of any nature
relating to any Capital Stock of any Group Member (other than Holdings), except
as created by the Loan Documents or as permitted hereby. Except as listed on
Schedule 5.15, as of the Closing Date, no Group Member owns any interests in any
joint venture, partnership or similar arrangements with any Person. 5.16 Use of
Proceeds. The proceeds of the Initial Term Loans shall be used to effect the
Transactions, including the payment of fees and expenses related thereto. The
proceeds of the Revolving Loans shall be used on and after the Closing Date to
finance working capital and for general corporate purposes of the Borrower and
its Subsidiaries. The Letters of Credit and Swingline Loans shall be used for
working capital and general corporate purposes of the Borrower and its
Subsidiaries. 5.17 Environmental Matters. Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
(a) the facilities and properties owned or, to the Borrower’s knowledge, leased
or operated by any Group Member (the “Properties”) do not contain any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute a violation of, or could reasonably be expected to give rise to
liability under, any Environmental Law; (b) no Group Member has received any
written claim, demand, notice of violation, or of actual or potential liability
with respect to any Environmental Laws relating to any Group Member; (c)
Materials of Environmental Concern have not been transported, sent for treatment
or disposed of from the Properties by any Group Member or, to the Borrower’s
knowledge, by any other person in violation of, or in a manner or to a location
that could reasonably be expected to result in any Group Member incurring
liability under, any Environmental Law, nor have any Materials of Environmental
Concern been released, generated, treated, or stored by any Group Member or, to
the Borrower’s knowledge, by any other person at, on, under or from any of the
Properties in violation of, or in a manner that could reasonably be expected to
give rise to result in any Group Member incurring liability under, any
applicable Environmental Law; (d) no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which any Group Member is or, to the
Borrower’s knowledge, will be named as a party, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or relating to any Group
Member; (e) each Group Member, the Properties and all operations at the
Properties are in compliance with all applicable Environmental Laws; and (f) no
Group Member has assumed by contract any liability of any other Person under
Environmental Laws, nor is any Group Member paying for or conducting , in whole
or in part, any response or other corrective action to address any Materials of
Environmental Concern at any location pursuant to any Environmental Law. 5.18
Accuracy of Information, etc. No written statement contained in this Agreement,
any other Loan Document or any other document, certificate or statement
furnished by any Loan Party to the Administrative Agent or the Lenders, or any
of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents (including the Lender Presentation) (other
than information of a general economic or 67



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc084.jpg]
industry-specific nature), when taken as a whole, contained as of the date such
statement, information, document or certificate was furnished, any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein not materially misleading in the
light of the circumstances under which such statements were made after giving
effect to any supplements thereto; provided, however, that (i) with respect to
the pro forma financial information contained in the materials referenced above,
the Borrower represents only that the same were prepared in good faith and are
based upon assumptions believed by management of the Borrower to be reasonable
at the time made, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact, is by
its nature inherently uncertain and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount and (ii) no representation is
made with respect to information of a general economic or industry nature. 5.19
Security Documents. The Guarantee and Collateral Agreement and each other
Security Document is, or upon execution will be, effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a valid security
interest in the Collateral described therein and proceeds thereof (to the extent
a security interest can be created therein under the Uniform Commercial Code).
In the case of the Pledged Equity Interests, when stock or interest certificates
representing such Pledged Equity Interests (along with properly completed stock
or interest powers endorsing the Pledged Equity Interest and executed by the
owner of such shares or interests) are delivered to the Collateral Agent, and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement or any other Security Document, when financing statements and other
filings specified on Schedule 5.19 in appropriate form are filed in the offices
specified on Schedule 5.19 and upon the taking of possession or control by the
Collateral Agent of the Collateral with respect to which a security interest may
be perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent required by the Security Documents),
the Collateral Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (other than Intellectual Property, if any,
established under laws of jurisdictions outside the United States, except to the
extent a security interest therein can be perfected by filing of a financing
statement under the Uniform Commercial Code) and the proceeds thereof, as
security for the Obligations, in each case, prior and superior in right to any
other Person (except Liens permitted by Section 8.3) subject, in the case of the
Intellectual Property that is the subject of any application or registration, to
the recordation of appropriate evidence of the Collateral Agent’s Lien in the
United States Patent and Trademark Office and/or United States Copyright Office,
as appropriate, and the taking of actions and making of filings necessary under
the applicable Requirements of Law to obtain the equivalent of perfection. 5.20
Solvency. Holdings and its Subsidiaries (on a consolidated basis), after giving
effect to the Transactions and the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith, will be and
will continue to be Solvent. 5.21 Senior Indebtedness. The Obligations
constitute “senior debt,” “senior indebtedness,” “designated senior debt,”
“guarantor senior debt” or “senior secured financing” (or any comparable term)
of each Loan Party with respect to any Junior Financing. 5.22 Sanctions and
Anti-Corruption Laws. (a) Neither Holdings, the Borrower nor any of their
Subsidiaries or, to the knowledge of Holdings and Borrower, any director,
officer, employee, agent or representative of Holdings or the Borrower, is an
individual or entity (for purposes of only this Section 5.22, “Person”) that is,
or is controlled by Persons that are currently the subject of any sanctions
administered or enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control, the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor is Holdings, the Borrower or any
Subsidiary located, organized or resident in a Sanctioned Country. Holdings, the
Borrower, and their Subsidiaries have instituted and maintain policies and
procedures designed to ensure compliance with all applicable Sanctions. Each of
Holdings, the Borrower and their Subsidiaries represent that it will not,
directly or indirectly, use any Loan, Letter of Credit or proceeds of the
transaction, or lend, contribute or otherwise make available such Loan, Letter
of Credit or proceeds to any subsidiary, joint venture partner or other Person,
to fund any activities of or business with any Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions, 68



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc085.jpg]
or in any other manner that will result in a violation by any Person (including
any Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions. (b) Neither the Borrower nor any of its
Subsidiaries nor, to the knowledge of the Borrower, any director, officer, agent
or employee of the Borrower or any of its Subsidiaries is aware of or has taken
any action, directly or indirectly, that would result in a violation by such
persons of the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”) or any other applicable
anti-bribery or anti-corruption law (“Anti-Corruption Laws”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Borrower and its Subsidiaries have
conducted their businesses in compliance with the FCPA. No part of the proceeds
of the Loans or Letters of Credit will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Law. 5.23 [Reserved].
5.24 Patriot Act. The Borrower and each of its Subsidiaries are in compliance in
all material respects with (a) the Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act and (c) other federal or
state laws relating to “know your customer” and anti-money laundering rules and
regulations. 5.25 EEAAffected Financial Institutions. No Loan Party is an
EEAAffected Financial Institution. 5.26 Beneficial Ownership Certification. As
of the Closing Date, the information included in any Beneficial Ownership
Certification provided to any Lender on or prior to the Closing Date is true and
correct in all respects SECTION 6. CONDITIONS PRECEDENT 6.1 Conditions to
Initial Extension of Credit. The agreement of each Lender to make the initial
extension of credit requested to be made by it is subject to the satisfaction or
waiver, prior to or substantially concurrently with the making of such extension
of credit on the Closing Date, of the following conditions precedent: (a) Loan
Documents. The Administrative Agent shall have received (i) this Agreement,
executed and delivered by Holdings, the Borrower, each Person that is a Lender
as of the Closing Date and each other party listed on the signature pages
hereto, (ii) the Guarantee and Collateral Agreement and each other Security
Document (except for Mortgages and other deliverables as set forth in Section
7.10) required to be delivered on the Closing Date, executed and delivered by
the Borrower and each other Loan Party that is a party thereto, (iii) a
perfection certificate in customary form and substance and (iv) a Note executed
by the Borrower in favor of each Lender that has requested a Note at least two
(2) Business Days in advance of the Closing Date. (b) Transactions. On the
Closing Date, after giving effect to the Transactions, neither Holdings nor any
of its Subsidiaries on a consolidated basis shall have any indebtedness for
borrowed money other than the Facilities and other indebtedness permitted by
Section 8.2. (c) Financial Statements. The Joint Lead Arrangers shall have
received, (i) the financial statements described in Section 5.1 and (ii) the
forecasts of the consolidated financial performance of Holdings and its
Subsidiaries on an annual basis through 2021. 69



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc086.jpg]
(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in the jurisdiction where each Loan Party is organized and
maintains its chief executive office. (e) Fees. The Joint Lead Arrangers and the
Agents shall have received all reasonable and documented out-of-pocket costs and
expenses required to be paid, including without limitation, the reasonable and
invoiced fees and disbursements of Cahill Gordon & Reindel LLP. The Borrower and
its Subsidiaries shall have paid all fees required to be paid on the Closing
Date under (i) that certain Engagement Letter dated June 10, 2019 and (ii) any
fee letters delivered in connection with such Engagement Letter. (f) Closing
Certificate. The Administrative Agent shall have received a certificate of each
Loan Party, dated the Closing Date, substantially in the form of Exhibit F, with
appropriate insertions and attachments including the certificate of
incorporation or certificate of formation, as applicable, of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party. (g) Legal Opinions. The Administrative Agent shall have received the
legal opinions of Weil, Gotshal & Manges LLP, counsel to Holdings and its
Subsidiaries. Such legal opinions shall be addressed to the Agents and the
Lenders and shall cover such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require that are customary for transactions of this kind. (h) Pledged Equity
Interests; Stock Powers; Pledged Notes. Subject to Section 7.10(f), the
Collateral Agent shall have received (i) the certificates representing the
shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, if applicable, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof. (i) Filings, Registrations and Recordings. Each Uniform
Commercial Code financing statement and Intellectual Property Security Agreement
required by the Security Documents to be filed, registered or recorded in order
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 8.3), shall be in proper form for filing,
registration or recordation. (j) Patriot Act, Etc. The Administrative Agent
shall have received, with respect to such documents and other information
requested in writing at least ten (10) Business Days prior to the Closing Date,
(i) all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act and (ii) to the extent a Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five days prior to the Closing Date, any Lender that has
requested, in a written notice to such Borrower at least ten (10) days prior to
the Closing Date, a Beneficial Ownership Certification in relation to such
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (ii) shall be deemed to
be satisfied). (k) Solvency Certificate. The Administrative Agent shall have
received a certificate, in the form of Exhibit H, from a senior financial
officer of Holdings or the Borrower certifying that Holdings and its
subsidiaries, on a consolidated basis after giving effect to the Transactions
and the other transactions contemplated hereby are Solvent. 70



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc087.jpg]
(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement (except as set forth in Section 7.10). (m) Refinancing.
Substantially concurrently with the initial funding of the Term Loans hereunder,
the Refinancing shall have been consummated. 6.2 Conditions to Each Extension of
Credit. The agreement of each Lender to make any extension of credit (other than
the amendment, modification, renewal or extension of a Letter of Credit which
does not increase the face amount, of such Letter of Credit and except as
otherwise expressly set forth herein) requested to be made by it is subject to
the satisfaction of the following conditions precedent: (a) Representations and
Warranties. Each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except to the
extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date). (b) No Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the extensions
of credit requested to be made on such date. (c) Notices. The Borrower shall
have delivered to the Administrative Agent and, if applicable, the Issuing
Lender, the notice of borrowing or Application, as the case may be, for such
extension of credit in accordance with this Agreement. (d) Compliance with
Certain Financial Covenants. (i) During the Liquidity Testing Period, the
Borrower shall be in compliance with the covenant set forth in Section 8.1(c)
after giving effect to the extensions of credit requested to be made on such
date. (ii) During the Maximum Cash Balance Period, after giving effect to the
extensions of credit requested to be made on such date and any anticipated use
of proceeds thereof within three (3) Business Days of such date, the aggregate
amount of cash and Cash Equivalents held by the Borrower and its Subsidiaries
shall not exceed $75,000,000. (iii) The Administrative Agent shall have received
a certificate of a Responsible Officer of Holdings certifying as to compliance
with, and setting out in reasonable detail the calculations demonstrating
compliance with, the conditions set forth above in Sections 6.2(d)(i) and
6.2(d)(ii). Each borrowing by and issuance or amendment of a Letter of Credit
(other than the amendment, modification, renewal or extension of a Letter of
Credit which does not increase the face amount, of such Letter of Credit and
except as otherwise expressly set forth herein) on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied. SECTION 7. AFFIRMATIVE COVENANTS The Borrower
hereby agrees that, so long as the Commitments remain in effect, any Letter of
Credit remains outstanding or any Loan or other amount is owing to any Lender or
Agent hereunder (other than Unasserted Contingent Obligations, Letters of Credit
that have been Cash Collateralized and any amount owing under Specified Hedge
Agreements and Specified Cash Management Agreements), Holdings shall and shall
cause each of its Subsidiaries to: 71



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc088.jpg]
7.1 Financial Statements. Furnish to the Administrative Agent which shall
distribute to each Lender: (a) as soon as available, but in any event within
ninety (90) days after the end of each fiscal year of Holdings, beginning with
the fiscal year ending on December 31, 2019, (i) a copy of the audited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such year and the related audited consolidated statements of income
or operations, members’ equity and cash flows for such year, setting forth, in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit (other than upcoming maturity of the
Facilities or any default or potential default under Section 8.1), by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing and (ii) a narrative report and management’s discussion and
analysis of the financial condition and results of operations of Holdings for
such fiscal year, as compared to amounts for the previous fiscal year; and (b)
as soon as available, but in any event within forty-five (45) days after the end
of each of the first three quarterly periods of each fiscal year of Holdings,
beginning with the quarter ending June 30, 2019, (i) the unaudited consolidated
balance sheet of Holdings and its consolidated Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of income or
operations, and cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth, in each case in comparative form
the figures for the previous year, certified by a Responsible Officer of
Holdings as fairly presenting in all material respects the financial condition,
results of operation, and cash flows of Holdings in accordance with GAAP applied
consistently throughout the periods reflected therein (subject to normal
year-end audit adjustments and the absence of footnotes) and (ii) a narrative
report and management’s discussion and analysis of the financial condition and
results of operations for such fiscal quarter and the then elapsed portion of
the fiscal year, as compared to the corresponding period of the previous fiscal
year. Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at www.lantheus.com (or such other website specified by
the Borrower to the Administrative Agent from time to time); or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that, (x) to the extent the Administrative
Agent so requests, the Borrower shall deliver paper copies of such documents to
the Administrative Agent until a written request to cease delivering paper
copies is given by the Administrative Agent and (y) the Borrower shall notify
the Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to herein, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Notwithstanding the foregoing, if (i) Holdings’ financial statements are
consolidated with its direct or indirect parent’s financial statements or (ii)
any direct or indirect parent of Holdings is subject to periodic reporting
requirements of the Exchange Act and Holdings is not, then the requirement to
deliver consolidated financial statements of Holdings and its Subsidiaries
pursuant to Sections 7.1(a) and 7.1(b) and the related narrative discussion and
analysis and opinion of an independent certified public accountant, as
applicable, may be satisfied by delivering consolidated financial statements of
such direct or indirect parent of Holdings accompanied by a schedule showing, in
reasonable detail, consolidating adjustments, if any, attributable solely to
such direct or indirect parent and any of its subsidiaries that are not Holdings
or any of its Subsidiaries, and the related narrative discussion and analysis
and opinion of an independent certified public accountant, as applicable, of
such direct or indirect parent; provided, that any such opinion of an
independent certified public accountant shall otherwise meet the requirements of
Section 7.1(a)(i) and shall relate solely to Holdings, its Subsidiaries, and
such direct or indirect parent (as applicable) but, in the case of such indirect
parent, only if such indirect parent has no direct or indirect Subsidiaries
other than (i) the direct parent of Holdings, Holdings and its Subsidiaries and
(ii) any intermediate parent that itself 72



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc089.jpg]
has no direct or indirect Subsidiaries other than the direct parent of Holdings,
Holdings and its Subsidiaries and one or more other intermediate parents that
meet the requirements of this clause (ii). 7.2 Certificates; Other Information.
Furnish to the Administrative Agent and the Collateral Agent (as applicable):
(a) concurrently with the delivery of any financial statements pursuant to
Section 7.1(a) or (b), a Compliance Certificate of a Responsible Officer of the
Borrower (i) certifying that no Default or Event of Default has occurred and is
continuing except as specified in such certificate, (ii) in the case of
financial statements delivered pursuant to Section 7.1(a), to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, listing any Intellectual Property which is the subject of a
United States federal registration or federal application (including
Intellectual Property included in the Collateral which was theretofore
unregistered and becomes the subject of a United States federal registration or
federal application) acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (ii) (or, in the case of the first
such list so delivered, since the Closing Date), and promptly deliver to the
Collateral Agent an Intellectual Property Security Agreement suitable for
recordation in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, or such other instrument in form and
substance reasonably acceptable to the Administrative Agent, and undertake the
filing of any instruments or statements as shall be reasonably necessary to
create, record, preserve, protect or perfect the Collateral Agent’s security
interest in such Intellectual Property and (iii) setting forth the reasonably
detailed calculations demonstrating compliance with Section 8.1; (b) as soon as
available, and in any event no later than ninety (90) days after the end of each
fiscal year of the Borrower, a detailed consolidated budget for the following
fiscal year shown on a quarterly basis (including a projected consolidated
balance sheet of Holdings and its Subsidiaries as of the end of the following
fiscal year, the related consolidated statements of projected cash flow and
projected income and a description of the underlying assumptions applicable
thereto) (collectively, the “Projections”), which Projections shall, in each
case, be accompanied by a certificate of a Responsible Officer of Holdings
stating that such Projections are based on reasonable estimates, information and
assumptions at the time prepared; (c) promptly after the same are filed, copies
of all annual, regular or periodic and special reports and registration
statements which the Loan Parties may file or be required to file with the SEC
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; (d) promptly, such additional financial and other information regarding
the business, financial or corporate affairs of Holdings or any of its
Subsidiaries as the Administrative Agent may from time to time reasonably
request, including, without limitation, other information with respect to the
Patriot Act; and (e) concurrently with the delivery of a Compliance Certificate
pursuant to Section 7.2(a), any change in the information provided in the
Beneficial Ownership Certification provided to any Lender that would result in a
change to the list of beneficial owners identified in such certification since
the later of the date of such Beneficial Ownership Certification or the most
recent list provided; (f) no later than five (5) Business Days after the last
day of each calendar month, provide a certificate of a Responsible Officer of
the Borrower setting forth the Consolidated Liquidity as of the last day of such
month. 7.3 Payment of Taxes. Pay all Taxes, assessments, fees or other charges
imposed on it or any of its property by any Governmental Authority before they
become delinquent, except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or (b) where the failure to
pay could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. 73



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc090.jpg]
7.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence except as permitted hereunder
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business,
including, without limitation, all necessary Governmental Authorizations,
except, in each case, as otherwise permitted by Section 8.4 and except, in the
case of clause (i) above solely with respect to Holdings or any Subsidiary of
the Borrower, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) Comply with all
Organizational Documents and Requirements of Law (including, without limitation,
and as applicable, ERISA and the Code), except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. 7.5 Maintenance of Property; Insurance. (a) Except as
permitted by Section 8.5, keep all material Property useful and necessary in its
business in good working order and condition, subject to casualty, condemnation,
ordinary wear and tear and obsolescence and (b) maintain insurance with
financially sound and reputable insurance companies on all its Property in at
least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business. The Borrower will furnish to the Administrative Agent, upon its
reasonable request, information in reasonable detail as to the insurance so
maintained. If any improvement located on any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent. 7.6 Inspection of Property;
Books and Records; Discussions. Keep proper books of records and account in
which full, true and correct entries in conformity with GAAP shall be made of
all material dealings and transactions in relation to its business and
activities and permit representatives of the Administrative Agent who may be
accompanied by any Lender to visit and inspect any of its properties (which
inspection shall not include any invasive sampling of the Environment) and
examine and make abstracts from any of its books and records at any reasonable
time during normal business hours and upon reasonable advance notice to the
Borrower and to discuss the business, operations, properties and financial and
other condition of the Group Members with the officers of the Group Members and
with their independent certified public accountants (provided, that the Borrower
or its Subsidiaries may, at their option, have one or more employees or
representatives present at any discussion with such accountants); provided,
that, unless an Event of Default has occurred and is continuing, only one (1)
such visit in any calendar year shall be permitted and such visit shall be at
the Borrower’s expense. 7.7 Notices. Promptly give notice to the Administrative
Agent of: (a) the occurrence of any Default or Event of Default; (b) any (i)
default or event of default under any Contractual Obligation of any Group Member
that could reasonably be expected to have a Material Adverse Effect or (ii)
litigation, investigation or proceeding that may exist at any time between any
Group Member and any Governmental Authority, which could reasonably be expected
to have a Material Adverse Effect; (c) the filing or commencement of, or any
written threat or notice of intention of any person to file or commence, any
action, suit, litigation or proceeding, whether at law or in equity by or before
any Governmental Authority (i) which could reasonably be expected to have a
Material Adverse Effect or (ii) which relates to any Loan Document; 74



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc091.jpg]
(d) the following events, as soon as possible and in any event within thirty
(30) days after a Responsible Officer of the Borrower obtains actual knowledge
thereof, except to the extent as such events could not reasonably be expected to
have a Material Adverse Effect: (i) the occurrence of any Reportable Event with
respect to any Single Employer Plan, a failure to make any required contribution
to any Single Employer Plan or Multiemployer Plan, the creation of any Lien
against the Borrower or any Commonly Controlled Entity in favor of the PBGC or a
Single Employer Plan or Multiemployer Plan or any withdrawal from, or the
termination or Insolvency of, any Multiemployer Plan or (ii) the institution of
proceedings or the taking of any other action by the PBGC or the Borrower or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination or Insolvency of, any Single Employer Plan
or Multiemployer Plan; and (e) any development or event that has had or could
reasonably be expected to have a Material Adverse Effect. Each notice pursuant
to this Section 7.7 shall be accompanied by a statement of a Responsible Officer
setting forth details of the occurrence referred to therein and stating what
action, if any, the Borrower or the relevant Subsidiary proposes to take with
respect thereto. 7.8 Environmental Laws. (a) Comply with, and use commercially
reasonable efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and use commercially reasonable efforts to ensure that
all tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except, in each case, to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect. (b) Conduct and complete all investigations, studies, sampling
and testing, and all remedial, removal and other actions required under
Environmental Laws to address Materials of Environmental Concern, and promptly
comply with all lawful orders and directives of all Governmental Authorities
regarding Environmental Laws, except to the extent the failure to do so could
not reasonably be expected to have a Material Adverse Effect. 7.9 OFAC; FCPA;
Patriot Act. (a) Comply in all material respects with the requirements described
in Section 5.22(a) and 5.24. (b) Not directly, or to its knowledge, indirectly,
use any part of the proceeds of the Loans for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Law. 7.10 Post-Closing; Additional Collateral, etc. (a)
With respect to any property acquired after the Closing Date by any Group Member
(other than (x) any property described in clauses (b), (c) or (d) below, (y)
property acquired by any Group Member that is not a Loan Party and (z) property
that is not required to become subject to Liens in favor of the Collateral Agent
pursuant to the Loan Documents) as to which the Collateral Agent, for the
benefit of the Secured Parties, does not have a perfected Lien, promptly (but in
any event within sixty (60) days following such acquisition or such later date
as the Collateral Agent may agree) (i) execute and deliver to the Collateral
Agent such amendments to the applicable Security Document or such other
documents as the Collateral Agent deems reasonably necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in such property, and (ii) take all actions reasonably
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in such property,
subject only to Liens permitted by 75



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc092.jpg]
Section 8.3, including, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the applicable Security
Document or by law and, in the case of Intellectual Property subject to a United
States federal registration or federal application, the delivery for filing of
an Intellectual Property Security Agreement suitable for recordation in the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, or such other instrument in form and substance reasonably
acceptable to the Collateral Agent, or as may be reasonably requested by the
Collateral Agent. (b) With respect to any fee interest in any real property
having a fair market value (together with improvements thereof), as reasonably
determined by the Borrower, of at least $2,500,000 owned or acquired after the
Closing Date by any Group Member (other than (x) any such real property subject
to a Lien expressly permitted by Section 8.3(g), (y) real property acquired by a
Group Member that is not a Loan Party and (z) the Sale Leaseback Property),
promptly (but in any event within ninety (90) days or such later date as the
Collateral Agent may agree) (i) execute and deliver a first priority Mortgage
subject to Liens permitted under Section 8.3, in favor of the Collateral Agent,
for the benefit of the Secured Parties, covering such real property, (ii)
provide the Secured Parties with a policy of title insurance (or marked up title
insurance commitment having the effect of a policy of title insurance) covering
such real property in an amount at least equal to the purchase price of such
real property (or such other amount as shall be reasonably acceptable to the
Collateral Agent; provided, that in jurisdictions that impose mortgage recording
taxes, the Security Documents shall not secure indebtedness in an amount
exceeding 105% of the fair market value of the Mortgaged Property, as reasonably
determined in good faith by the Loan Parties and reasonably acceptable to
Collateral Agent), as well as a Survey or any existing survey together with a no
change affidavit from the mortgagor in lieu thereof, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent, (iii)
deliver to the Collateral Agent legal opinions relating to, among other things,
the enforceability, due authorization, execution and delivery of the applicable
Mortgage, which opinions shall be in customary form and substance reasonably
satisfactory to the Collateral Agent and (iv) deliver to the Administrative
Agent a “Life-of-Loan” Federal Emergency Standard Flood Hazard Determination
(together with a notice about Special Flood Hazard Area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
thereto), and if such Mortgaged Property is located in a Special Flood Hazard
Area, evidence of flood insurance confirming that such insurance has been
obtained and any and all other documents as the Collateral Agent may reasonably
request, in each case, in form and substance reasonably satisfactory to the
Collateral Agent. (c) With respect to any new Wholly Owned Subsidiary (other
than an Excluded Subsidiary) created or acquired after the Closing Date by any
Group Member (except that, for the purposes of this clause (c), the term
Subsidiary shall include any existing Wholly Owned Subsidiary that ceases to be
an Excluded Subsidiary), promptly (but in any event within sixty (60) days or
such later date as the Collateral Agent may agree) (i) execute and deliver to
the Collateral Agent such Security Documents as the Collateral Agent deems
reasonably necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by any Loan Party, (ii)
deliver to the Collateral Agent the certificates, if any, representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such new Subsidiary (A) to become a party to the applicable Security Documents,
(B) to take such actions reasonably necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest (subject to Liens permitted by Section 8.3 hereof) in
all or substantially all, or any portion of the property of such new Subsidiary
that is required to become subject to a Lien in favor of the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the Loan Documents as the
Collateral Agent shall determine, in its reasonable discretion, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Collateral Agent and (C) deliver to the Collateral Agent a
certificate of such Subsidiary, substantially in the form of Exhibit F, with
appropriate insertions and attachments, and (iv) if reasonably requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in customary form and
substance; provided, that such opinions will only be given as to Subsidiaries
other than Immaterial Subsidiaries. (d) With respect to any new “first-tier”
Foreign Subsidiary or Disregarded Domestic Person created or acquired after the
Closing Date (other than any Foreign Subsidiary (i) excluded pursuant to Section
7.10(g) or (ii) that is an Immaterial Subsidiary) by any Loan Party, promptly
(but in any event within sixty (60) days or such later date as the Collateral
Agent may agree) (A) execute and deliver to the Collateral Agent such Security
76



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc093.jpg]
Documents as the Collateral Agent deems reasonably necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any such Loan Party (provided, that in no event
shall more than 65% of the total outstanding voting Capital Stock of any such
new Subsidiary be required to be so pledged) and (B) deliver to the Collateral
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Loan Party, as the case may be, and take such other action as may
be reasonably necessary or, in the opinion of the Collateral Agent, desirable to
perfect the Collateral Agent’s security interest therein. (e) Within thirty (30)
days after the Closing Date (or such later date as the Collateral Agent may in
its sole discretion agree), the Collateral Agent shall receive endorsements with
respect to the insurance certificates delivered pursuant to Section 6.1(l),
thereby naming the Collateral Agent, for the benefit of the Secured Parties, as
additional insured and/or mortgagee/loss payee, in each case, in form and
substance reasonably satisfactory to the Collateral Agent. (f) Within sixty (60)
days after the Closing Date (or such later date as the Collateral Agent may in
its sole discretion agree), the Collateral Agent shall receive the certificate
representing 65% of the shares of Capital Stock of Lantheus EU Limited pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for such certificate executed in blank by a duly authorized officer
of the pledgor thereof. (g) Notwithstanding anything to the contrary in this
Section 7.10, (x) clauses (a), (b), (c) and (d) of this Section 7.10 shall not
apply to (i) any property, new Subsidiary or Capital Stock of a “first-tier”
Foreign Subsidiary created or acquired after the Closing Date, as applicable, as
to which the Administrative Agent and the Borrower have reasonably determined
that (A) the collateral value thereof is insufficient to justify the cost,
burden or consequences (including adverse tax consequences) of obtaining a
perfected security interest therein, (B) under the law of such Foreign
Subsidiary’s jurisdiction of formation, it is unlikely that the Collateral Agent
would have the ability to enforce such security interest if granted or (C) such
security interest would violate any applicable law; (ii) any property which is
otherwise excluded or excepted under the Guarantee and Collateral Agreement or
any corresponding section of any Security Document; or (iii) any Excluded
Assets; and (y) no foreign law security or pledge agreements will be required.
7.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent and the Secured Parties with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the Borrower or any other Loan
Party which may be deemed to be part of the Collateral) pursuant hereto or
thereto. Upon the reasonable exercise by the Administrative Agent, the
Collateral Agent or any Secured Party of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Secured Party may be reasonably required to obtain from the Borrower or any of
its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization. 7.12 [Reserved]. 7.13 Use of Proceeds. The
Borrower shall use the proceeds of the Loans and the Letters of Credit solely as
set forth in Section 5.16. 7.14 Designation of Subsidiaries7.15 . The Borrower
shall be permitted to designate an existing or subsequently acquired or
organized Subsidiary as an Unrestricted Subsidiary after the Closing Date, other
than during the Liquidity Testing Period, by written notice to the
Administrative Agent, so long as (a) no Default has occurred and is continuing
or would result therefrom, (b) immediately after giving effect to such
designation, the 77



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc094.jpg]
Total Net Leverage Ratio on a pro forma basis does not exceed the lesser of (i)
4.00 to 1.00 and (ii) the maximum Total Net Leverage Ratio then in effect under
Section 8.1(a), such compliance to be determined on the basis of the financial
information most recently delivered to Administrative Agent by the Borrower
pursuant to Section 7.1, (c) such Unrestricted Subsidiary shall be capitalized
(to the extent capitalized by the Borrower or any of its Subsidiaries) through
Investments as permitted by, and in compliance with, Section 8.7, (d) without
duplication of clause (c), any assets owned by such Unrestricted Subsidiary at
the time of the initial designation thereof shall be treated as Investments
pursuant to Section 8.7, and (e) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying compliance with the requirements of preceding
clauses (a) through (d), and containing the calculations and information
required by the preceding clause (b). The Borrower may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided, that (i) no Default has occurred and is
continuing or would result therefrom, (ii) immediately after giving effect to
such Subsidiary Resignation, the Total Net Leverage Ratio on a pro forma basis
does not exceed the lesser of (i) 4.00:1.00 and (ii) the maximum Total Net
Leverage Ratio then in effect under Section 8.1(a), such compliance to be
determined on the basis of the financial information most recently delivered to
Administrative Agent by the Borrower pursuant to Section 7.1, (iii) the
representations and warranties set forth in Section 5 and in the other Loan
Documents shall be true and correct in all material respects immediately after
giving effect to such Subsidiary Redesignation, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranties shall have been true and correct in all
material respects as of such earlier date and (iv) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of preceding clauses (i) through (iii); provided, further, that no Unrestricted
Subsidiary that has been designated as a Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary. No
Unrestricted Subsidiary may own Intellectual Property that is material to the
business operations of Holdings, the Borrower or any Subsidiary, or exclusively
license Intellectual Property of Holdings, the Borrower or any Subsidiary.
SECTION 8. NEGATIVE COVENANTS Holdings and the Borrower hereby agree that, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or Agent
hereunder (other than Unasserted Contingent Obligations, Letters of Credit that
have been Cash Collateralized and any amount owing under Specified Hedge
Agreements or any Specified Cash Management Agreements), Holdings shall not, and
shall not permit any of its Subsidiaries to: 8.1 Financial Covenants. (a) Total
Net Leverage Ratio. Permit the Total Net Leverage Ratio, as of the last day of
the most recent fiscal quarter of Holdings then last ended (commencing with the
first fiscal quarter ending after the last day of the Covenant Waiver Period),
to exceed the ratio set forth below opposite the period duringdate on which such
last day occurs: Date of Fiscal Quarter End Ratio Each fiscal quarter end from
and including September 30, 2019 to and including June 30, 4.005.50 to 1.00
2020March 31, 2021 Each fiscal quarter end from and including 3.75 to 1.00
September 30, 2020 to and including June 30, 2021 3.50 to 1.00 September 30,
2021 and thereafter provided, that the Borrower may, in connection with any
Material Acquisition, by written notice to the Administrative Agent for
distribution to the Lenders and not more than an aggregate total of two (2)
times during the term of this Agreement, elect to increase (a “Covenant
Increase”) the maximum Total Net Leverage Ratio by 0.50 to 78



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc095.jpg]
1.00 solely for purposes of (i) determining pro forma compliance with this
Section 8.1 in determining (x) whether such transaction meets the requirements
of a Permitted Acquisition and (y) compliance with Section 2.4(b)(v), Section
3.16(b)(v), Section 8.2(i) and Section 8.2(j) and (ii) determining compliance
with this Section 8.1(a) for a period of four consecutive fiscal quarters
beginning with the fiscal quarter in which such Material Acquisition occurred
(“Adjusted Covenant Period”); provided, further, that (x) in no event shall the
maximum Total Net Leverage Ratio permitted by this Section 8.1(a) exceed 4.25 to
1.00 and (y) with respect to the second Covenant Increase, either (i) the
Borrower may not elect a second Covenant Increase for at least two (2) full
fiscal quarters following the end of the first Adjusted Covenant Period elected
by the Borrower or (ii) the Borrower shall be in compliance with this Section
8.1(a) for the two (2) most recently ended periods of four consecutive fiscal
quarters for which financial statements have been delivered without giving
effect to any Covenant Increase or the Material Acquisition related to the
second Covenant Increase. (b) Minimum Interest Coverage Ratio. Permit the
Interest Coverage Ratio, determined as of the last day of the most recent fiscal
quarter of the Borrower then last ended (commencing with the fiscal quarter
ending September 30, 2019), for the period of four consecutive fiscal quarters
ending on the last day of such fiscal quarter, to be less than 3.00 to 1.00.the
ratio set forth below opposite the period during which such last day occurs:
Date of Fiscal Quarter End Ratio From June 30, 2020 through March 31, 2021 2.00
to 1.00 June 30, 2021 and thereafter 3.00 to 1.00 (c) Minimum Liquidity. During
the Liquidity Testing Period, permit the Consolidated Liquidity to be less than
$150,000,000 at any time. 8.2 Indebtedness. Create, issue, incur, assume, become
liable in respect of or suffer to exist any Indebtedness, except: (a)
Indebtedness of any Loan Party pursuant to any Loan Document; (b) unsecured
Indebtedness of (i) any Loan Party owed to any other Loan Party; (ii) any Loan
Party owed to any Group Member; (iii) any Group Member that is not a Loan Party
owed to any other Group Member that is not a Loan Party; and (iv) subject to
Section 8.7(g), any Group Member that is not a Loan Party owed to a Loan Party;
provided, that (x) in the case of clauses (i) and (iv), any such Indebtedness is
evidenced by, and subject to the provisions of, an intercompany note, which
shall be in a form reasonably satisfactory to the Administrative Agent, and (y)
in the case of any such Indebtedness of a Loan Party owed to a Group Member that
is not a Loan Party, such Indebtedness shall be subordinated in right of payment
to the Obligations on terms reasonably satisfactory to the Administrative Agent;
(c) Guarantee Obligations incurred in the ordinary course of business by (i) any
Group Member that is a Loan Party of obligations of any other Loan Party and,
subject to Section 8.7(g), of any Group Member that is not a Loan Party and (ii)
any Group Member that is not a Loan Party of obligations of any Loan Party or
any other Group Member; (d) Indebtedness outstanding on the date hereof and
listed on Schedule 8.2 and any Permitted Refinancing thereof; (e) Indebtedness
incurred to finance the acquisition of fixed or capital assets (including,
without limitation, Capital Lease Obligations) of the Borrower or any Subsidiary
secured by Liens permitted by Section 8.3(g), and any Permitted Refinancing
thereof, in an aggregate principal amount not to exceed $35,000,000 at any one
time outstanding; 79



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc096.jpg]
(f) Hedge Agreements permitted under Section 8.11; (g) Indebtedness of the
Borrower or any Subsidiary in respect of performance, bid, surety, indemnity,
appeal bonds, completion guarantees and other obligations of like nature and
guarantees and/or obligations as an account party in respect of the face amount
of letters of credit in respect thereof, in each case, securing obligations not
constituting Indebtedness for borrowed money (including worker’s compensation
claims, environmental remediation and other environmental matters and
obligations in connection with insurance or similar requirements) provided in
the ordinary course of business; (h) Indebtedness arising from the endorsement
of instruments in the ordinary course of business; (i) Indebtedness of a Person
existing at the time such Person became a Subsidiary of any Loan Party (such
Person, an “Acquired Person”), together with all Indebtedness assumed by the
Borrower or any of its Subsidiaries in connection with any acquisition permitted
under Section 8.7, but only to the extent that (i) such Indebtedness was not
created or incurred in contemplation of such Person becoming a Subsidiary of
such Loan Party or such acquisition, (ii) any Liens securing such Indebtedness
attach only to the assets of the Acquired Person and (iii) after giving pro
forma effect to the acquisition, (x) the Borrower shall be in compliance with
the covenants in Section 8.1, calculated on a pro forma basis and (y) no Event
of Default has occurred and is continuing or would result therefrom; (j)
Unsecured Indebtedness of the Borrower or any of the Subsidiary Guarantors;
provided, that (i) no Event of Default shall exist immediately prior to or after
giving effect to the incurrence of such Indebtedness, (ii) the Total Net
Leverage Ratio, after giving pro forma effect thereto (without “netting” the
cash proceeds of such Indebtedness), does not exceed the lesser of (x) 4.00 to
1.00 and (y) the maximum Total Net Leverage Ratio then in effect under Section
8.1(a), (iii) such Indebtedness shall not require any amortization prior to the
date that is ninety-one (91) days following the Initial Term Loan Maturity Date,
(iv) the maturity of such Indebtedness shall be no earlier than ninety-one (91)
days following the Initial Term Loan Maturity Date and (v) such Indebtedness
shall not be guaranteed by any Person that is not a Loan Party; (k) Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business;
provided, however, that such Indebtedness is extinguished within ten (10)
Business Days of incurrence; (l) Indebtedness of Holdings or any Subsidiary that
may be deemed to exist in connection with agreements providing for
indemnification, purchase price adjustments, Earn-Out Obligations and similar
obligations in connection with investments, acquisitions or sales of assets
and/or businesses; (m) [reserved]; (n) Indebtedness arising from judgments or
decrees not constituting an Event of Default under Section 9.1(h); (o) Guarantee
Obligations incurred by any Loan Party in respect of Indebtedness otherwise
permitted by this Section 8.2; provided, that, any Guarantee Obligations of a
Loan Party in respect of Indebtedness of a Group Member that is not a Loan Party
shall be subject to Section 8.7(g); (p) other Indebtedness of the Borrower or
any of its Subsidiary Guarantors in an aggregate principal amount (for the
Borrower and all Subsidiary Guarantors) not in excess of $35,000,000 at any time
outstanding; provided that no Event of Default has occurred and is continuing or
would result therefrom; 80



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc097.jpg]
(q) Indebtedness of Foreign Subsidiaries and Subsidiaries of the Borrower that
are not Loan Parties not in excess of $50,000,000 at any time outstanding; (r)
Indebtedness representing deferred compensation to future, present or former
employees, officers, directors or consultants of Holdings, the Borrower or any
Subsidiary; (s) Indebtedness consisting of promissory notes issued by any Loan
Party to current or former officers, directors, employees or consultants of any
Group Member (or any spouses, successors, administrators, heirs or legatees of
any of the foregoing) to finance the purchase or redemption of Capital Stock
permitted by Section 8.6(d); (t) Indebtedness consisting of the financing of
insurance premiums in the ordinary course of business; (u) any Indebtedness of
any Group Member that is not a Loan Party owing to another Group Member that is
not a Loan Party under any Cash Pool Obligation; (v) Indebtedness in respect of
overdraft facilities, foreign exchange facilities, payment facilities, cash
management obligations and similar obligations incurred in the ordinary course
of business; (w) Indebtedness in respect of the Permitted Sale Leaseback; (x)
[reserved]; (y) Indebtedness in respect of ordinary course intercompany balances
among Group Members; and (z) Indebtedness in respect of letters of credit and
bank guarantees in an aggregate stated or face amount not to exceed $10,000,000
at any time outstanding. 8.3 Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, whether now owned or hereafter acquired, except
for: (a) Liens for Taxes, assessments or governmental charges or levies (i) that
are not overdue for a period of more than 30 days, (ii) that are being contested
in good faith by appropriate proceedings that stay the enforcement of such
claim; provided, that adequate reserves with respect thereto are maintained on
the books of the Borrower or its Subsidiaries, as the case may be, in conformity
with GAAP, (iii) that arise from government allowed payment plans providing for
payment of Taxes over a period of time not to exceed one year that stay the
enforcement of such Lien and for which adequate reserves have been established
in accordance with GAAP or (iv) that are immaterial amounts; (b) Liens imposed
by law, including, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than sixty (60) days (or, if more than
sixty (60) days overdue, no action has been taken to enforce such Lien) or that
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture and sale of the property or assets
subject to any such Lien; (c) pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation, or
letters of credit or guarantees issued in respect thereof, other than any Lien
imposed by ERISA with respect to a Single Employer Plan or Multiemployer Plan;
(d) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other 81



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc098.jpg]
obligations of a like nature incurred in the ordinary course of business or
letters of credit or guarantees issued in respect thereof; (e) easements, zoning
restrictions, rights-of-way, restrictions, covenants, licenses, encroachments,
protrusions and other similar encumbrances incurred in the ordinary course of
business, and minor title deficiencies, in each case, that do not in any case
individually or in the aggregate materially interfere with the ordinary conduct
of the business of the Borrower or any of its Subsidiaries; (f) Liens in
existence on the date hereof listed on Schedule 8.3 and any renewals or
extensions of any of the foregoing; provided, that no such Lien is spread to
cover any additional property after the Closing Date (other than improvements
thereon) and the Indebtedness secured thereby is permitted by Section 8.2(d);
(g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets; provided, that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the amount of
Indebtedness secured thereby is not increased other than as permitted by Section
8.2(e); (h) Liens created pursuant to the Security Documents or any other Loan
Document; (i) Liens approved by Collateral Agent appearing on the policies of
title insurance being issued in connection with any Mortgages; (j) any interest
or title of a lessor under any lease entered into by the Borrower or any
Subsidiary in the ordinary course of its business and covering only the assets
so leased; (k) licenses, leases or subleases granted to third parties or Group
Members in the ordinary course of business which, individually or in the
aggregate, do not (i) materially impair the use (for its intended purposes) or
the value of the property subject thereto or (ii) materially interfere with the
ordinary course of business of the Borrower or any of its Subsidiaries; (l)
Liens securing judgments not constituting an Event of Default under Section
9.1(h) or securing appeal or other surety bonds related to such judgments; (m)
the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases and consignment arrangements; (n) Liens
existing on property acquired by the Borrower or any Subsidiary at the time such
property is so acquired (whether or not the Indebtedness secured thereby shall
have been assumed) and any modification, replacement, renewal or extension
thereof; provided, that (i) such Lien is not created in contemplation of such
acquisition, (ii) such Lien does not extend to any other property of any Group
Member not subject to such Lien at the time of acquisition (other than
improvements thereon) and (iii) the Indebtedness secured by such Liens is
permitted by Section 8.2(i); (o) (i) bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to cash and Cash Equivalents on
deposit in one or more accounts maintained by any Group Member, in each case,
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided, that, unless such
Liens are nonconsensual and arise by operation of law, in no case shall any such
Liens secure (either directly or indirectly) the repayment of any Indebtedness,
and (ii) Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection; 82



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc099.jpg]
(p) Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods; (q) statutory and common law
landlords’ liens under leases to which the Borrower or any of its Subsidiaries
is a party; (r) Liens on assets of Foreign Subsidiaries and Subsidiaries of the
Borrower that are not Loan Parties securing Indebtedness of such Subsidiaries to
the extent such Indebtedness secured thereby is permitted under Section 8.2; (s)
Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby do not exceed
$30,000,000 at any one time; provided, that no Event of Default has occurred and
is continuing or would result therefrom; (t) Liens arising by virtue of deposits
made in the ordinary course of business to secure liability for premiums to
insurance carriers or Indebtedness permitted under Section 8.2(v); (u) Liens
arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into by any Group Member in the
ordinary course of business; (v) licenses of Intellectual Property granted by
any Group Member in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of the Group Members; (w)
Liens (i) on deposits of cash or Cash Equivalents in favor of the seller of any
property to be acquired in any Permitted Acquisition or any other Investment
permitted by this Agreement to be applied against the purchase price for such
Permitted Acquisition or Investment, (ii) consisting of an agreement to dispose
of any property in a permitted Disposition and (iii) earnest money deposits of
cash or Cash Equivalents made by any Group Member in connection with any letter
of intent or purchase agreement permitted hereunder; (x) Liens on cash or cash
equivalents securing Indebtedness permitted by Section 8.2(z); (y) [reserved];
and (z) Liens in connection with the Permitted Sale Leaseback. 8.4 Fundamental
Changes. Merge into, amalgamate or consolidate with any Person, or permit any
other Person to merge into, amalgamate or consolidate with it, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
Dispose of, all or substantially all of its property or business, except that:
(a) any Subsidiary of the Borrower may be merged, consolidated or be amalgamated
(i) with or into the Borrower (provided, that the Borrower shall be the
continuing or surviving corporation), (ii) with or into any other Subsidiary of
the Borrower (provided, that if only one party to such transaction is a
Subsidiary Guarantor, the Subsidiary Guarantor shall be the continuing or
surviving corporation) or (iii) with or into any other Group Member; provided,
that, any Loan Party may only be merged, consolidated or amalgamated with a
Group Member that is not a Loan Party pursuant to Section 8.7(g); (b) any
Subsidiary of the Borrower may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Subsidiary
Guarantor or any other Group Member; provided, that, any such Disposition by a
Loan Party to a Group Member that is not a Loan Party shall be made pursuant to
Section 8.7(g); 83



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc100.jpg]
(c) any Subsidiary that is not a Loan Party may (i) merge, consolidate or
otherwise combine (including via contribution or sale) with or into any
Subsidiary that is not a Loan Party or (ii) dispose of all or substantially all
of its assets (including any Disposition that is in the nature of a voluntary
liquidation) to (x) another Subsidiary that is not a Loan Party or (y) to a Loan
Party; (d) any Subsidiary may enter into any merger, consolidation or similar
transaction with another Person to effect a transaction permitted under Section
8.7; (e) transactions permitted under Section 8.5 shall be permitted; (f) any
Subsidiary of the Borrower may dissolve, liquidate or wind up its affairs at any
time; provided, that such dissolution, liquidation or winding up, as applicable,
could not reasonably be expected to have a Material Adverse Effect; and (g) so
long as no Event of Default exists or would result therefrom, Holdings may merge
or consolidate or amalgamate with or into any other Person (other than the
Borrower and any of its subsidiaries), so long as (i) Holdings shall be the
continuing or surviving Person or (ii) if the Person formed by or surviving any
such merger or consolidation or amalgamation is not Holdings, (A) the successor
Person shall expressly assume all the obligations of Holdings under this
Agreement and the other Loan Documents to which Holdings is a party pursuant to
a supplement hereto and/or thereto in a form reasonably satisfactory to the
Administrative Agent; (B) such successor shall be an entity organized under the
laws of the United States, any state thereof or the District of Columbia and (C)
such successor has no Indebtedness or other liabilities and engages in no
business activities and owns no material assets, in each case, other than as
permitted under Section 8.16; provided, that if the conditions set forth in this
clause (A) are satisfied are satisfied, the successor to Holdings will succeed
to, and be substituted for, Holdings under this Agreement; provided, that the
Borrower agrees to provide any documentation and other information about the
successor as shall have been reasonably requested in writing by any Lender
through the Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation; For the avoidance of doubt, nothing
in this Agreement shall prevent Holdings or any Subsidiary thereof from being
converted into, or reorganized or reconstituted as a limited liability company,
limited partnership or corporation; provided, that (i) the Administrative Agent
shall have been provided at least ten (10) days’ prior written notice of such
change (or such other period acceptable to the Administrative Agent in its sole
discretion) and (ii) the relevant Group Member shall take all such actions and
execute all such documents as the Administrative Agent or the Collateral Agent
may reasonably request in connection therewith. 8.5 Disposition of Property.
Dispose of any of its property, whether now owned or hereafter acquired, or, in
the case of the Borrower or any Subsidiary, issue or sell any shares of the
Borrower’s or such Subsidiary’s Capital Stock to any Person, except: (a)
Dispositions of obsolete, damaged, uneconomic or worn out machinery, parts,
property or equipment, or property or equipment no longer used or useful, in the
conduct of its business, whether now owned or hereafter acquired; (b) the sale
of inventory and owned or leased vehicles, each in the ordinary course of
business; (c) Dispositions permitted by Sections 8.4(a), (b), (c), (d) and (f);
(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor or, if such Subsidiary is not a Loan Party, to any
other Group Member; 84



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc101.jpg]
(e) any Subsidiary of the Borrower may Dispose of any assets to the Borrower or
any Subsidiary Guarantor or any other Group Member, and any Subsidiary that is
not a Subsidiary Guarantor may Dispose of any assets, or issue or sell Capital
Stock, to any other Subsidiary that is not a Subsidiary Guarantor; provided,
that, any such Disposition by a Loan Party to a Group Member that is not a Loan
Party is made pursuant to Section 8.7(g); (f) Dispositions of cash or Cash
Equivalents in the ordinary course of business in transactions not otherwise
prohibited by this Agreement; (g) licenses granted by the Loan Parties with
respect to Intellectual Property, or leases or subleases, granted to third
parties in the ordinary course of business which, individually or in the
aggregate, do not materially interfere with the ordinary conduct of the business
of the Loan Parties or any of their Subsidiaries, taken as a whole; (h) the
Disposition of other property; provided, that at least 75% of the consideration
received in connection therewith consists of cash or Cash Equivalents; (i) the
issuance or sale of shares of any Subsidiary’s Capital Stock to qualify
directors if required by applicable law; (j) Dispositions or exchanges of
equipment or real property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property; (k) Dispositions of leases entered into in
the ordinary course of business, to the extent that they do not materially
interfere with the business of the Loan Parties and their Subsidiaries, taken as
a whole; (l) the abandonment or other Disposition of Intellectual Property that
is, in the reasonable judgment of the Borrower, no longer economically
practicable to maintain and material in the conduct of the business of the Loan
Parties and their Subsidiaries, taken as a whole; (m) the Disposition of
Property which constitutes a Recovery Event; (n) Dispositions consisting of the
sale, transfer, assignment or other Disposition of accounts receivable in
connection with the collection, compromise or settlement thereof in the ordinary
course of business and not as part of a financing transaction; (o) Dispositions
constituting Investments in compliance with Section 8.7; (p) dispositions of
non-core assets acquired in connection with any Permitted Acquisition in an
aggregate amount not to exceed $4,000,000 per calendar year; (q) the disposition
of property which constitutes, or which is subject to, a Recovery Event; (r)
Dispositions of Investments in joint ventures to the extent required by, or made
pursuant to customary buy/sell arrangements between, the joint venture parties
set forth in joint venture arrangements and similar binding arrangements; (s)
sale or issuances of Qualified Capital Stock of Holdings to future, present or
former employees, officers, directors or consultants in respect of compensation
of services; (t) the unwinding of any Hedge Agreements; 85



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc102.jpg]
(u) Dispositions of intellectual property, so long as (i) the subject
intellectual property solely relates to products that are still in the
development phase and (ii) such disposition is made for cash and Cash
Equivalents in an amount not less than the fair market value of such property;
(v) Dispositions listed on Schedule 8.5; (w) the Disposition of other property
having a fair market value not to exceed $30,000,000; and (x) the Permitted Sale
Leaseback. 8.6 Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock or other common equity interests of the
Person making such dividend) on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of any Group
Member, in each case, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Holdings or any Subsidiary (collectively,
“Restricted Payments”), except that: (a) any Subsidiary may make Restricted
Payments to the Borrower or any Subsidiary Guarantor or any other Person that
owns a direct equity interest in such Subsidiary in proportion to such Person’s
ownership interest in such Subsidiary; (b) each Subsidiary may make Restricted
Payments to the Borrower and to Wholly Owned Subsidiaries (and, in the case of a
Restricted Payment by a non-Wholly Owned Subsidiary, to the Borrower and any
Subsidiary and to each other owner of Capital Stock or other equity interests of
such Subsidiary on a pro rata basis based on their relative ownership
interests); (c) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Holdings may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire any such shares, in each case, to the extent consideration
therefor consists of the proceeds received from the substantially concurrent
issue of new shares of Qualified Capital Stock; (d) (i) Holdings may make a
Restricted Payment to (or to allow any direct or indirect parent thereof to) pay
for the repurchase, retirement or other acquisition of Capital Stock of Holdings
(or any direct or indirect parent thereof) held by any future, present or former
officers, directors, employees or consultants of any Group Member (or any
spouses, successors, administrators, heirs or legatees of any of the foregoing)
upon the death, disability or termination of employment or services of such
individual, and (ii) any Group Member may purchase, redeem or otherwise acquire
any Capital Stock from the present or former employees, officers, directors and
consultants of any Group Member (or any spouses, successors, administrators,
heirs or legatees of any of the foregoing) pursuant to the terms of any employee
stock option, incentive stock or other equity-based plan or arrangement;
provided, that the aggregate amount of payments under this clause (d) shall not
exceed in any fiscal year $3,000,000 (with unused amounts in any fiscal year
being carried over to succeeding fiscal years subject to a maximum of $6,000,000
in any fiscal year) plus, in each case, (x) any proceeds received by any Group
Member after the date hereof in connection with the issuance of Qualified
Capital Stock that are used for the purposes described in this clause (d) plus
(y) the net cash proceeds of any “key-man” life insurance policies of any Group
Member that have not been used to make any repurchases, redemptions or payments
under this clause (d); (e) [reserved]; (f) the Borrower or its Subsidiaries may
make Permitted Tax Distributions; 86



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc103.jpg]
(g) (i) to the extent actually used by Holdings to pay such taxes, costs and
expenses, the Borrower may make Restricted Payments to or on behalf of Holdings
in an amount sufficient to pay franchise taxes or similar taxes or fees required
to maintain the legal existence of Holdings or its qualification to do business,
(ii) the Borrower may make Restricted Payments to or on behalf of Holdings in an
amount sufficient to pay out-of-pocket legal, accounting and filing costs and
other expenses in the nature of overhead in the ordinary course of business of
Holdings (or any direct or indirect parent thereof) to the extent such expenses
are attributable to the ownership or operation of the Borrower and the
Subsidiaries in an aggregate amount not to exceed $5,000,000 in any fiscal year,
(iii) the Borrower may make Restricted Payments to or on behalf of Holdings (or
any direct or indirect parent thereof) to enable Holdings to pay fees, salaries,
bonuses, expenses and indemnities owing to directors, officers and employees of
Holdings (or any direct or indirect parent thereof) to the extent such expenses
are attributable to the ownership or operation of the Borrower and the
Subsidiaries and (iv) the Borrower may make Restricted Payments to Holdings in
an amount sufficient to pay any Public Company Costs; (h) the Borrower may make
Restricted Payments to Holdings (or any direct or indirect parent thereof) the
proceeds of which are used to make cash payments in lieu of issuing fractional
shares in connection with the exercise of warrants, options, or other securities
convertible into or exchangeable for Capital Stock in an amount not to exceed
$250,000 in any fiscal year; (i) Holdings may make Restricted Payments
constituting non-cash repurchases of Capital Stock of Holdings (or any direct or
indirect parent thereof) deemed to occur upon exercise or vesting of stock
options or warrants (or equivalent) if such Capital Stock represents a portion
of the exercise price and/or related tax liability of such options or warrants
(or equivalent); (j) to the extent constituting Restricted Payments, any Group
Member may enter into transactions expressly permitted by Sections 8.4, 8.5 or
8.7; (k) [reserved]; (l) [reserved]; (m) other than during the Liquidity Testing
Period, Holdings and the Borrower may make additional Restricted Payments (i) in
an aggregate amount not to exceed $25,000,000 minus (A) the amount of Restricted
Debt Payments made in reliance on Section 8.8(a)(iii)(B) minus the outstanding
amount of any Investments made in reliance on Section 8.7(e)(ii); provided,
that, no Default or Event of Default has occurred and is continuing or would
result therefrom; (n) the Borrower may make Restricted Payments to Holdings to
fund Restricted Payments to be made by Holdings pursuant to clause (c), (d),
(e), (f), (m) or (o) of this Section 8.6; and (o) other than during the
Liquidity Testing Period, Holdings and the Borrower may make additional
Restricted Payments so long as, after giving effect thereto on a pro forma
basis, the Total Net Leverage Ratio does not exceed 2.25 to 1.00; provided,
that, no Default or Event of Default has occurred and is continuing or would
result therefrom. 8.7 Investments. Make any advance, loan, extension of credit
(by way of guarantee or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business line or unit of, or a division of, or make any
other investment in, any Person (all of the foregoing, “Investments”), except:
(a) extensions of trade credit in the ordinary course of business; (b)
Investments in cash and Cash Equivalents; 87



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc104.jpg]
(c) Guarantee Obligations permitted by Section 8.2; (d) loans and advances to
present or prospective officers, directors and employees of any Group Member in
the ordinary course of business (including for travel, entertainment, relocation
and similar expenses) in an aggregate amount for all Group Members not to exceed
$2,500,000 at any time outstanding; (e) Investments made after the Closing Date
by the Borrower or any of its Subsidiaries in an aggregate amount (valued at
cost, if applicable) not to exceed (i) $25,000,000, plus (ii) $25,000,000, minus
the amount of Restricted Payments made in reliance on Section 8.6(m), minus any
Restricted Debt Payments made in reliance on Section 8.8(a)(iii)(B); (f)
intercompany Investments by (i) any Group Member in any Loan Party; provided,
that all such intercompany Investments to the extent such Investment is a loan
or advance owed to a Loan Party are evidenced by an intercompany note and (ii)
any Group Member that is not a Loan Party to any other Group Member that is not
a Loan Party; (g) other than during the Liquidity Testing Period, intercompany
Investments by any Loan Party in any Subsidiary, that, after giving effect to
such Investment, is not a Subsidiary Guarantor (including, without limitation,
Guarantee Obligations with respect to obligations of any such Subsidiary, loans
made to any such Subsidiary, Investments resulting from mergers with or sales of
assets to any such Subsidiary and Investments in Foreign Subsidiaries) and
Investments by any Subsidiaries that are not Loan Parties in an aggregate amount
(valued at cost) not to exceed $30,000,000 at any time outstanding; provided
that no Event of Default has occurred and is continuing or would result
therefrom; (h) Investments in the ordinary course of business consisting of
endorsements for collection or deposit or lease, utility and other similar
deposits and deposits with suppliers in the ordinary course of business; (i)
other than during the Liquidity Testing Period, Permitted Acquisitions,
including Investments by any Loan Party in any Foreign Subsidiary the proceeds
of which are promptly used by such Foreign Subsidiary (directly or indirectly
through another Foreign Subsidiary) to consummate a Permitted Acquisition of
Persons organized under the laws of, and/or assets located in, a jurisdiction
other than the United States or any State thereof (and pay fees and expenses
incurred in connection therewith); (j) Investments consisting of Hedge
Agreements permitted by Section 8.11; (k) Investments existing as of the Closing
Date and set forth in Schedule 8.7 and any extension or renewal thereof;
provided, that the amount of any such Investment is not increased at the time of
such extension or renewal; (l) Investments consisting of extensions of credit in
the nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors or other Persons to the extent reasonably necessary in order to prevent
or limit loss or in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, suppliers or customers arising in the ordinary course of
business; (m) Investments received as consideration in connection with
Dispositions permitted under Section 8.5 and Investments as consideration for
services provided by the Borrower and its Subsidiaries; 88



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc105.jpg]
(n) [reserved]; (o) Investments by a Group Member that is not a Loan Party in
the form of Cash Pool Obligations; (p) loans and advances to Holdings (or any
direct or indirect parent thereof) in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to
Holdings (or any direct or indirect parent thereof) in accordance with Section
8.6; (q) promissory notes or other obligations of directors, officers, employees
or consultants of a Group Member in connection with such directors’, officers’,
employees’ or consultants’ purchase of Capital Stock of Holdings (or any direct
or indirect parent thereof), so long as no cash or Cash Equivalent is advanced
by any Group Member in connection with such Investment; (r) purchases and other
acquisitions of inventory, materials, equipment and intangible property in the
ordinary course of business; (s) leases, licenses and sublicenses of real or
personal property in the ordinary course of business; (t) mergers and
consolidations in compliance with Section 8.4 (other than Section 8.4(d)); (u)
[reserved];Investments made in connection with the Progenics Transaction; (v)
other than during the Liquidity Testing Period, Investments in joint ventures
not to exceed $30,000,000 at any time outstanding; provided that no Event of
Default has occurred and is continuing or would result therefrom; (w)
[reserved]; (x) [reserved]; (y) other than during the Liquidity Testing Period,
additional Investments so long as, (i) after giving effect thereto on a pro
forma basis, the Total Net Leverage Ratio does not exceed 2.75 to 1.00 and (ii)
no Event of Default has occurred and is continuing or would result therefrom;
and (z) Investments permitted by Section 8.2(y). 8.8 Optional Payments and
Modifications of Certain Debt Instruments. (a) Make or offer to make any
optional or voluntary payment, prepayment, repurchase or redemption of or
otherwise optionally or voluntarily defease or segregate funds with respect to
any Junior Debt (collectively “Restricted Debt Payments”), except for: (i)
Permitted Refinancings; (ii) [reserved]; (iii) other than during the Liquidity
Testing Period, Restricted Debt Payments in an aggregate amount not to exceed:
(A) $25,000,000, plus 89



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc106.jpg]
(B) $25,000,000, minus the amount of Restricted Payments made in reliance on
Section 8.6(m), minus the amount of any Investments made in reliance on Section
8.7(e)(ii); and (iv) other than during the Liquidity Testing Period, additional
Restricted Debt Payments so long as, after giving effect thereto on a pro forma
basis, the Total Net Leverage Ratio does not exceed 2.25 to 1.00; provided,
that, no Default or Event of Default has occurred and is continuing or would
result therefrom; (b) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any Junior Debt (other than any amendment that is not materially
adverse to the Lenders, it being agreed that any amendment, modification, waiver
or other change that, in the case of any Junior Debt, would extend the maturity
or reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon is not materially adverse to the
Lenders); or amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of any
Qualified Capital Stock that would cause such Qualified Capital Stock to become
Disqualified Capital Stock; and (c) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any Organizational Document of any Loan Party or any Pledged
Company if such amendment, modification, waiver or change could reasonably be
expected to have a Material Adverse Effect. 8.9 Transactions with Affiliates.
Enter into any transaction of any kind involving payments in excess of
$2,000,000 in any fiscal year with any Affiliate of the Borrower, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Holdings or such Subsidiary as would be obtainable
by Holdings or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, except: (a) transactions
between Holdings and its Subsidiaries; (b) loans or advances to directors,
officers and employees permitted under Section 8.7(d) and transactions permitted
by Sections 8.2(r), 8.2(s) and 8.7(q); (c) the payment of reasonable and
customary fees, compensation, benefits and incentive arrangements paid or
provide to, and indemnities provided on behalf of, officers, directors,
employees or consultants of the Borrower, Holdings (or any direct or indirect
parent thereof) or any of its Subsidiaries; (d) (i) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options and stock ownership
plans approved by Holdings’ board of managers (or similar governing body) or the
senior management thereof and (ii) any repurchases of any issuances, awards or
grants issued pursuant to clause (i), in each case, to the extent permitted by
Section 8.6; (e) employment arrangements entered into in the ordinary course of
business between Holdings or any Subsidiary and any employee thereof; (f) any
Restricted Payment permitted by Section 8.6; (g) the Transactions and the
payment of all fees and expenses related to the Transactions as set forth in the
Lender Presentation; (h) [reserved]; 90



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc107.jpg]
(i) Intellectual Property licenses to Group Members in existence on the Closing
Date; (j) sales of Qualified Capital Stock of Holdings to Affiliates of the
Borrower not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith; (k) any
transaction with an Affiliate where the only consideration paid by any Loan
Party is Qualified Capital Stock of Holdings; (l) transactions with customers,
clients, suppliers, joint venture partners or purchasers or sellers of goods and
services, in each case, in the ordinary course of business and otherwise not
prohibited by the Loan Documents; (m) transactions in the ordinary course of
business with (i) Unrestricted Subsidiaries or (ii) joint ventures in which
Holdings or a Subsidiary thereof holds or acquires an ownership interest
(whether by way of Capital Stock or otherwise) so long as the terms of any such
transactions are no less favorable to Holdings or Subsidiary participating in
such joint ventures than they are to other joint venture partners; and (n) the
transactions listed on Schedule 8.9. 8.10 Sales and Leasebacks. Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred, unless (i) the sale of such
property is permitted by Section 8.5 and (ii) any Liens arising in connection
with its use of such property are permitted by Section 8.3. 8.11 Hedge
Agreements. Enter into any Hedge Agreement, except Hedge Agreements entered into
in the ordinary course of business and not for speculative purposes. 8.12
Changes in Fiscal Periods. Permit any change in the fiscal year of the Borrower;
provided, that the Borrower may, upon written notice to the Administrative
Agent, change its fiscal year to any other fiscal year reasonably acceptable to
the Administrative Agent (such acceptance not to be unreasonably withheld or
delayed), in which case, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year. 8.13 Negative Pledge
Clauses. Enter into or suffer to exist or become effective any agreement that
prohibits, limits or imposes any condition upon the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) any agreement governing the Permitted Sale Leaseback, (d)
any restrictions with respect to a Subsidiary imposed pursuant to an agreement
that has been entered into in connection with the Disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary, (e)
customary provisions in leases, licenses and other contracts restricting the
assignment thereof, (f) any licenses in connection with the Subject IP, (g) any
other agreement that does not restrict in any manner (directly or indirectly)
Liens created pursuant to the Loan Documents or any Collateral securing the
Obligations and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of Property of any Loan Party to secure the Obligations and (h) any
prohibition or limitation that (i) exists pursuant to applicable Requirements of
Law, (ii) consists of customary restrictions and conditions contained in any
agreement relating to any transaction permitted under Section 8.4 or the sale of
any property permitted under Section 8.5, (iii) restricts subletting or
assignment of leasehold interests contained in any lease governing a leasehold
interest of any Group Member, (iv) exists in any agreement in effect at the time
such Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement
was not entered into in contemplation of such Person becoming a Subsidiary, (v)
exists in any instrument governing Indebtedness assumed in connection with any
Permitted Acquisition, which encumbrance 91



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc108.jpg]
or restriction is not applicable to any Person, or the Property or assets of any
Person, other than the Person or the Property or assets of the Person so
acquired or (vi) is imposed by any amendments or refinancings that are otherwise
permitted by the Loan Documents or the contracts, instruments or obligations
referred to in clause (b), (c), (d), (e), (f), (g), (h)(iv) or (h)(v); provided,
that such amendments and refinancings are no more materially restrictive with
respect to such prohibitions and limitations than those in effect prior to such
amendment or refinancing (as determined in good faith and, if requested by the
Administrative Agent, certified in writing to the Administrative Agent by a
Responsible Officer of the Borrower). 8.14 Clauses Restricting Subsidiary
Distributions. Enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Subsidiary of the Borrower to
(a) make Restricted Payments in respect of any Capital Stock of such Subsidiary
held by, or pay any Indebtedness owed to, the Borrower or any other Subsidiary
of the Borrower, (b) make loans or advances to, or other Investments in, the
Borrower or any other Subsidiary of the Borrower or (c) transfer any of its
assets to the Borrower or any other Subsidiary of the Borrower, except for such
encumbrances or restrictions existing under or by reason of: (i) any
restrictions existing under the Loan Documents and any Permitted Refinancing
thereof, (ii) any restrictions with respect to a Subsidiary imposed pursuant to
an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary,
(iii) any restrictions set forth in the agreement governing any Indebtedness
incurred under Section 8.2(j), so long as the restrictions set forth therein are
not materially more restrictive than the corresponding provisions in the Loan
Documents, (iv) any agreements governing any purchase money Liens, Capital Lease
Obligations or the Permitted Sale Leaseback otherwise permitted hereby (in which
case, any prohibition or limitation shall only be effective against the assets
financed thereby), (v) restrictions and conditions existing on the date hereof
identified on Schedule 8.14 (but not to any amendment or modification expanding
the scope or duration of any such restriction or condition), (vi) restrictions
or conditions imposed by any agreement relating to Liens permitted by this
Agreement but solely to the extent that such restrictions or conditions apply
only to the property or assets subject to such permitted Lien, (vii) customary
provisions in leases, licenses and other contracts entered into in the ordinary
course of business restricting the assignment thereof, (viii) customary
restrictions in joint venture agreements and other similar agreements applicable
to joint ventures permitted hereunder and applicable solely to such joint
venture, (ix) any agreement of a Foreign Subsidiary governing Indebtedness
permitted to be incurred or permitted to exist under Section 8.2, (x) any
agreement or arrangement already binding on a Subsidiary when it is acquired so
long as such agreement or arrangement was not created in anticipation of such
acquisition, (xi) Requirements of Law, 92



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc109.jpg]
(xii) customary restrictions and conditions contained in any agreement relating
to any transaction permitted under Section 8.4 or the sale of any property
permitted under Section 8.5 pending the consummation of such transaction or
sale, (xiii) any agreement in effect at the time such Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into in
connection with or in contemplation of such Person becoming a Subsidiary of the
Borrower, (xiv) any instrument governing Indebtedness assumed in connection with
any Permitted Acquisition, which encumbrance or restriction is not applicable to
any Person, or the Property or assets of any Person, other than the Person or
the Property or assets of the Person so acquired, or (xv) any encumbrances or
restrictions imposed by any amendments or refinancings that are otherwise
permitted by the Loan Documents or the contracts, instruments or obligations
referred to in clause (vi), (x), (xiii) or (xiv) of this Section; provided, that
such amendments or refinancings are no more materially restrictive with respect
to such encumbrances and restrictions than those in effect prior to such
amendment or refinancing (as determined in good faith and, if requested by the
Administrative Agent, certified in writing to the Administrative Agent by a
Responsible Officer of the Borrower). 8.15 Lines of Business. Enter into any
business, either directly or through any Subsidiary, except for those businesses
in which Holdings and its Subsidiaries are engaged on the date of this Agreement
(after giving effect to the Transactions) or that are reasonably related,
incidental, ancillary or complementary thereto. 8.16 Holding Company. In the
case of Holdings, engage in any business or activity other than (a) the
ownership of all outstanding Capital Stock in the Borrower, (b) maintaining its
corporate existence, (c) participating in tax, accounting and other
administrative activities as a member of the consolidated group of companies,
that includes the Loan Parties, (d) the execution and delivery of the Loan
Documents to which it is a party and the performance of its obligations
thereunder, (e) the incurrence of Indebtedness permitted to be incurred by
Holdings pursuant to Section 8.2, (f) the consummation of any Permitted
Acquisition, so long as any assets acquired in connection with such Permitted
Acquisition are owned by the Borrower or a Subsidiary of the Borrower
immediately following such Permitted Acquisition, (g) Restricted Payments
permitted to be made or received by Holdings under Section 8.6, (h) the
consummation of a Qualified Public Offering or any other issuance of its Capital
Stock, (i) any transaction that Holdings is expressly permitted or contemplated
to enter into or consummate under this Section 8, and (j) activities incidental
to the businesses or activities described in clauses (a) through (i) of this
Section 8.16. SECTION 9. EVENTS OF DEFAULT 9.1 Events of Default. If any of the
following events shall occur and be continuing: (a) the Borrower shall fail to
pay any principal of any Loan or Reimbursement Obligation when due in accordance
with the terms hereof; or the Borrower shall fail to pay any interest on any
Loan or Reimbursement Obligation, fee or any other amount payable hereunder or
under any other Loan Document, within five (5) days after any such interest or
other amount becomes due in accordance with the terms hereof; or (b) any
representation or warranty made or deemed made by any Loan Party herein or in
any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or
93



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc110.jpg]
(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 7.4(a) (with respect to the Borrower only),
Section 7.7(a) or Section 8 of this Agreement; or (d) any Loan Party shall
default in the observance or performance of any other agreement contained in
this Agreement or any other Loan Document (other than as provided in clauses(a)
through (c) of this Section 9.1), and such default shall continue unremedied for
a period of thirty (30) days after any such days after notice to the Borrower
from the Administrative Agent; or (e) any Group Member (i) defaults in making
any payment of any principal of any Material Indebtedness (including any
Guarantee Obligation or Hedge Agreement that constitutes Material Indebtedness,
but excluding the Loans) on the scheduled or original due date with respect
thereto; or (ii) defaults in making any payment of any interest on any such
Material Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (iii)
defaults in the observance or performance of any other agreement or condition
relating to any such Material Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such Material
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Material Indebtedness to
become due prior to its stated maturity or to become subject to a mandatory
offer to purchase by the obligor thereunder or (in the case of any such Material
Indebtedness constituting a Guarantee Obligation) to become payable; or (f) (i)
any Group Member (other than an Immaterial Subsidiary) shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member (other than an Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member (other than an Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of the assets of the Group
Members, taken as a whole, that results in the entry of an order for any such
relief that shall not have been vacated, discharged, or stayed or bonded pending
appeal within sixty (60) days after any such days from the entry thereof; or
(iv) any Group Member (other than an Immaterial Subsidiary) shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or (g) (i) any failure to satisfy the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA, whether or not
waived, shall occur with respect to any Single Employer Plan or any Lien in
favor of the PBGC or a Single Employer Plan or Multiemployer Plan shall arise on
the assets of the Borrower or any Commonly Controlled Entity, (ii) a Reportable
Event shall occur, or proceedings shall commence under Section 4042 of ERISA to
have a trustee appointed, or a trustee shall be appointed, with respect to a
Single Employer Plan, (iii) any Single Employer Plan shall be terminated under
Section 4041(c) of ERISA, (iv) any withdrawal by the Borrower or any Commonly
Controlled Entity from a Single Employer Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) shall occur or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA shall occur, (v) any Group
Member or any Commonly Controlled Entity shall, or is reasonably likely to,
incur any liability in connection with a withdrawal from, or the Insolvency of,
a Multiemployer Plan, (vi) any failure to make a required contribution to a
Multiemployer Plan shall occur, (vii) the occurrence of any event or condition
which could reasonably be 94



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc111.jpg]
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Single Employer Plan, or (viii) any
Group Member shall engage in any nonexempt “prohibited transaction” (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) involving any Plan;
and, in each case, in clauses (i) through (viii) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or (h) one or more judgments or
decrees shall be entered against any Group Member and the same shall not have
been vacated, discharged, stayed or bonded pending appeal for a period of thirty
(30) consecutive days and any such judgments or decrees is for the payment of
money, individually or in the aggregate (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage), of
$20,000,000 or more; or (i) any of the Security Documents shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Subsidiary of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby (except to the extent the loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing Collateral or
to file Uniform Commercial Code continuation statements); or any Loan Party or
any Subsidiary of any Loan Party shall so assert in writing; or (j) the
guarantee contained in Section 2 of the Guarantee and Collateral Agreement shall
cease, for any reason, to be in full force and effect or any Loan Party or any
Subsidiary of any Loan Party shall so assert in writing; or (k) a Change of
Control occurs; or (l) (i) any of the Obligations of the Loan Parties under the
Loan Documents for any reason shall cease to be “senior debt,” “senior
indebtedness,” “designated senior debt,” “guarantor senior debt” or “senior
secured financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation, (ii) the subordination provisions set forth in any
Junior Financing Documentation shall, in whole or in part, cease to be effective
or cease to be legally valid, bonding and enforceable against the holders of any
Junior Financing, if applicable, or (iii) any Loan Party or any Subsidiary of
any Loan Party, shall assert any of the foregoing in writing; then, and in any
such event, (A) if such event is an Event of Default specified in clause (f)
above with respect to the Borrower or Holdings, automatically the Commitments
shall immediately terminate and the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall immediately become due and payable, and (B) if such event is any
other Event of Default, either or both of the following actions may be taken:
(i) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower declare the Revolving Commitments to be terminated
forthwith, whereupon the Revolving Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to 102% the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts or other demands for payment drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired (without any pending drawing thereon) or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents in accordance with the
Guarantee and Collateral Agreement. After all such Letters of Credit shall have
expired (without any pending drawing thereon) or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all 95



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc112.jpg]
other obligations of the Borrower hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto). Except as expressly provided above in this Section
9.1, presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower. SECTION 10. THE AGENTS 10.1 Appointment. (a)
Each Lender (and, if applicable, each other Secured Party) hereby irrevocably
designates and appoints each Agent as the agent of such Lender (and, if
applicable, each other Secured Party) under this Agreement and the other Loan
Documents, and each such Lender (and, if applicable, each other Secured Party)
irrevocably authorizes such Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms of this Agreement and the other Loan Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender or other Secured Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent. (b) Each of the Secured Parties hereby irrevocable designates
and appoints Wells Fargo Bank, N.A. as collateral agent of such Secured Party
under this Agreement and the other Loan Documents, and each such Secured Party
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf as are necessary or advisable with respect to the
Collateral under this Agreement or any of the other Loan Documents, together
with such powers as are reasonably incidental thereto. The Collateral Agent
hereby accepts such appointment. 10.2 Delegation of Duties. Each Agent may
execute any of its duties under this Agreement and the other Loan Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. 10.3 Exculpatory Provisions. Neither any
Agent nor any of their respective officers, directors, members, partners,
employees, agents, attorneys-in-fact or Affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct), (ii) subject to any fiduciary duty or
implied duties, regardless of whether a Default of Event of Default has occurred
and is continuing or (iii) responsible in any manner to any of the Lenders or
any other Secured Party for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or any Specified Hedge Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or any Specified Hedge Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any Specified Hedge Agreement or for any failure of
any Loan Party a party thereto to perform its obligations hereunder or
thereunder or for the existence, value or collectability of the Collateral or
the existence, priority or perfection of the Collateral Agent’s Lien thereon.
The Agents shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document or any Specified
Hedge Agreement, or to inspect the properties, books or records of any Loan
Party. 10.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel 96



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc113.jpg]
(including counsel to the Borrower), independent accountants and other experts
selected by such Agent. The Administrative Agent shall deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or the Majority Facility Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Agents shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders or the Majority
Facility Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans and all other Secured Parties. 10.5 Notice of Default. No Agent shall
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default hereunder unless such Agent has received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement);
provided, that unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Secured Parties. 10.6 Non-Reliance on Agents and Other Lenders. Each Lender
(and, if applicable, each other Secured Party) expressly acknowledges that
neither the Agents nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates have made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender
or any other Secured Party. Each Lender (and, if applicable, each other Secured
Party) represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement, any Specified Hedge Agreement or any Specified Cash Management
Agreement. Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon any Agent or
any other Lender or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, any Specified Hedge Agreement or
any Specified Cash Management Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any other Secured Party with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates. 10.7 Indemnification. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 11.5 to be paid by
it to any Agent Related Party (or any sub-agent thereof), each Lender severally
agrees to pay to such Agent Related Party (or any such sub-agent thereof) such
Lender’s Aggregate Exposure Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided, that (a) the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against any Agent Related Party (or any such sub-agent thereof) and (b)
no Lender shall be liable for the payment of any portion of such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense that is
found by a final and nonappealable 97



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc114.jpg]
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section 10.7
shall survive the payment of the Loans and all other amounts payable hereunder.
10.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letters of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender,” “Lenders,” “Secured
Party” and “Secured Parties” shall include each Agent in its individual
capacity. 10.9 Successor Administrative Agent. The Administrative Agent and the
Collateral Agent may resign as Administrative Agent and Collateral Agent,
respectively, upon ten (10) Business Days’ notice to the Lenders and the
Borrower. If the Administrative Agent or Collateral Agent, as applicable, shall
resign as Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 9.1(a) or Section 9.1(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent or Collateral Agent, as applicable, and the
term “Administrative Agent” or “Collateral Agent,” as applicable, shall mean
such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s or Collateral Agent’s, as applicable, rights,
powers and duties as Administrative Agent or Collateral Agent, as applicable,
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or Collateral Agent, as applicable, or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent or Collateral Agent, as
applicable, by the date that is ten (10) Business Days following a retiring
Administrative Agent’s or Collateral Agent’s, as applicable, notice of
resignation, the retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation shall nevertheless thereupon become effective and the
Required Lenders shall assume and perform all of the duties of the
Administrative Agent or Collateral Agent, as applicable, hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. After any retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation as Administrative Agent or retiring Collateral Agent’s
resignation as Collateral Agent, as applicable, the provisions of this Section
10 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent or Collateral Agent, as applicable, under
this Agreement and the other Loan Documents. 10.10 Agents Generally. The Joint
Lead Arrangers shall not have any duties or responsibilities hereunder in its
capacity as such. 10.11 Lender Action. Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents, the Specified Hedge Agreements or the Specified Cash Management
Agreements (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceeds, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent; provided, that the
foregoing shall not prohibit any Lender from filing proofs of claim during the
pendency of a proceeding relative to any Loan Party under any bankruptcy or
other debtor relief law. 10.12 Withholding Tax. To the extent required by any
applicable Requirements of Law (as determined in good faith by the Agent), an
Agent may withhold from any payment to any Lender under any Loan Document an
amount equal to any applicable withholding Tax. If the IRS or any Governmental
Authority asserts a claim that the Agent did not properly withhold Tax from any
amount paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Agent of a change in circumstances that
rendered the exemption from, or reduction of, withholding Tax ineffective), such
Lender shall indemnify and hold harmless the Agent (to the extent that the Agent
has not already been reimbursed by the Borrower and without limiting or
expanding the obligation of the Borrower 98



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc115.jpg]
to do so) for all amounts paid, directly or indirectly, by the Agent as Tax or
otherwise, including any penalties, additions to Tax or interest thereon,
together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the Agent.
The agreements in this Section 10.12 shall survive the resignation and/or
replacement of the Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement. For the avoidance of doubt,
for purposes of this Section 10.12, the term “Lender” shall include the Issuing
Lender. SECTION 11. MISCELLANEOUS 11.1 Amendments and Waivers. Neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 11.1. The Required Lenders and each Loan Party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder or (b)
waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that (i) the consent
of each Lender directly and adversely affected thereby (but not the consent of
the Required Lenders) shall be required for any waiver, amendment or
modification that forgives the principal amount or extends the final scheduled
date of maturity of any Loan, extends the scheduled date of any amortization
payment in respect of any Term Loan, reduces the stated rate of any interest or
forgives or reduces any interest or fee payable hereunder (except in connection
with the waiver of applicability of any post-default increase in interest rates,
which waiver shall be effective with the consent of the Required Lenders),
extends the scheduled date of any payment thereof, or increases the amount or
extends the expiration date of any Lender’s Commitment; provided, that neither
any amendment, modification or waiver of a mandatory prepayment required
hereunder, nor any amendment of Section 4.2 or any related definitions,
including Asset Sale or Recovery Event, shall constitute a reduction of the
amount of, or an extension of the scheduled date of, any principal installment
of any Loan or Note or other amendment, modification or supplement to which this
clause (i) is applicable; and (ii) no such waiver and no such amendment,
supplement or modification shall, without the consent of all Lenders: (A)
eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender; (B) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release Holdings or all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case,
without the written consent of all Lenders; (C) reduce the percentage specified
in the definition of Majority Facility Lenders with respect to any Facility
without the written consent of all Lenders under such Facility; 99



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc116.jpg]
(D) amend, modify or waive any provision of Section 10 or any other provision in
any manner which increases the obligations or diminishes the rights of any Agent
without the written consent of each Agent adversely affected thereby; (E)
[reserved]; (F) amend, modify or waive any provision of Sections 3.7 to 3.15 or
any other provision hereof in any manner which increases the obligations or
diminishes the rights of the Issuing Lender without the written consent of each
Issuing Lender; (G) change the order of application set forth in Section 6.5 of
the Guarantee and Collateral Agreement; (H) amend, modify or waive any provision
of Section 4.8(a), 4.8(b) or 4.8(c) in any manner; and (I) release all or
substantially all of the Guarantors or the Collateral without the written
consent of all Lenders, except as otherwise may be provided in this Agreement or
the other Loan Documents. (iii) no such waiver, amendment, supplement or
modification shall, without the written consent of the Required Revolving
Lenders, amend, modify or waive Section 6.2 if the effect of such amendment,
modification or waiver is to require the Revolving Lenders to make Revolving
Loans when such Revolving Lenders would not otherwise be required to do so. In
the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. In
addition, notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided.
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus accrued
interest, fees and expenses related thereto, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans) and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing. If, in connection with any proposed amendment, modification,
waiver or termination requiring the consent of all (or all affected) Lenders
(including all Lenders under a single Facility), the consent of the Required
Lenders (or Majority Facility Lenders, as the case may be) is obtained, but the
consent of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained being referred to as a “Non-Consenting
Lender”), then, so long as the Administrative Agent is not a Non-Consenting
Lender, the Administrative Agent or a Person reasonably acceptable to the
Administrative Agent shall have the right but not the obligation to purchase at
par from such Non-Consenting Lenders, and such Non-Consenting Lenders agree that
they shall, upon the Administrative Agent’s request, sell and assign to the
Administrative Agent or such Person, all of the Term Loans and Revolving
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all 100



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc117.jpg]
such Term Loans and/or outstanding Revolving Loans held by such Non-Consenting
Lenders and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment and Assumption. In addition to the foregoing, the Borrower may
replace any Non-Consenting Lender pursuant to Section 4.13. Notwithstanding the
foregoing, this Agreement and the other Loan Documents may be amended (or
amended and restated), modified or supplemented with the written consent of the
Administrative Agent and the Borrower (a) to cure any ambiguity, omission,
defect or inconsistency, so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender or Issuing Lender, (b) to add
one or more additional credit facilities with respect to Incremental Term Loans
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, as applicable, and the accrued interest and fees in respect
thereof and (c) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders; provided, that the conditions set forth in Section 2.4 are satisfied.
Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definitions of “Required Lenders” and
“Majority Facility Lenders” will automatically be deemed modified accordingly
for the duration of such period); provided, that, subject to the limitations set
forth in the first paragraph of this Section 11.1, any such amendment or waiver
that would increase or extend the term of the Commitment of such Defaulting
Lender, extend the date fixed for the payment of principal or interest owing to
such Defaulting Lender hereunder, reduce the principal amount of any obligation
owing to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of such Defaulting Lender. 11.2 Notices. (a) All notices and
other communications provided for hereunder shall be either (i) in writing
(including telecopy or e-mail communication) and mailed, telecopied or delivered
or (ii) as and to the extent set forth in Section 11.2(b) and in the proviso to
this Section 11.2(a), in an electronic medium and as delivered as set forth in
Section 11.2(b): If to the Borrower: Lantheus Medical Imaging, Inc. 331 Treble
Cove Road North Billerica, MA 01862 Attention: Robert Marshall, Chief Financial
Officer and Treasurer Email: robert.marshall@lantheus.com Telephone:
978-671-8734 with a copy to: Lantheus Medical Imaging, Inc. 331 Treble Cove Road
North Billerica, MA 01862 Attention: Michael Duffy, SVP, General Counsel and
Secretary Email: michael.duffy@lantheus.com 101



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc118.jpg]
Telephone: 978-671-8408 with a copy to: Weil, Gotshal & Manges LLP 767 Fifth
Avenue New York, New York 10153 Attention: Andrew J. Yoon E-mail:
andrew.yoon@weil.com Telephone: 212-310-8689 Fax No.: (212) 310-8007 If to the
Administrative Agent or Collateral Agent: Wells Fargo Bank, N.A. Attention:
Syndication Agency Services 1525 West W.T. Harris Blvd. Charlotte, NC 28262 MAC
D1109-019 Fax No.: (704) 590-2703 Email: Agencyservices.requests@wellsfargo.com
Telephone: (704) 590-3481 or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties; provided,
however, that materials and information described in Section 11.2(b) shall be
delivered to the Administrative Agent in accordance with the provisions thereof
or as otherwise specified to the Borrower by the Administrative Agent. All such
notices and other communications shall, when mailed, be effective four days
after having been mailed by regular mail, one (1) Business Day after having been
mailed by overnight courier, and when telecopied or E-mailed, be effective when
properly transmitted, except that notices and communications to any Agent
pursuant to Sections 2, 3, 4, 6 and 10 shall not be effective until received by
such Agent. Delivery by telecopier of an executed counterpart of a signature
page to any amendment or waiver of any provision of this Agreement or the Notes
or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof. (b) The
Borrower hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to an electronic address specified by the
Administrative Agent to the Borrower (the “Platform”). In addition, the Borrower
agrees to continue to provide the Communications to the Agents in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent. (c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS,
EXCEPT TO THE EXTENT THE LIABILITY OF SUCH PERSON IS FOUND IN A FINAL,
NON-APPEALABLE 102



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc119.jpg]
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET. The Administrative
Agent agrees that the receipt of the Communications by the Administrative Agent
at its e-mail address set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents.
Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees to notify the Administrative Agent in
writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e-mail
address. Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document. The Borrower
hereby acknowledges that (a) the Administrative Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, the “Borrower Materials”) by posting the Borrower
Materials on the Platform and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Administrative Agent shall provide the Borrower with a reasonable
opportunity to review any information proposed to be distributed to the Lenders
and, if the Borrower advises the Administrative Agent that any such information
should be not be distributed to Public Lenders, then the Administrative Agent
will not post such information on that portion of the Platform designated for
such Public Lenders unless the Borrower otherwise consents. The Borrower hereby
agrees that (x) unless clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, the Administrative Agent shall be entitled to treat any Borrower
Materials as being suitable only for posting on a portion of the Platform not
marked as “Public Investor”, (y) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws and (z) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated as “Public Investor”. Notwithstanding the foregoing,
the following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Loan Documents and (2) notification of
changes in the terms of the Facility. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to communications that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and (ii)
neither the Borrower nor any of its Affiliates nor the 103



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc120.jpg]
Administrative Agent has any responsibility for such Public Lender’s decision to
limit the scope of the information it has obtained in connection with this
Agreement and the other Loan Documents. 11.3 No Waiver; Cumulative Remedies. No
failure to exercise and no delay in exercising, on the part of any Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. 11.4 Survival of Representations and Warranties. All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding and so long as the Commitments of any Lender have not been
terminated. 11.5 Payment of Expenses. (a) The Borrower agrees (i) to pay or
reimburse each Agent and the Joint Lead Arrangers for all of their reasonable
and documented out-of-pocket costs and expenses associated with the syndication
of the Facilities and incurred in connection with the preparation, negotiation,
execution and delivery, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents, any security arrangements in connection
therewith and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable invoiced fees and disbursements of counsel
to such parties (provided, that, unless there is a conflict of interest, such
fees and disbursements shall not include fees and disbursements for more than
one primary counsel and one local counsel in each relevant jurisdiction) and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter as
such parties shall deem appropriate, (ii) to pay or reimburse each Lender and
Agent for all its reasonable documented out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, or during
any workout or restructuring, including the reasonable and invoiced fees and
disbursements of counsel to such parties (provided, that such fees and
disbursements shall not include fees and disbursements for more than one primary
counsel and one local counsel in each relevant jurisdiction), (iii) to pay,
indemnify, and hold each Lender and each Agent harmless from, any and all
recording and filing fees, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (iv)
to pay, indemnify, and hold each Lender and Agent and the Joint Lead Arrangers
and their respective affiliates (including, without limitation, controlling
persons) and each member, partner, director, officer, employee, advisor, agent,
affiliate, successor, partner, member, representative and assign of each of the
forgoing (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Loan Party is or
is not a party to any such actions or suits) and any such other documents or
each Letter of Credit, including any of the foregoing relating to the use of
proceeds of the Loans or any Letter of Credit, and the reasonable and documented
fees, disbursements and other charges of one legal counsel to such Indemnitees
taken as a whole (and, if applicable, one local counsel to such persons taken as
a whole in each appropriate jurisdiction and, in the case of a conflict of
interest, one additional local counsel in each appropriate jurisdiction to all
affected Indemnitees taken as a whole) in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document;
provided, that this clause (iv) shall not apply with respect to Taxes, other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim (all the foregoing in this clause (iv), collectively, the
“Indemnified Liabilities”); provided, that the Borrower shall not have any
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are found by a final and 104



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc121.jpg]
nonappealable decision of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of, or material
breach of any Loan Documents by, such Indemnitee or its controlled affiliates,
officers or employees acting on behalf of such Indemnitee or any of its
controlled affiliates. Statements payable by the Borrower pursuant to this
Section 11.5 shall be submitted to the Chief Financial Officer, at the address
of the Borrower set forth in Section 11.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder. (b) To the
fullest extent permitted by applicable law, neither the Borrower nor any
Indemnitee shall assert, and each of the Borrower and each Indemnitee does
hereby waive, any claim against any party hereto, on any theory of liability,
for special, indirect, exemplary, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided, that the
foregoing shall not limit the indemnification obligations of the Borrower under
clause (a) above. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent such damages
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of, or material breach of any Loan Documents by, such Indemnitee or
its controlled affiliates, officers or employees acting on behalf of such
Indemnitee or any of its controlled affiliates in connection with the
Transactions. (c) The Borrower shall not, without the prior written consent of
the Indemnitee, settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any proceeding in respect of which indemnification
may be sought hereunder (whether or not any Indemnitee is a party thereto)
unless such settlement, compromise, consent or termination (i) includes an
unconditional release of each Indemnitee from all liability arising out of such
proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability, or a failure to act by or on behalf of such Indemnitee. 11.6
Successors and Assigns; Participations and Assignments. (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder, except (w) to an
assignee in accordance with the provisions of Section 11.6(b), (x) by way of
participation in accordance with the provisions of Section 11.6(e) or (y) by way
of pledge or assignment of a security interest subject to the restrictions of
Section 11.6(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, express or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors as assigns permitted hereby, Participants to the
extent provided in Section 11.6(e) and, to the extent expressly contemplated
hereby, the Affiliates of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) Any Lender may assign to one or more assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it); provided,
that any such assignment shall be subject to the following conditions: (i)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans under any Facility, the amount of the Commitments
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade 105



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc122.jpg]
Date” is specified in the Assignment and Assumption, as of the Trade Date) shall
not be less than $1,000,000 (in the case of the Term Facility) and $5,000,000
(in the case of the Revolving Facility), in each case, unless otherwise agreed
by the Borrower and the Administrative Agent otherwise consent (such consent not
to be unreasonably withheld or delayed); provided, that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate tranches of Loans (if any) on a
non-pro rata basis; (iii) no consent shall be required for any assignment except
to the extent required by clause (b)(i) of this Section and, in addition, the
consent of: (A) the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is in respect
of the Term Facility and is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that, in each case, the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received written notice thereof; and (B) the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required for assignments in
respect of (x) the Term Facility if such assignment is to an Assignee that is
not a Lender, an Affiliate of a Lender or an Approved Fund or (y) the Revolving
Facility if such assignment is to an Assignee that is not a Lender with a
Revolving Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and (C) in the case of any assignment of a Revolving
Commitment, the Issuing Lender; (iv) except in the case of assignments pursuant
to clause (c) below, the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption via an electronic
settlement system acceptable to the Administrative Agent (or, if previously
agreed with the Administrative Agent, manually), together with a processing and
recordation fee of $3,500 (provided, that such fee may be waived or reduced in
the sole discretion of the Administrative Agent), and the Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an administrative
questionnaire; (v) no assignment shall be permitted to be made to Holdings, the
Borrower or any of their Subsidiaries; (vi) no assignment shall be permitted to
be made to a natural person; and (vii) no assignment shall be permitted to be
made to a Disqualified Institution. Except as otherwise provided in clause (c)
below, subject to acceptance and recording thereof pursuant to clause (d) below,
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this 106



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc123.jpg]
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.9, 4.10, 4.11 and 11.5; provided, with respect to such
Section 4.10, that such Lender continues to comply with the requirements of
Sections 4.10 and 4.10(e)). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.6(e).
Notwithstanding the foregoing, each Loan Party and the Lenders acknowledge and
agree that the Administrative Agent shall not have any responsibility or
obligation to determine whether any Lender or potential Lender is a Disqualified
Institution and the Administrative Agent (solely in its capacity as such) shall
have no liability with respect to any assignment made to a Disqualified
Institution. In addition, the Loan Parties acknowledge that the Administrative
Agent may upon the request of a Lender provide the list of Disqualified
Institutions to such Lender. If any assignment or participation under this
Section 11.6 is made to any Disqualified Institution, then the Borrower may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Commitment of such
Disqualified Institution and repay all obligations of the Borrower owing to such
Disqualified Institution, (B) in the case of any outstanding Term Loans,
purchase such Term Loans by paying the lesser of (x) par and (y) the amount that
such Disqualified Institution paid to acquire such Term Loans, in the case of
clauses (x) and (y), plus accrued interest thereon, accrued fees an all other
amounts payable to it hereunder; provided, that, such Term Loans shall be
automatically and permanently canceled immediately upon acquisition by the
Borrower and/or (C) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.6), all of its interests, rights and obligations under this Agreement
to one or more eligible Assignees; provided, that, (I) in the case of clause
(B), the applicable Disqualified Institution has received payment of an amount
equal to the lesser of (1) par and (2) the amount that such Disqualified
Institution paid for the applicable Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the Borrower, and (II)
in the case of clause (C), the relevant assignment shall otherwise comply with
this Section 11.6 (except that no registration and processing fee required under
this Section 11.6 shall be required with any assignment pursuant to this
paragraph). Nothing in this Section 11.6 shall be deemed to prejudice any right
or remedy that Holdings or the Borrower may otherwise have at law or equity. (c)
Notwithstanding anything in this Section 11.6 to the contrary, a Lender may
assign any or all of its rights hereunder to an Affiliate of such Lender or an
Approved Fund of such Lender without (a) providing any notice (including,
without limitation, any administrative questionnaire) to the Administrative
Agent or any other Person or (b) delivering an executed Assignment and
Assumption to the Administrative Agent; provided, that (A) such assigning Lender
shall remain solely responsible to the other parties hereto for the performance
of its obligations under this Agreement, (B) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such assigning Lender in connection with such assigning
Lender’s rights and obligations under this Agreement until an Assignment and
Assumption and an administrative questionnaire have been delivered to the
Administrative Agent, (C) the failure of such assigning Lender to deliver an
Assignment and Assumption or administrative questionnaire to the Administrative
Agent or any other Person shall not affect the legality, validity or binding
effect of such assignment and (D) an Assignment and Assumption between an
assigning Lender and its Affiliate or Approved Fund shall be effective as of the
date specified in such Assignment and Assumption. (d) The Administrative Agent,
acting for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in the United States a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of and
interest owing with respect to the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). Subject
to the penultimate sentence of this clause (d), the entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In the
case of an assignment to an Affiliate of a Lender or an Approved Fund pursuant
to clause (c), as to which an Assignment and Assumption and an administrative
questionnaire are not delivered to the Administrative Agent, the 107



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc124.jpg]
assigning Lender shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register (a “Related Party Register”) comparable to
the Register on behalf of the Borrower. The Register or Related Party Register
shall be available for inspection by the Borrower, the Issuing Lender and any
Lender (with respect to the Commitments of, and principal amount of and interest
owing with respect to the Loans and L/C Obligations owing to such Lender only)
at the Administrative Agent’s office at any reasonable time and from time to
time upon reasonable prior notice. Except as otherwise provided in clause (c)
above, upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 11.6(b)(iv) and any
written consent to such assignment required by Section 11.6(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. Except as otherwise provided in
clause (c) above, no assignment shall be effective for purposes of this
Agreement unless and until it has been recorded in the Register (or, in the case
of an assignment pursuant to clause (c) above, the applicable Related Party
Register) as provided in this clause (d). The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.” (e) Any
Lender may, at any time, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided, that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) no participation shall be permitted to be made to Holdings or any of its
Subsidiaries or Affiliates, nor any officer or director of any such Person or a
natural person or Disqualified Institution (which list of Disqualified
Institutions shall be made available upon request). Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that requires the
consent of each Lender directly affected thereby pursuant to the proviso to the
second sentence of Section 11.1. Subject to clause (f) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.9, 4.10 and 4.11 to the same extent as if it were a Lender (subject
to the requirements and obligations of those sections and Section 4.12 and 4.13,
and it being understood that the documentation required under Section 4.10(e)
shall be delivered solely to the participating Lender) and had acquired its
interest by assignment pursuant to clause (b) of this Section. To the extent
permitted by applicable law, each Participant also shall be entitled to the
benefits of Section 11.7(b) as though it were a Lender; provided, that such
Participant shall be subject to Section 11.7(a) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register complying with the
requirements of Sections 163(f), 871(h) and 881(c)(2) of the Code on which it
enters the name and address of each Participant and the principal amounts (and
interest amounts) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in the Loans or other
obligation under this Agreement) to any Person except to the extent such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section 5f.103-1(c) of the Treasury regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. (f) A Participant shall
not be entitled to receive any greater payment under Section 4.9 or 4.10 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such Participant’s
entitlement to a greater payment results from a change in Requirements of Law
occurring after the sale of such participation. (g) Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure 108



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc125.jpg]
obligations to a Federal Reserve Bank, any central bank or any other Person, and
this Section shall not apply to any such pledge or assignment of a security
interest or to any such sale or securitization; provided, that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto. 11.7 Sharing of Payments; Set-off. (a) Except to the extent
that this Agreement expressly provides for payments to be allocated to a
particular Lender or their Affiliates or to the Lenders or their Affiliates
under a particular Facility, if any Lender (a “Benefited Lender”) shall, at any
time after the Loans and other amounts payable hereunder shall become due and
payable pursuant to Section 9, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a director creditor of each Loan Party in the
amount of such participation to the extent provided in clause (b) of this
Section 11.7. (b) In addition to any rights and remedies of the Lenders provided
by law, subject to Section 10.11, each Lender and their Affiliates shall have
the right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower, and to the extent permitted by applicable law, upon the
occurrence of any Event of Default which is continuing, upon any amount becoming
due and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case, whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower, as the case
may be. Each Lender or their Affiliates agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender; provided, that the failure to give such notice shall not affect the
validity of such setoff and application. (c) Notwithstanding anything to the
contrary contained herein, the provisions of this Section 11.7 shall be subject
to the express provisions of this Agreement which require or permit differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof. 11.9
Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 11.10 Integration. This Agreement and the other Loan
Documents represent the entire agreement of Holdings, the Borrower, the Agents
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by any Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents. 109



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc126.jpg]
11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK. 11.12 Submission To Jurisdiction; Waivers. Each of
the parties hereto hereby irrevocably and unconditionally: (a) submits for
itself and its property in any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof; (b) consents that any such action
or proceeding shall be brought in such courts and waives any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same; (c) agrees that service of
process in any such action or proceeding may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to the address set forth in Section 11.2 or on the
signature pages hereof, as the case may be, or at such other address of which
the Administrative Agent shall have been notified pursuant thereto; and (d)
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction. 11.13 Acknowledgments. The Borrower hereby acknowledges
that: (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents; (b) each Agent, each
Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Loan Parties, their stockholders and/or their affiliates. Each Loan Party
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Loan Party, its stockholders or
its affiliates, on the other. The Loan Parties acknowledge and agree that (i)
the transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Loan Party, its management, stockholders, creditors or any other Person.
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender has rendered 110



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc127.jpg]
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Loan Party, in connection with such transaction or the process leading
thereto; and (c) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Borrower and the Lenders. 11.14 Releases of
Guarantees and Liens. (a) Notwithstanding anything to the contrary contained
herein or in any other Loan Document, each of the Administrative Agent and the
Collateral Agent is hereby irrevocably authorized by each Secured Party (without
requirement of notice to or consent of any Secured Party except as expressly
required by Section 11.1) to take any action requested by the Borrower having
the effect of releasing any Collateral or Guarantee Obligations (i) to the
extent necessary to permit consummation of any Disposition (other than a sale or
transfer to a Loan Party) not prohibited by any Loan Document (including,
without limitation, (A) the release of any Subsidiary Guarantor from its
obligations if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder and (B) the release of any Collateral to the
extent such Collateral becomes an Excluded Asset or that has been consented to
in accordance with Section 11.1; provided, that no such release shall occur if
(x) such Subsidiary Guarantor continues to be a guarantor in respect of any
Junior Financing or Incremental Facility or (y) such Collateral continues to
secure any Junior Financing or Incremental Facility or (ii) under the
circumstances described in clause (b) below. (b) At such time as (i) the Loans,
the Reimbursement Obligations and the other Obligations (other than Unasserted
Contingent Obligations and any amount owing under Specified Hedge Agreements or
any Specified Cash Management Agreement) shall have been paid in full or Cash
Collateralized and (ii) the Commitments have been terminated and no Letters of
Credit shall be outstanding (or shall have been Cash Collateralized or
backstopped to the reasonable satisfaction of the Issuing Bank), the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent, the Collateral Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person. At such
time, the Collateral Agent shall take such actions as are reasonably necessary,
at the cost of the Borrower, to effect each release described in this Section
11.14 in accordance with the relevant provisions of the Security Documents.
11.15 Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures; provided, that nothing herein shall prevent any
Agent or any Lender from disclosing any such information (a) to any Agent, any
other Lender, any Affiliate of a Lender or any Approved Fund (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential) other than any Disqualified Institution, (b) subject
to an agreement to comply with confidentiality provisions at least as
restrictive as the provisions of this Section 11.15, to any actual or
prospective Transferee or any direct or indirect, actual or prospective,
counterparty to any Hedge Agreement, or any swap, derivative or securitization
transaction relating to the Borrower and its Obligations (or any professional
advisor to such counterparty) or to any credit insurance provider relating to
the Borrower and its Obligations, (c) to its employees, directors, members,
partners, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates (it being understood that the Person to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed (other than as a result of a disclosure in violation of this Section
11.15), (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document; provided,
that, unless specifically prohibited by applicable law or court order, each 111



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc128.jpg]
Lender shall notify the Borrower of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information. For the avoidance of doubt,
in no event shall any disclosure of any non-public information be made to Person
that is a Disqualified Institution at the time of disclosure. 11.16 WAIVERS OF
JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.16. 11.17 Patriot Act Notice. Each
Lender and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, it may be required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. 11.18 Conflicts. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control. 11.19 Acknowledgement and Consent to
Bail-In of EEAAffected Financial Institutions. (a) Notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among the parties hereto, each party hereto acknowledges that any
liability of any EEAAffected Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEAthe applicable Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (i) the
application of any Write-Down and Conversion Powers by an EEAthe applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEAAffected Financial Institution;
and (ii) the effects of any Bail-in Action on any such liability, including, if
applicable: (A) a reduction in full or in part or cancellation of any such
liability; (B) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEAAffected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (C) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEAthe applicable Resolution Authority. 112



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc129.jpg]
11.20 Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true: (i)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement, (ii) the transaction
exemption set forth in one or more PTEs, such as PTE 84-14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, (iii) (A) such Lender is
an investment fund managed by a “Qualified Professional Asset Manager” (within
the meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset
Manager made the investment decision on behalf of such Lender to enter into,
participate in, administer and perform the Loans, the Letters of Credit, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender. (b) In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto). 11.21 Acknowledgement Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any swap contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and 113



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc130.jpg]
any Supported QFC may in fact be stated to be governed by the laws of the State
of New York and/or of the United States or any other state of the United
States): (a) In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. 11.22 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each Transaction, each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Loan Parties and their Affiliates, on the one
hand, and the Administrative Agent and the Joint Lead Arrangers, on the other
hand, and the Loan Parties are capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the Transactions and
by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, the Administrative Agent and the Joint Lead Arrangers each are
and have been acting solely as a principal and are not the financial advisor,
agent or fiduciary, for any Loan Party or any of their Affiliates, stockholders,
creditors or employees or any other Person; (c) neither the Administrative Agent
nor any of the Joint Lead Arrangers have assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Loan Party with respect to
any of the Transactions or the process leading thereto, including with respect
to any amendment, waiver or other modification hereof or of any other Loan
Document (irrespective of whether the Administrative Agent or any of the Joint
Lead Arrangers have advised or are currently advising any Loan Party or any of
its Affiliates on other matters) and neither the Administrative Agent nor any of
the Lead Arrangers have any obligation to any Loan Party or any of their
Affiliates with respect to the Transactions except those obligations expressly
set forth herein and in the other Loan Documents; (d) the Administrative Agent
and the Joint Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their Affiliates, and neither the Administrative Agent nor any
of the Joint Lead Arrangers have any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (e)
the Administrative Agent and the Joint Lead Arrangers have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the Transactions (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Loan Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each of the Loan Parties hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against the Administrative
Agent, the Joint Lead Arrangers and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspects of any
transaction contemplated by the Loan Documents. [REMAINDER OF PAGE INTENTIONALLY
LEFT BLANK] 114



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc131.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written. LANTHEUS MEDICAL IMAGING, INC., as Borrower
By: Name: Title: LANTHEUS HOLDINGS, INC., as Holdings By: Name: Title:
[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc132.jpg]
WELLS FARGO BANK, N.A., as Administrative Agent, Collateral Agent, Issuing
Lender and a Lender By: Name: Title: [SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc133.jpg]
CITIZENS BANK, N.A., as a Lender By: Name: Title: [SIGNATURE PAGE TO CREDIT
AGREEMENT]



--------------------------------------------------------------------------------



 
[lantheus-amendmentno1toc134.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender By: Name: Title: [SIGNATURE PAGE TO
CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 